

EXHIBIT 10.44



 
PURCHASE AND SALE AGREEMENT, DATED FEBRUARY 23, 2007, AMONG GIN HOUSING PARTNERS
I, L.L.C. AND THE PERSONS AND ENTITIES IDENTIFIED AS SELLERS ON THE SIGNATURE
PAGES THERETO, PORTIONS OF WHICH HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. SUCH CONFIDENTIAL PORTIONS HAVE BEEN FILED WITH THE SEC.
 



 


--------------------------------------------------------------------------------



EXECUTION COPY
 


 
PURCHASE AND SALE AGREEMENT
 
By and Among
 
GIN HOUSING PARTNERS I, L.L.C.
 
and
 
THE PERSONS AND ENTITIES IDENTIFIED AS SELLERS ON THE SIGNATURE PAGES HERETO
 
Dated February 23, 2007
 


 
† indicates information omitted on the basis of a confidential treatment request
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, which has been
filed separately with the Securities and Exchange Commission.
 


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 

 
 Page   
     
PURCHASE AND SALE AGREEMENT
1
   
R E C I T A L S
1
   
ARTICLE 1. PURCHASE AND SALE OF INTERESTS; CLOSING
4
   
1.1
Agreement to Purchase and Sell
4
1.2
Purchase Price, Allocation and Tax Treatment
5
1.3
Earnest Money
5
1.4
Accrued Fees; Proration Adjustment
5
1.5
The † Adjustment
8
1.6
Closing(s)
9
1.7
Seller’s Closing Deliveries
10
1.8
Purchaser’s Closing Deliveries
13
     
ARTICLE 2. REPRESENTATIONS AND WARRANTIES OF EACH SELLER
14
   
2.1
Ownership of Purchased Interests and Personal Property
14
2.2
All Interests of Seller
16
2.3
Other Restrictions on Purchased Interests
16
2.4
Organization; Authority
16
2.5
Removal or Foreclosure on Interest
17
2.6
Financial Statements
17
2.7
Partnership Agreements; Fee Agreements and Seller Obligations
17
2.8
Other Related Agreements
17
2.9
Litigation
18
2.10
Tax Matters
19
2.11
Recent Conduct of Business
20
2.12
Brokers and Finders
21
2.13
Ethical Practices
21
2.14
Labor and Employment Matters
21
2.15
Full Disclosure
25
2.16
OFAC
25
2.17
Other Representations Regarding † Management Company
25
2.18
Schedules
26
2.19
Deemed Modification to Representations and Warranties
27
     
ARTICLE 3. ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF EACH SELLER
REGARDING † MANAGEMENT COMPANY, THE PROJECTS AND THE PROJECT PARTNERSHIPS
27
   
3.1
Project Partnerships; General Partner
27
3.2
Organization; Authority; No Violation
28
3.3
Limited Partnership Status
28
3.4
Securities Registration
29
3.5
Leases and Rent Rolls
29
3.6
Brokerage Arrangements
29
3.7
Service Contracts
29
3.8
Sale Contracts
30
3.9
No Sale or Refinancing Restrictions
30
3.10
Licenses and Permits
30
3.11
Title and Surveys; Ownership of Project Property; Real Estate Taxes
30

 
- i -

--------------------------------------------------------------------------------


 
3.12
Access and Utilities
31
3.13
Condemnation; Changes in Use
31
3.14
Compliance With Laws
32
3.15
Environmental Matters
32
3.16
Physical Reports
32
3.17
Soil Defects
32
3.18
Insurance
32
3.19
Projects Under Construction; Construction Contracts
33
3.20
Insolvency Proceedings
34
3.21
Unsatisfied Partner Obligations
34
3.22
Operating Statements
34
3.23
Accounting
35
3.24
Other Agreements or Arrangements Affecting Credits
35
3.25
Valid Tax Credits
35
3.26
Project Operation Requirements; Tax Credits
35
3.27
No Employees
35
3.28
No Other Assets
35
3.29
Management of Projects
35
3.30
Tax Credit Shortfalls
35
     
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
36
 
 
4.1
Organization; Authority
36
4.2
No Violation
36
4.3
Property Management
37
4.4
Certain Notices to Seller
37
4.5
OFAC
37
     
ARTICLE 5. COVENANTS
37
   
5.1
Satisfaction of Conditions
37
5.2
Conduct of Business
38
5.3
Hart-Scott-Rodino Act
38
5.4
Publicity; Confidentiality
38
5.5
Notices
38
5.6
Interim Financial Statements
40
5.7
Correspondence and Reports
40
5.8
Exclusivity
40
5.9
Additional Covenants of Seller Regarding † Management Company, the Projects and
the Project Partnerships
41
5.10
Tax Matters
43
5.11
Employee Benefits
43
5.12
Employees
45
5.13
Costs and Expenses
46
5.14
Further Assurances
47
5.15
Casualty
47
5.16
Condemnation
48
5.17
Purchaser Option to Restructure Transaction
48
 
   
ARTICLE 6. DUE DILIGENCE
48
 
 
6.1
Purchaser’s Due Diligence; Access
49
6.2
Due Diligence Termination Option and Project Removal Rights
49
6.3
As-Is
54
6.4
Required Consents
54
6.5
Space Leases
55
6.6
Personal Property Leases
56

 
- ii -

--------------------------------------------------------------------------------


 
ARTICLE 7. INDEMNIFICATION
57
   
7.1
Seller’s Indemnification
57
7.2
The Purchaser’s Indemnification
58
7.3
Indemnification Procedures
59
7.4
Nature of Other Liabilities
62
7.5
Certain Limitations
62
7.6
Amount of Losses
63
7.7
Subrogation
64
7.8
Survival of Representations, Warranties and Indemnities
64
7.9
Seller Obligations Not Assumed by Purchaser
65
 
   
ARTICLE 8. CONDITIONS TO CLOSING
65
   
8.1
Conditions to Obligations of Purchaser
65
8.2
Conditions to Obligations of Seller
66
8.3
Project Removals Due to Closing Conditions; Potential Bifurcated Closing
67
8.4
Termination Prior to Closing
68
8.5
Procedure and Effect of Termination
69
 
   
ARTICLE 9. MISCELLANEOUS PROVISIONS
70
   
9.1
Successors and Assigns
70
9.2
Notices
71
9.3
Entire Agreement
73
9.4
Amendments and Waivers
73
9.5
Severability
74
9.6
Headings
74
9.7
Terms
74
9.8
Governing Law; Jurisdiction and Venue
74
9.9
Schedules and Exhibits
74
9.10
No Third Party Beneficiaries
74
9.11
Expenses
75
9.12
Construction
75
9.13
Mutual Drafting
75
9.14
Prevailing Party
75
9.15
Market Rate Projects
75
9.16
Counterparts
75


- iii -

--------------------------------------------------------------------------------



SCHEDULES AND EXHIBITS
 
Schedule
Description
   
A
Projects, Project Partnerships, Partners and Partnership Interests
B*
Property Management Agreements, Development Agreements and Other Fee Agreements
C*
Standalone Economic Guarantees
D
Other Scheduled Documents
E
Allocated Project Values
1.1(a)*
Permitted Interest Liens
1.1(b)-1
Pending Warranty Claims
1.1(b)-2
Other Excluded Claims
1.2
Base Price Category Allocation
1.4(b)
Sample Proration Adjustment Calculation
1.4(c)
Incomplete Projects and Related Closing Credits
1.4(d)
Schedule of Purchased Liabilities and Owed Liabilities
1.5
†/† Interests
2.1(c)
Personal Property
2.1(d)
Other Assets
2.2
Other Interests in Projects
2.3
Restrictions on Purchased Interests
2.5
Threatened Removal or Foreclosure
2.6(a)*
Financial Statements
2.7
Defaults under Material Agreements
2.8
Other Related Agreements
2.9
Litigation
2.10*
Tax Matters
2.11*
Recent Conduct of Business
2.14(a)*
Labor Matters
2.14(b)*
Seller Benefit Plans
2.14(d)-1*
Employment Contracts
2.14(d)-2*
Employee Manual and Policies
2.14(e)*
Employment Related Claims
2.14(g)*
Employee Participation Plan Documents
2.17*
† Management Company Contracts
3.5(a)
Rent Rolls
3.5(b)*
Other Leases, Licenses or Occupancy Agreements
3.6
Commission Agreements
3.7*
Service Contracts
3.8
Project Sale or Option Agreements
3.10*
Licenses and Permits
3.11
Title Matters
3.13
Condemnation Proceedings
3.15
Environment and Physical Matters
3.18
Insurance Policies and Pending Insurance Claims


- iv -

--------------------------------------------------------------------------------




Schedule
Description
 
 
3.19(a)*
Projects Under Construction
3.19(c)*
Capital Improvements Contracts
3.21
Unsatisfied Project Partnership Obligations
3.25(a)
Schedule of Tax Credits
3.25(b)
Pre-8609 Projects
3.29*
Projects Managed by † Management Company, Inc.
3.30
Tax Credit Shortfalls
4.3*
Excluded Seller-Affiliated Projects
5.2
Contemplated Actions
5.8
Restrictions on Assignments and Pledges
5.9(b)
Restrictions on Amendment or Terminations of Scheduled Documents
5.9(j)*
Contemplated Acquisitions of Limited Partner Interests
5.11(a)
†’s PTO Policies
6.4
Required Consents
8.3
Sun and Key Projects
   
Exhibit
Description
   
A
Defined Terms
B
Form of Earnest Money Escrow Agreement
C
Form of Holdback Escrow Agreement
D-1
Form of Assignment and Assumption of Partnership Interest and Limited Partner
Consent
D-2
Form of Assignment and Assumption of Fee Agreement
E
Form of Lender Estoppel and Consent Certificate
F
Form of Assumption of Other Assumed Obligations
G
Form of Bill of Sale
     
Note: Exhibits B-G to be finalized within 30 days after the Effective Date


- v -

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (the “Agreement”), dated as of February 23,
2007, is made by and among GIN Housing Partners I, L.L.C., a Delaware limited
liability company (the “Purchaser”), and the persons and entities identified as
sellers on the signature pages hereto (individually and/or collectively as the
context may require, the “Seller”). Unless otherwise indicated, all capitalized
terms not otherwise defined herein shall have the meanings ascribed to such
terms in Exhibit A attached hereto and made a part hereof.
 
R E C I T A L S
 


A.
Seller is engaged in the business (the “Business”) of sponsoring, developing and
managing each of the multi-family residential projects identified by project
name and address on Schedule A (the “Projects”).

 
B.
Each Project is owned and operated by a limited partnership or a limited
liability company as set forth on Schedule A (collectively, the “Project
Partnerships”), and Seller, pursuant to limited partnership agreements or
operating agreements for each Project Partnership (the “Project Partnership
Agreements”) owns partnership interests (both general and, in certain cases,
limited) or member interests in each such Project Partnership as set forth on
Schedule A (the “Project Partnership Interests”, and collectively with the
Management Company Interests, the “Partnership Interests”). Each Project
Partnership, other than the Market Rate Projects, is further owned, in part, by
one or more third party limited partners or co-general partners, also as set
forth on Schedule A (collectively, the “Limited Partners”). Schedule A also sets
forth a complete and accurate list of all Project Partnership Agreements
(including all amendments and modifications thereto and restatements thereof).


C.
In consideration for its services in connection with the Projects, Seller or †
Management Company receives or is entitled to receive various payments,
including, but not limited to, cash distributions, property management fees,
incentive management fees, asset management fees, tax credit fees, principal
amortization payments, disposition fees, sale and refinancing proceeds,
repayment of operating deficit loans and deferred development fees
(collectively, the “Economic Interests,” and together with the Partnership
Interests and all other tangible and intangible personal property of Seller
relating to the Economic Interests and/or the Partnership Interests, other than
any interests excluded from the transaction contemplated hereby pursuant to the
terms of this Agreement, the “Purchased Interests”). The Economic Interests
include, without limitation, rights and interests including (i) rights of †
Management Company as property manager under various property management
agreements relating to the Projects (the “Property Management Agreements”),
which Property Management Agreements are described on the “Property Management
Agreements” portion of Schedule B, (ii) rights of Seller or † Management Company
as developer or development manager under various development agreements and/or
notes relating to the Projects (the “Development Agreements”), which Development
Agreements are described on the “Development Agreements” portion of Schedule B,
(iii) rights of Seller or † Management Company to fees or other payments under
agreements and/or notes other than the Project Partnership Agreements, Property
Management Agreements or Development Agreements, which other agreements and/or
notes (the “Other Fee Agreements,” and together with the Property Management
Agreements and the Development Agreements, the “Fee Agreements”) are described
on the “Other Fee Agreements” portion of Schedule B, and (iv) rights to be
repaid loans made to the Project Partnerships (pursuant to the Project
Partnership Agreements or otherwise), which loans (including the identity of
each applicable lender) are also listed on Schedule B. Without limiting the
generality of the foregoing, the Economic Interests include the ability to
dispose of a Project at the end of the applicable Compliance Period and all
right to the sale or refinancing proceeds in connection therewith or the
liquidation proceeds, all as more fully described in and subject to the
provisions of the applicable Scheduled Documents.

 
- 1 -

--------------------------------------------------------------------------------


 
D.
Seller has issued various guarantees and/or indemnities and has other
obligations that are outstanding in connection with the Projects, including,
without limitation, guarantees relating to operating deficits, repurchase
events, tax credit compliance and recapture, permanent loan closing, loan
obligations, general partner obligations and environmental indemnities. All of
such guarantees or indemnities that are contained in documents other than the
Partnership Agreements and which are primarily guarantee or indemnity documents
(as opposed to, for example, guarantee obligations of a General Partner that
arise by operation of law due to the fact that the General Partner has unlimited
liability for obligations of a Project Partnership under any documents to which
that Project Partnership is a party) are described on Schedule C (the
“Standalone Economic Guarantees”), including indicating thereon the Project to
which each Standalone Economic Guarantee relates and the identity of each
Guarantor under each Standalone Economic Guaranty. Seller may also be a
guarantor or indemnitor under various guarantees or indemnities not listed on
Schedule C, but the term “Standalone Economic Guarantees” shall not include any
such other guarantees or indemnities.


E.
Each of the outstanding agreements (other than residential leases and other
agreements with tenants and documents and agreements disclosed on other
Schedules set forth herein) in Seller’s possession or control (including in the
possession of † Management Company or in the possession of Seller’s attorneys)
or of which Seller has Actual Knowledge pursuant to which any Seller or any
Project Partnership is bound and which evidence, among other things, the
Purchased Interests and the Seller Obligations are listed on Schedule D.
Schedule D shall be deemed to include any document or agreement disclosed in any
other Schedule hereto. Schedule D may, but shall not be required to, include any
agreements that have been fully performed, official statements on tax exempt
bond deals, construction draw requests, opinion certificates, authorizing
resolutions or due diligence or application submittals to lenders, limited
partners and housing authorities, entity formation documents of record, repaid
construction loans, land purchase documentation unless material obligations
remain thereunder, payment and performance bonds, eligible basis cost
certifications, continuing compliance certifications, reliance letters, loans
(such as operating deficit loans) made to a Project Partnership but which are
not evidenced by separate documentation other than the agreement (e.g. Project
Partnership Agreement) pursuant to which such loans were made (although such
loans are reflected on the financial statements delivered to Purchaser), UCC
financing statements, or documents which an accurate and complete title search
on the Projects as of the Effective Date would reveal, and, notwithstanding
anything to the contrary herein, any provision herein which references Schedule
D shall not be required to separately reference any such items. Seller’s or †
Management Company’s obligations under the Partnership Agreements, the
Standalone Economic Guarantees, the Fee Agreements and the other Scheduled
Documents are collectively referred to herein as the “Seller Obligations”.

 
- 2 -

--------------------------------------------------------------------------------


 
F.
Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, the Purchased Interests. Purchaser shall thereby be admitted as a
partner or member, as the case may be, in each of the Project Partnerships and
as both the general and limited partner in † Management Company and shall become
the service provider and fee recipient under each of the Fee Agreements (or
analogous replacement agreements), all on the terms and subject to the
conditions hereinafter set forth. Purchaser further agrees, in consideration
therefor, to assume the Assumed Obligations (as defined below) on the terms and
subject to the conditions hereinafter set forth. The owners of Purchaser
contemplate forming two “sister” entities having the same ultimate owners as
Purchaser (Purchaser and such other two entities being “Purchaser Upper Tier
Entities”). It is further contemplated that the Purchaser Upper Tier Entities
will then own various direct and indirect subsidiaries that may take title to
the various Purchased Interests and/or assume the various Assumed Obligations.

 
G.
† Management Company currently leases the building located at † (the “Home
Office”), which is the primary home office for the operations of the Business,
pursuant to a lease (the “Home Office Lease”) with † (“Home Office Landlord”).
In addition to the Home Office Lease, † Management Company and/or Sellers or
their Affiliates (other than the Project Partnerships) lease certain offices or
other spaces in connection with the Business (collectively, the “Leased
Spaces”), and Purchaser shall (subject to obtaining Required Consents) assume
any such leases where the lessee is an entity other than † Management Company
(it being understood that Purchaser will effectively acquire the lessee’s
interest in leases under which † Management Company is the lessee by virtue of
Purchaser’s acquisition of † Management Company provided that any required
landlord consents are obtained). The term “Leased Spaces” shall also include the
Home Office space.

 
H.
Included in the Purchase Price is all tangible personal property owned (or, to
the extent designated by Purchaser, leased) by Seller, † Management Company or
any of their Affiliates (other than the Project Partnerships) and used in
connection with the operation of the Business (including, without limitation,
all office equipment, computers and computer software, artwork, furniture and
supplies) and located at any Project, at the Home Office or at any Leased Space
(the “Personal Property”).


I.
Also included in the Purchase Price are all of the assets of †, including
without limitation all licenses, permits and other intellectual property and
intangible assets (such as any rights to trademarks or tradenames).

 
- 3 -

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing Recitals (which are hereby
incorporated by reference), the representations, warranties, agreements and
conditions hereafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
ARTICLE 1. PURCHASE AND SALE OF INTERESTS; CLOSING
 
1.1 Agreement to Purchase and Sell.
 
(a) On the Closing Date, upon the terms and subject to the conditions set forth
in this Agreement and after giving effect to the transactions set forth in
Section 1.6, Seller shall sell, assign, transfer, convey and deliver the
Purchased Interests to the Purchaser, free and clear of all Liens other than (i)
Liens in favor of Limited Partners for the purpose of securing obligations of
the Seller to the Limited Partners arising under the Project Partnership
Agreements or the related Standalone Economic Guarantees, (ii) Liens that are
shown on any UCC searches obtained by Purchaser during the Due Diligence Period
but to which Purchaser does not object during the Due Diligence Period, and
(iii) the Liens listed on Schedule 1.1(a) (collectively, the “Permitted Interest
Liens”), and Purchaser shall purchase the Purchased Interests from Seller and
assume (x) the Seller Obligations relating to the period from and after Closing,
and (y) such Seller Obligations which relate to the period prior to Closing as
Purchaser agrees to assume at Closing (collectively, the “Assumed Obligations”).
Purchaser agrees that the Purchaser Upper Tier Entities shall jointly and/or
severally assume at Closing any Seller Obligations that relate to the period
prior to Closing that the provider of a Required Consent requires Purchaser or
any Purchaser Upper Tier Entities to assume as a condition to the granting of
such Required Consent (provided that any such assumption shall not affect or
negate Purchaser’s rights to indemnification as set forth in Section 7.1).
Purchaser also agrees that, to the extent required by the provider of a Required
Consent as a condition to the granting of such Required Consent, the Purchaser
Upper Tier Entities shall jointly and/or severally guarantee any Seller
Obligations of General Partners that are currently guaranteed by any Seller or
another party related to Seller. Purchaser may designate any Purchaser Upper
Tier Entity and/or various directly or indirectly wholly owned subsidiaries of
any of the Purchaser Upper Tier Entities as Purchaser’s designees to take title
to the various Purchased Interests and/or (subject to the requirements of the
providers of Required Consents) to assume Assumed Obligations. At least fifteen
days prior to Closing, or sooner if requested by third parties in connection
with the Required Consents or otherwise, Purchaser shall notify Seller of the
identity of the subsidiary designated by Purchaser to take title to each of the
Purchased Interests and/or to assume the Assumed Obligations.
 
(b) Purchaser is not purchasing (and the Purchased Interests do not include) (i)
the Pending Warranty Claims (which are listed on Schedule 1.1(b)-1) or (ii) the
other Claims listed on Schedule 1.1(b)-2 (collectively with the Pending Warranty
Claims, the “Retained Claims”). All of the Retained Claims have been (or prior
to Closing shall be) assigned to Seller or its designee, and all necessary
consents to such assignments have been obtained and any payments required in
connection therewith have been paid (or in each case will be so obtained/paid
prior to Closing).

- 4 -

--------------------------------------------------------------------------------



1.2 Purchase Price, Allocation and Tax Treatment. The aggregate consideration to
be paid by Purchaser, in accordance with Section 1.6(b), to Seller (the
“Purchase Price”) shall be an amount equal to FOUR HUNDRED NINETY-FOUR MILLION
THREE HUNDRED THOUSAND ($494,300,000) (the “Base Price”), subject to adjustment
in connection with the removal of Removed Projects in accordance with the terms
of this Agreement or adjustments in connection with the †/† Projects pursuant to
Section 1.5; plus or minus the Proration Adjustment, calculated in accordance
with Section 1.4.
 
The Base Price shall be allocated among specific assets as set forth in Schedule
1.2. The Proration Adjustment shall be allocated consistent therewith.
Notwithstanding anything otherwise described herein, including but not limited
to any description of Economic Interests, Purchased Interests or Partnership
Interests, for income tax purposes, the parties shall report in a manner
consistent with the allocation of Purchase Price set forth in Schedule 1.2.
 
1.3 Earnest Money.
 
(a) If Purchaser does not exercise the Due Diligence Termination Option pursuant
to and in accordance with Section 6.2, then within 3 business days following the
expiration of the Due Diligence Period, Purchaser shall deposit Twelve Million
Dollars ($12,000,000) (the “Earnest Money”) with the Earnest Money Escrow Agent
to be held in accordance with the Escrow Agreement in the form of Exhibit B
attached hereto (the “Earnest Money Escrow Agreement”).
 
(b) The Earnest Money Escrow Agent shall invest the Earnest Money in an interest
bearing account as Purchaser may direct, and all interest earned thereon shall
be deemed to be part of the Earnest Money. The Earnest Money shall either be
applied against the Purchase Price at Closing or, if this Agreement is
terminated prior to Closing, paid to Seller or refunded to Purchaser in
accordance with the terms and conditions of this Agreement.
 
1.4 Accrued Fees; Proration Adjustment.
 
(a) Fees payable to Seller pursuant to the Project Partnership Agreements or Fee
Agreements that are calculated with respect to a monthly, quarterly or annual
period (e.g. property management fees and incentive management fees) shall be
prorated such that Seller shall be paid the portion thereof which relates to
Seller’s period of ownership and Purchaser shall be paid the portion thereof
which relates to Purchaser’s period of ownership (determined on a pro rata basis
based on the number of days in the applicable period that the respective party
was the owner of the applicable Purchased Interest).

(b) For purposes of determining the prorations hereunder relating to amounts
paid by a Project Partnership from cash flow, the parties shall conduct a mock
fiscal year end determination of cash flow available for distributions for each
Project Partnership effective as of the Closing. This determination of cash flow
available for distribution shall be based on interim financial statements
prepared by Seller for the period beginning on the end of the last fiscal year
for which distributions have been completed and ending on the last day of the
month prior to Closing, and an estimate shall be made for the month of Closing
based upon the average of the prior six months (excluding non-recurring
extraordinary items). This determination shall be consistent with methods used
for prior determinations of cash flow available for distribution and also
consistent with the applicable Project Partnership Agreement; provided, however,
if Closing occurs on a date other than the actual fiscal year end of a Project
Partnership, then any fees or distributions payable to persons or entities other
than Seller shall be prorated based on partial years; and provided further,
however, to the extent not taken into account above, cash flow available for
distribution shall be increased by current accrued assets and decreased by
current accrued liabilities. Purchaser shall pay to Sellers at Closing the
amount of any unpaid fees or distributions due to them under the foregoing
calculation. To the extent Sellers have previously paid or distributed to
themselves more than the amount due to them under the foregoing calculation and
such distributed amounts have not thereafter been reimbursed to the applicable
Project Partnership, Purchaser shall receive a corresponding credit against the
Purchase Price. Schedule 1.4(b) sets forth a sample calculation for a Project
based on the interim statements for the month ending prior to the date hereof.
 
- 5 -

--------------------------------------------------------------------------------


 
(c) If any Project Partnership listed on Schedule 1.4(c) (each an “Incomplete
Project”) has not received its final capital contribution prior to Closing, then
the Purchase Price shall be increased by the applicable amount set forth in
Schedule 1.4(c) provided that the basic assumptions and requirements set forth
in Schedule 1.4(c) with respect to the applicable Incomplete Project(s) are true
and satisfied as of the Closing Date. Such amounts are based upon estimates of
the amount of fees payable to the applicable Sellers from development sources as
more fully set forth in Schedule 1.4(c). If the basic assumptions and
requirements set forth in Schedule 1.4(c) with respect to any Incomplete Project
are not true and satisfied as of the Closing Date, the parties shall negotiate
in good faith to agree upon a reasonable modification to the Purchase Price
adjustment contemplated by this subsection given the facts as they then exist,
and if despite such good faith negotiation the parties are unable to agree upon
any such adjustment, then either party may exercise the Project Removal Option
with respect to the applicable Incomplete Project.

(d) Schedule 1.4(d) sets forth (i) certain liabilities of certain of the Project
Partnerships pursuant to which payments thereon are expected to be received
after Closing by Purchaser (as purchaser of the applicable Project Partnership
Interests or Economic Interests) or † Management Company (other than the
construction management fees, the “Purchased Liabilities”), and (ii) certain
liabilities of certain of the Project Partnerships pursuant to which payments
thereon are expected to be paid after Closing to the applicable Limited Partners
or affiliates of the Limited Partners of the applicable Project Partnerships
(the “Owed Liabilities”). The amounts of the Purchased Liabilities and Owed
Liabilities set forth on Schedule 1.4(d) are as of December 31, 2006 (such
amounts as of December 31, 2006, being referred to as the “Base Amounts”), and
the agreed annual accrual rate applicable to each is set forth on Schedule
1.4(d) as well. Within five days after the Effective Date, Schedule 1.4(d) shall
include the “A15” cash flow/deficit workpapers for certain Project Partnerships,
which A15 sets forth the past practice and methodology that Seller used to
distribute and pay cash during and for the year 2005, and in a few cases the A15
has been modified by the parties (the past practice and methodology as modified
is herein referred to as the “Methodology”). For purposes hereof (1) in those
cases where there is no A15, the priorities and percentages set forth in the
applicable Project Partnership Agreement shall be included in the Methodology
and (2) unless otherwise noted on the A15, those priorities and percentages
shown on an A15 as having an allocation of cash flow shall be used first in the
Methodology and then the remaining priorities and percentages in the applicable
Project Partnership Agreement shall be used in the Methodology. It is expected
that the balances of the Purchased Liabilities and Owed Liabilities will change
between December 31, 2006 and the Closing Date as the audits are finalized, as
accrued interest is added, as capital contributions are made by Limited
Partners, as debt financings are completed, and as payments from cash flow
available for distribution are applied to pay down the balances (each of the
foregoing events a “Change Event”). Seller shall make payments on Purchased
Liabilities and Owed Liabilities in accordance with the Methodology. If, with
respect to any Project, (x) Seller deviates from the Methodology, or (y) the
Base Amounts are later determined to be incorrect (due to an audit), and as a
result of either or both of the foregoing events described in the preceding
clauses (x) and (y) occurring, there is a difference between the actual net
balance of Purchased Liabilities and Owed Liabilities for the applicable Project
as of closing (the “Actual Net Balance”) and what would have been the net
balance of Purchased Liabilities and Owed Liabilities for the applicable Project
had the Methodology been followed and the Base Amounts been correct (the
“Expected Net Balance”) and such difference is greater than 5% of the Expected
Net Balance for the applicable Project, then (i) the amount of any difference in
a Purchased Liability which is positive (i.e. increased liability) shall be an
increase in the Purchase Price and the amount of any difference in a Purchased
Liability which is negative (i.e. reduced liability) shall be a reduction in the
Purchase Price and (ii) the amount of any difference in an Owed Liability which
is positive (i.e. increased liability) shall be a reduction in the Purchase
Price and the amount of any difference in an Owed Liability which is negative
(i.e. reduced liability) shall be an increase in the Purchase Price. As a matter
of clarification and not limitation of the foregoing, (1) with respect to
Projects 107 146 134 123 8 25 (as numbered on Schedule A), if a Purchased
Liability is reduced as a result of an upward adjuster payment by a Limited
Partner, there shall be no reduction in Purchase Price as a result thereof, (2)
with respect to Projects 100, 104 and 117 (as numbered on Schedule A), if an
Owed Liability resulting from a change in the credit adjustor amount is reduced,
then there shall be no increase in Purchase Price as a result thereof. Further,
notwithstanding anything herein to the contrary, (1) with respect to Projects
21, 73, 93 (as numbered on Schedule A), if a Seller makes an advance which is
used to reduce a Purchased Liability, then there shall be no reduction in
Purchase Price as a result of the reduction on the Purchased Liability and no
increase in the Purchase Price as a result of the advance, and (2) any advance
by a Partner in a Project Partnership made subsequent to the Effective Date that
results in a change in the balance of a Purchased Liability or Owed Liability
shall not result in an adjustment hereunder, and (3) the operation of Section
1.4(b) shall not create an adjustment under this Section 1.4(d).

- 6 -

--------------------------------------------------------------------------------



(e) Seller and Purchaser shall also prorate at Closing any amounts payable under
any Space Leases or Personal Property Leases assumed by Purchaser, which
prorations shall also be made based on the Parties’ respective periods of
ownership.
 
(f) Seller and Purchaser had initially contemplated structuring the transaction
such that (i) Purchaser would have acquired the Property Management Agreements
either by assignment thereof or by termination thereof with Purchaser entering
into new Property Management Agreements with the Project Partnerships, and (ii)
at Closing, † Management Company would have terminated its employees and
Purchaser would have hired some or all of such employees. Seller and Purchaser
have instead agreed to have Purchaser acquire ownership of † Management Company
on the terms and subject to the conditions set forth herein but are not
attributing any portion of the Purchase Price to the ownership interests in †
Management Company. Accordingly, at Closing the parties shall determine †
Management Company’s assets (including cash on hand, accrued receivables and
prepaid expenses) and liabilities (including accrued payables and other accrued
liabilities, including accrued liabilities relating to Employees of † Management
Company to the extent set forth in Section 5.11(a)), excluding in each case
rights and obligations under the Property Management Agreements and any other
items which are covered by other prorations under this Section 1.4. If such
assets exceed such liabilities, Purchaser shall pay to Seller the net difference
at Closing. If such liabilities exceed such assets, Seller shall credit
Purchaser the amount of the net difference at Closing.
 
- 7 -

--------------------------------------------------------------------------------


 
(g) To the extent any closing prorations are based on estimated amounts, the
Parties shall reprorate such amounts within thirty days after the actual
applicable revenues or expenses are known. The terms of this Section shall
survive Closing.
 
(h) The net prorations to be made at Closing as described in this Section are
referred to herein as the “Proration Adjustment”.
 
1.5 The † Adjustment. Seller represents and warrants to Purchaser that (i) †, an
individual (“†”), directly or indirectly owns (assuming † has not assigned such
interests without notice to Seller, although the terms of this Section and
definitions herein shall continue to apply even if † has assigned such
interests) certain interests in †, †, and † (the “†/† Entities”). Schedule 1.5
sets forth the Projects to which the †/† Economic Interests relate (the “†/†
Projects”). The Economic Interests held by the †/† Entities are the “†/†
Economic Interests”, and the Seller Obligations that relate to the †/† Projects,
the †/† Economic Interests and/or the †/† Entities are referred to herein as the
“†/† Seller Obligations”. Schedule E to this Agreement shows the Allocated Value
for (a) 100% of the †/† Economic Interests, (b) Seller’s portion of the †/†
Economic Interests (such portion being referred to herein as “Seller’s Portion
of the †/† Economic Interests”) and (c) †’s portion of the †/† Economic
Interests (such portion being referred to herein as “†’s Portion of the †/†
Economic Interests”). Seller shall use commercially reasonable efforts to obtain
all necessary consents and/or assignments from †, such that 100% of the †/†
Economic Interests can be transferred to Purchaser at Closing in the same manner
and on the same terms and conditions as the other Purchased Interests and for
the Allocated Value assigned to the †/† Economic Interests as set forth on
Schedule E to this Agreement (such consents and/or assignments from † are
referred to herein as the “Required † Consents” and are also Required Consents).
If, however, Seller is not able to obtain the Required † Consents, then
Purchaser must make one of the following elections (to be determined in the sole
and absolute discretion of Purchaser):

(a) Purchaser may elect to cause the †/† Projects to become Removed Projects, in
which case the Base Price shall be reduced by the Allocated Value of the †/†
Projects, Purchaser shall not acquire the †/† Economic Interests, and Purchaser
shall not assume any obligations under any †/† Seller Obligations.
 
- 8 -

--------------------------------------------------------------------------------


 
(b) Purchaser may elect to cause only the †/† Economic Interests to be removed
as Purchased Interests from the transaction, in which case the Base Price shall
be reduced by the Allocated Value of the †/† Economic Interests, Purchaser shall
not acquire the †/† Economic Interests, but Purchaser shall acquire all other
Purchased Interests related to the †/† Projects and Purchaser shall assume the
obligations under the †/† Seller Obligations.
 
(c) If † consents to the direct or indirect transfer by Seller of only Seller’s
Portion of the †/† Economic Interests, then Purchaser may elect to acquire
Seller’s Portion of the †/† Economic Interests, in which case the Base Price
shall be reduced by the Allocated Value of †’s Portion of the †/† Economic
Interests, Purchaser shall acquire only the Seller’s Portion of the †/† Economic
Interests, Purchaser shall acquire all other Purchased Interests related to the
†/† Projects and Purchaser shall assume the obligations under the †/† Seller
Obligations.
 
1.6 Closing(s).
 
(a) Consummation of the transactions contemplated hereby (the “Closing”) shall
take place at the offices of Sonnenschein Nath & Rosenthal LLP, 7800 Sears
Tower, Chicago, Illinois 60606, at 10:00 a.m., local time on a date (the
“Closing Date”) selected by Purchaser that is within thirty (30) business days
following the day on which the last of the conditions set forth in Sections 8.1
and 8.2 is fulfilled or waived (other than those conditions which can be
fulfilled only on the Closing Date but subject to the waiver or fulfillment of
such conditions), or at such other time and place and on such other date as
Purchaser and Seller shall agree, but in no event later than the Drop Dead Date.
 
(b) At the Closing, Purchaser shall pay to Seller an aggregate amount (the
“Closing Payment”) equal to (1) the Base Price (as may be adjusted in connection
with the removal of Removed Projects in accordance with the terms of this
Agreement and/or as may be adjusted pursuant to Sections 1.5(b) or (c) above),
minus (2) the Earnest Money, plus or minus (3) the Proration Adjustment.  The
Purchaser shall pay to Seller the Closing Payment by wire transfer of
immediately available funds to the account specified by Seller.
 
(c) At the Closing, Purchaser shall deliver to a mutually acceptable escrow
agent the Seller Indemnity Letter of Credit and the † Management Letter of
Credit to be held by such escrow agent pursuant to and in accordance with the
terms of a joint order escrow agreement (“Holdback Escrow Agreement”) in the
form of Exhibit C attached hereto, which Seller Indemnity Letter of Credit and †
Management Letter of Credit shall be available to the Purchaser Indemnified
Parties as their exclusive remedy for indemnification obligations of Seller
pursuant to Article 7 hereof.

- 9 -

--------------------------------------------------------------------------------



(d) Sections 8.3(b) and 8.3(c) allow for the Parties to exercise certain Project
Removal Options with respect to Projects for which the Required Consents have
not been obtained by the dates specified in those Sections (Projects that are so
removed pursuant to Section 8.3(b) or 8.3(c) being “Consent Removal Projects”),
in which case, on and subject to the terms of this Agreement, Closing would
occur with respect to the Projects for which Required Consents had been
obtained. Section 8.3(d) provides that (i) the Parties shall thereafter (unless
they agree otherwise on either a Project-by-Project basis or in whole) continue
to diligently and in good faith attempt to obtain the Required Consents with
respect to the Consent Removal Projects, and (ii) if any such Required Consents
are thereafter obtained for any such Consent Removal Projects, the Consent
Removal Projects for which such Required Consents are obtained shall once again
become Projects hereunder and shall cease to be Removed Projects. If any such
Required Consents for Consent Removal Projects are obtained prior to the Drop
Dead Date (as the same may be extended in accordance with Section 8.4(e)), then
the parties shall conduct one or more subsequent Closings (each a “Subsequent
Closing”) on and subject to the terms of this Agreement pursuant to which
Purchaser shall acquire from Seller the Purchased Interests relating to the
former Consent Removal Projects for which such Required Consents were obtained.
Each Subsequent Closing (if any) shall be conducted sixty days after the
immediately preceding Closing or, if later, ten business days after the first
Required Consents are obtained since the date of the immediately preceding
Closing; provided that the final Subsequent Closing shall occur no later than
the Drop Dead Date. Each Subsequent Closing shall include only former Consent
Removal Projects for which Required Consents were obtained by the date which is
ten business days prior to the date of such Subsequent Closing. The Base Price
for any Subsequent Closing shall be the sum of the Allocated Values attributable
Projects which are the subject such Subsequent Closing. All the terms and
conditions of this Agreement relating to Closing (to the extent still applicable
after taking into account the initial Closing) shall apply with respect to any
Subsequent Closing(s).
 
1.7 Seller’s Closing Deliveries. Subject to the conditions set forth in this
Agreement, at the Closing, simultaneous with Purchaser’s deliveries hereunder,
Seller shall deliver to Purchaser all of the following documents, certificates
and instruments, all in form and substance reasonably satisfactory to Purchaser:
 
(a) Assignment and Assumption of Partnership Interests and Limited Partner
Consent. An Assignment and Assumption of Partnership Interest and Limited
Partner Consent in the form of Exhibit D-1 attached hereto (or such other form
as may be reasonably acceptable to Purchaser, Seller and the consenting
party(ies)) for each of the Project Partnership Interests, duly executed by
Seller and the consenting party(ies) (each an “Assignment and Assumption of
Partnership Interest”). If, despite using commercially reasonable efforts,
Seller is unable to deliver an Assignment and Assumption of Partnership
Interest, then Seller shall not be in default hereunder, but Purchaser’s receipt
of a fully executed Assignment and Assumption of Partnership Interest for each
of the Project Partnership Interests shall be a condition to Purchaser’s
obligation to close pursuant to Section 8.1(b).

(b) Amendments. An amendment to each Project Partnership Agreement (the
“Partnership Amendments”) duly executed by all of the Partners in each Project
Partnership evidencing that Purchaser or its designee has been admitted, as of
the Closing Date, as a General Partner in each Project Partnership. If, despite
using commercially reasonable efforts, Seller is unable to deliver a Partnership
Amendment, then Seller shall not be in default hereunder, but Purchaser’s
receipt of a fully executed Partnership Amendment for each of the Project
Partnership Agreements shall be a condition to Purchaser’s obligation to close
pursuant to Section 8.1(b).
 
- 10 -

--------------------------------------------------------------------------------


 
(c) Assignment and Assumption of Fee Agreements. An Assignment and Assumption of
Fee Agreements in the form of Exhibit D-2 attached hereto (or such other form as
may be reasonably acceptable to Purchaser, Seller and the consenting party(ies))
for each of the Fee Agreements (other than Fee Agreements under which †
Management Company is the fee recipient), duly executed by Seller and such
consenting party(ies) (each an “Assignment and Assumption of Fee Agreement”). No
separate assignment shall be needed for fees payable to a General Partner under
the terms of its applicable Project Partnership Agreement. † Management Company,
Inc. (rather than † Management Company) is the property manager under certain of
the Property Management Agreements, and such Property Management Agreements
shall be assigned to † Management Company pursuant to Assignments and
Assumptions of Fee Agreement. If, despite using commercially reasonable efforts,
Seller is unable to deliver any Assignment and Assumption of Fee Agreement, then
Seller shall not be in default hereunder, but Purchaser’s receipt of a fully
executed Assignment and Assumption of Fee Agreement for each Fee Agreement shall
be a condition to Purchaser’s obligation to close pursuant to Section 8.1(b).
 
(d) Assignment and Assumption of Management Company Interests. An assignment and
assumption of partnership interest for each of the Management Company Interests
duly executed by Seller;
 
(e) Holdback Escrow Agreement. The Holdback Escrow Agreement, duly executed by
Seller.
 
(f) Resolutions. Copies of any resolutions required by the organizational
documents of each Seller certified as of the Closing Date by the respective
secretary (or other authorized representative) of such Seller as having been
duly and validly adopted and as being in full force and effect on the Closing
Date, authorizing the execution and delivery by each Seller of this Agreement,
the Transaction Documents and the performance by each Seller of the transactions
contemplated hereby and thereby, along with such further evidence of authority
and incumbency as Purchaser may reasonably require (including copies of any
powers of attorney).
 
(g) Good Standing Certificates. Good standing certificates (or other similar
certificates) for each Seller, † Management Company and each Project
Partnership, in each case no earlier than five (5) days prior to the Closing
Date, issued by the Secretary of State (or other governmental authority, as
applicable) of each jurisdiction in which such Seller, † Management Company or
Project Partnership is either organized or qualified or licensed to do business.

(h) Closing Certificate. A certificate executed by each Seller, dated as of the
Closing Date, to the effect that (i) the representations and warranties of
Seller contained herein were true and correct on the Effective Date, and are
true and correct on the Closing Date with the same effect as though made on and
as of the Closing Date; and (ii) Seller has performed and complied with all of
the agreements and covenants to be performed or complied with by each of them
under this Agreement prior to and as of the Closing Date.
 
(i) UCC Releases. UCC termination statements releasing each of the Liens upon
the Purchased Interests other than the Permitted Interest Liens, but only with
respect to such Liens that are capable of being released by the filing of a UCC
termination statement;
 
- 11 -

--------------------------------------------------------------------------------


 
(j) Bank Documents. Signature and authorization cards for any Project
Partnership bank accounts and any other accounts for which Purchaser or its
designee needs to be a signatory as the assignee of any Purchased Interest;
 
(k) Payoff Letters. Payoff letters, if necessary, setting forth, as of the
Closing Date, the amount of principal and interest necessary to pay in full any
indebtedness required to be discharged under this Agreement;
 
(l) Opinion of Seller’s Counsel. An opinion of †, counsel to Seller, addressed
to Purchaser, dated the Closing Date and in a form to be agreed upon during the
Due Diligence Period;
 
(m) Other Space Leases. For each Space Lease under which any Person other than †
Management Company is the lessee, an assignment and assumption of such Space
Lease (provided any required consents to assignment are obtained) or a sublease
thereof (if any required consent to assignment cannot be obtained but a consent
to sublease is either obtained or is not required), each in a form reasonably
acceptable to Seller and Purchaser and duly executed by Seller as assignor or
sublessor;
 
(n) Bill of Sale. One or more bills of sale in the form of Exhibit G hereto
transferring the Owned Personal Property to Purchaser;
 
(o) Assignments of Leased Personal Property. For each item of Leased Personal
Property under which any Person other than † Management Company is the lessee,
an assignment and assumption of the applicable Personal Property Lease (provided
any required consents to assignment are obtained) or a sublease thereof (if any
required consent to assignment cannot be obtained but a consent to sublease is
either obtained or is not required), each in a form reasonably acceptable to
Seller and Purchaser and duly executed by Seller as assignor or sublessor;

(p) Books and Records. All books, records, Scheduled Documents, tax returns,
licenses, permits, leases, Service Contracts and other documents relating to the
Business, the Projects or the Project Partnerships which are in Seller’s
possession or control. The Scheduled Documents and all other books, records,
files and other materials owned by † Management Company or the Project
Partnerships or relating to the Purchased Interests, the Projects or the Project
Partnerships shall remain in their current location, or at Purchaser’s election
Seller shall have any of such materials designated by Purchaser delivered at
Purchaser’s expense to a location designated by Purchaser. Seller shall be
responsible for making any copies of any such materials that Seller desires to
retain, and Purchaser agrees to make any such materials in Purchaser’s
possession or control available to Seller after Closing for review or copying at
any reasonable time upon reasonable prior notice. Notwithstanding the foregoing,
Seller shall not be required to deliver any of the materials in the possession
of its attorneys, but all such materials shall be made available to Purchaser
for review or copying at Purchaser’s expense at any reasonable time upon
reasonable prior notice. The provisions of this Section 1.7(q) shall survive
Closing;
 
- 12 -

--------------------------------------------------------------------------------


 
(q) FIRPTA. For each Person comprising Seller, a non-foreign transferor
affidavit;
 
(r) † Assets. To the extent not covered by any of the foregoing documents,
assignments of all assets (tangible and intangible) of †; and
 
(s) Additional Agreements. All such other documents and instruments as Purchaser
or its counsel shall reasonably request to consummate the transactions
contemplated by this Agreement.
 
1.8 Purchaser’s Closing Deliveries. Subject to the conditions set forth in this
Agreement, at the Closing, simultaneous with the deliveries of Seller hereunder,
Purchaser shall deliver all of the following documents, certificates and
instruments, all in form and substance reasonably satisfactory to Seller and its
counsel:
 
(a) Assignment and Assumption of Partnership Interests. An Assignment and
Assumption of Partnership Interest for each of the Project Partnership Interests
duly executed by Purchaser;
 
(b) Amendments. Duly executed Partnership Amendments, to the extent required to
be executed by Purchaser or its designee as the new General Partner;
 
(c) Assignment and Assumption of Fee Agreements. An Assignment and Assumption of
Fee Agreement for each of the Fee Agreements (other than any Fee Agreements
under which † Management Company is the fee recipient) duly executed by
Purchaser.
 
(d) Assignment and Assumption of Management Company Interests. An assignment and
assumption of partnership interest for each of the Management Company Interests
duly executed by Purchaser;
 
(e) Holdback Escrow Agreement. The Holdback Escrow Agreement, duly executed by
Seller.

(f) Resolutions. A copy of resolutions for Purchaser and Purchaser’s member(s),
certified as of the Closing Date by the secretary (or other authorized
representative) of Purchaser as having been duly and validly adopted and as
being in full force and effect on the Closing Date, authorizing the execution
and delivery by Purchaser of this Agreement and the Transaction Documents and
the performance by Purchaser of the transactions contemplated hereby and
thereby;
 
(g) Closing Certificate. A certificate executed by Purchaser and Purchaser’s
member(s), dated as of the Closing Date, to the effect that (i) the
representations and warranties of Purchaser contained herein were true when made
on the Effective Date and are true on the Closing Date with the same effect as
though made on and as of the Closing Date; and (ii) Purchaser has performed and
complied with all of the agreements and covenants to be performed or complied
with by it under this Agreement prior to and as of the Closing Date;
 
- 13 -

--------------------------------------------------------------------------------


 
(h) Closing Payment. The Closing Payment as provided in Section 1.6(b);
 
(i) Assumptions. Assumptions of the Assumed Obligations (to the extent not
otherwise assumed in connection with the Assignments and Assumptions of
Partnership Interests or the Assignments and Assumptions of Fee Agreements) the
in the form of Exhibit F attached hereto (or such other form as may be
reasonably acceptable to Purchaser and Seller), duly executed by Purchaser;
 
(j) Other Space Leases. For each Space Lease under which any Person other than †
Management Company is lessee, an assignment and assumption of such Space Lease
(provided any required consents to assignment are obtained) or a sublease
thereof (if any required consent to assignment cannot be obtained but a consent
to sublease is either obtained or is not required), each in a form reasonably
acceptable to Seller and Purchaser and duly executed by Purchaser’s designee as
assignee or sublessee;
 
(k) Assignments of Leased Personal Property. For each item of Leased Personal
Property under which any Person other than † Management Company is lessee, an
assignment and assumption of the applicable Personal Property Lease (provided
any required consents to assignment are obtained) or a sublease thereof (if any
required consent to assignment cannot be obtained but a consent to sublease is
either obtained or is not required), each in a form reasonably acceptable to
Seller and Purchaser and duly executed by Purchaser’s designee as assignee or
sublessee;
 
(l) Opinion of Purchaser’s Counsel. An opinion of Sonnenschein Nath & Rosenthal
LLP, counsel to Purchaser, addressed to Seller, dated the Closing Date and in a
form to be agreed upon during the Due Diligence Period;
 
(m) Joinder Regarding Indemnity. A joinder executed by each of the Purchaser
Upper Tier Entities whereby each such Purchaser Upper Tier Entity agrees to be
jointly and severally liable for all of Purchaser’s obligations under Article 7.

(n) Additional Agreements. All such other documents and instruments as Seller or
its counsel shall reasonably request to consummate the transactions contemplated
by this Agreement.
 
ARTICLE 2. REPRESENTATIONS AND WARRANTIES OF EACH SELLER.
 
Each Seller hereby represents and warrants to Purchaser the following:
 
2.1 Ownership of Purchased Interests and Personal Property.
 
(a) Partnership Interests. Each Seller is the sole lawful record and beneficial
owner of the Partnership Interest set forth opposite such Seller’s name as set
forth on Schedule A, which ownership is free and clear of all Liens (other than
Permitted Interest Liens and any other Liens that will be released at or prior
to Closing). Upon the sale of the Partnership Interests to Purchaser at Closing
pursuant to this Agreement, Purchaser will acquire the entire legal and
beneficial interest in, and good and marketable title to, such Partnership
Interests, free and clear of all Liens other than Permitted Interest Liens.
 
- 14 -

--------------------------------------------------------------------------------


 
(b) Economic Interests. Each Seller or † Management Company is the sole lawful
record and beneficial owner of the Economic Interest set forth opposite such
Seller’s name as set forth on Schedule B, which ownership is free and clear of
all Liens (other than Permitted Interest Liens and any other Liens that will be
released at or prior to Closing). Upon the sale of the Economic Interests and †
Management Company to Purchaser at Closing pursuant to this Agreement, Purchaser
will acquire (directly or through its acquisition of † Management Company) the
entire legal and beneficial interest in, and good and marketable title to, such
Economic Interests, free and clear of all Liens other than Permitted Interest
Liens.
 
(c) Personal Property. Schedule 2.1(c) sets forth a list of each item of
Personal Property having a value of greater than $5,000 and a general
description of all other Personal Property having a value of less than $5,000,
in each case designating (x) the identity of each Seller or † Management Company
which owns or leases any of such Personal Property, and (y) whether the Personal
Property is owned or leased. Seller or † Management Company owns the Owned
Personal Property free and clear of all Liens (other than any to be released at
Closing), restrictions on transfer, options, warrants and purchase rights. Upon
the sale of the Owned Personal Property and † Management Company to Purchaser at
Closing pursuant to this Agreement, Purchaser will acquire (directly or through
its acquisition of † Management Company) the entire legal and beneficial
interest in, and good and marketable title to, such Owned Personal Property,
free and clear of all Liens. Seller or † Management Company leases the Leased
Personal Property free and clear of (other than any set forth in the applicable
Personal Property Lease) all Liens, restrictions on transfer, Taxes, options,
warrants and purchase rights. Upon the assignment and assumption of any Personal
Property Lease at Closing pursuant to this Agreement, Purchaser will acquire the
entire leasehold interest of Seller in the applicable Leased Personal Property,
free and clear of all Liens.

(d) Other Assets. Schedule 2.1(d) sets forth a list of any property comprising
any portion of the Purchased Interests in addition to the property and assets
described in subsections (a) - (c) of this Section 2.1 (the “Other Assets”), as
well as the identity of each Seller which owns any such Other Assets. Seller
owns the Other Assets free and clear of all Liens (other than any to be released
at Closing), restrictions on transfer, options, warrants and purchase rights.
Upon the sale of the Other Assets to Purchaser at Closing pursuant to this
Agreement, Purchaser will acquire the entire legal and beneficial interest in,
and good and marketable title to, such Other Assets, free and clear of all
Liens.
 
(e) Retained Claims. Neither the pursuit nor the collection of any of the
Retained Claims will have the effect of reducing any amounts which are expected
to be paid to Purchaser after Closing pursuant to any of the Purchased Interests
(e.g. payment on any Retained Claim would not result in a reduction of the
amount payable in connection with any General Partner loan or other receivable
that is included within the Purchased Interests).
 
2.2 All Interests of Seller. The Purchased Interests comprise all direct and
indirect interests of Seller and the Affiliates and principals of Seller in the
Projects and any fees or other economic rights related thereto, other than the
matters listed on Schedule 2.2 hereto (the “Excluded Economic Interests”) and
the Retained Claims.
 
- 15 -

--------------------------------------------------------------------------------


 
2.3 Other Restrictions on Purchased Interests. Except (i) as set forth in the
Partnership Agreements, (ii) for the Permitted Interest Liens, (iii) as listed
on Schedule 2.3, or (iv) for this Agreement and the transactions contemplated
hereby, there are no existing warrants, options, purchase agreements, redemption
agreements, calls or rights to subscribe of any character relating to the
Purchased Interests owned by Seller, and Seller has the full power and legal
right to sell, assign, transfer and deliver the Purchased Interests to Purchaser
(subject only to obtaining the Required Consents). It is understood and agreed
that the foregoing representation is not intended to be, nor shall it be
construed as, a representation by Seller as to what constitutes the Required
Consents or that any consents have been obtained.
 
2.4 Organization; Authority.
 
(a) Good Standing. † Management Company and each Seller that is an entity is
duly organized or formed, validly existing and in good standing under the laws
of the state in which † Management Company or such Seller was organized or
formed, and in each other jurisdiction where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect. † Management Company
and each Seller has all requisite power and authority to own, lease, operate or
otherwise hold its respective properties and assets and to carry on its
respective business as now being conducted.
 
(b) Capacity. Seller has the capacity and authority to execute and deliver to
Purchaser this Agreement and the other Transaction Documents to which such
Seller is a party, to perform such Seller’s obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby (subject only
to obtaining the Required Consents). It is understood and agreed that the
foregoing representation is not intended to be, nor shall it be construed as, a
representation by Seller as to what constitutes the Required Consents or that
any consents have been obtained.

(c) Execution and Delivery. This Agreement and the other Transaction Documents
to which such Seller is a party have been (or, in the case of Transaction
Documents to be executed after the Effective Date, will be at or prior to the
Closing) duly and validly executed and delivered by such Seller and, assuming
due authorization, execution and delivery by Purchaser, constitute valid and
binding obligations of such Seller, enforceable against such Seller in
accordance with their terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights in general and subject to
general principles of equity and the discretion of courts in granting equitable
remedies.
 
(d) No Springing Liens. The execution, delivery and performance of this
Agreement by each Seller does not and will not, to Seller’s Actual Knowledge
result in the creation or imposition of any Lien upon any of the Purchased
Interests.
 
- 16 -

--------------------------------------------------------------------------------


 
2.5 Removal or Foreclosure on Interest. To Seller’s Actual Knowledge, except as
set forth on Schedule 2.5, no Limited Partner has asserted grounds for or
threatened removal of a Seller as general partner of a Partnership, nor has any
Lender threatened foreclosure of any lien in a Seller’s general partner
interest.
 
2.6 Financial Statements.
 
(a) Schedule 2.6(a) contains the following financial statements (collectively,
the “Financial Statements”): (x) for each Project Partnership and † Management
Company, audited balance sheets and statements of income and cash flows as of
and for each of 2001 through 2005, and (y) for † Management Company, an
unaudited balance sheet as of December 31, 2006, together with the related
unaudited statement of income for the twelve-month period ended on such date.
Except as set forth on Schedule 2.6(a), the Financial Statements, to Seller’s
Actual Knowledge: (i) except as expressly set forth in the Financial Statements
with respect to qualified opinions, were prepared in all material respects in
accordance with GAAP applied on a consistent basis, except, in the case of
interim Financial Statements, for the absence of notes thereto and normal
year-end adjustments (the effect of which will not be individually or in the
aggregate material); and (ii) present fairly, in all material respects, the
financial position and results of operations of the applicable entities at the
dates and for the periods indicated therein.
 
(b) Seller has devised and maintained a system of internal accounting controls
which are sufficient to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of annual financial statements for
external purposes in accordance with GAAP. Seller has disclosed to Purchaser all
2005 Tax Returns for each Project Partnership.

2.7 Partnership Agreements; Fee Agreements and Seller Obligations.
 
(a) Schedule A (to be delivered in installments as described in Section 2.18)
sets forth a complete and accurate list of all Project Partnership Documents
(including all amendments and modifications thereto and restatements thereof).
Schedule B (to be delivered in installments as described in Section 2.18) sets
forth a complete and accurate list of all Fee Agreements (including all
amendments and modifications thereto and restatements thereof). Schedule C (to
be delivered in installments as described in Section 2.18) sets forth a complete
and accurate list of all Standalone Economic Guarantees (including all
amendments and modifications thereto and restatements thereof). Seller has made
available to Purchaser a correct and complete copy of each written agreement
referenced in such Schedules and all amendments and modifications thereto and
restatements thereof. Each such agreement is in full force and effect and valid,
binding and enforceable against the applicable Seller and, to Seller’s Actual
Knowledge, against the other parties thereto. To Seller’s Actual Knowledge,
except as set forth on Schedule 2.7, neither Seller nor any other party thereto,
is in breach or default under any such agreement in any material respect, and no
event has occurred which with notice or lapse of time or both would constitute a
breach or default thereunder by any Seller or any other party thereto.
 
2.8 Other Related Agreements. Schedule D sets forth a complete and accurate list
of the following contracts and other agreements (written or otherwise and
including all amendments and modifications thereto and restatements thereof)
relating in any way to † Management Company, any Purchased Interests or any
Project to which any Seller, † Management Company or any Project Partnership is
a party:
 
- 17 -

--------------------------------------------------------------------------------


 
(a) any agreements evidencing rights or obligations of Seller or † Management
Company with respect to the Purchased Interests or the Seller Obligations;
 
(b) the Loan Documents and any other agreement under which it has created,
incurred, assumed or guaranteed any Indebtedness or under which it has imposed a
Lien on any of its assets, tangible or intangible;
 
(c) The Regulatory Agreements;
 
(d) The leases relating to the Leased Spaces (the “Space Leases”);
 
(e) The Personal Property Leases;
 
(f) any agreement that restricts the ability of † Management Company, any Seller
or any Project Partnership to engage in the Business;
 
(g) any agreement that provides for any payment or benefit in connection with
any bonus, “phantom stock” plan or accelerated vesting or funding (such as a
“golden parachute”) that would be due upon the execution of this Agreement or
the Closing or in connection with the transactions contemplated hereby or any
later (i.e. after Closing) sale (including either a sale of assets or a sale of
ownership interests), merger or similar transaction involving † Management
Company or any Project Partnership or General Partner interest;

(h) any agreements granting to any Person an option or a first refusal,
first-offer or similar preferential right to purchase or acquire any of the
Purchased Interests; and
 
(i) any agreements providing for powers of attorney or similar authorizations
empowering any Person to act on behalf of any Seller.
 
Seller has delivered or made available to Purchaser a correct and complete copy
of each written agreement listed in Schedule D and all amendments thereto. Each
such agreement is in full force and effect and is valid, binding and enforceable
against † Management Company, the applicable Seller or the applicable Project
Partnership and, to Seller’s Actual Knowledge, against the other parties
thereto. To Seller’s Actual Knowledge, except as set forth on Schedule 2.8, none
of † Management Company, Seller nor any Project Partnership nor any other party
thereto, is in breach or default under any such agreement in any material
respect, and no event has occurred which with notice or lapse of time or both
would constitute a breach or default thereunder by † Management Company, any
Seller or Project Partnership or any other party thereto. The Agreements listed
on the Schedules A-D are all of the agreements pursuant to which any party might
have the right to require that such party’s consent be obtained to the
transactions contemplated by this Agreement.
 
2.9 Litigation. Except as set forth on Schedule 2.9, no litigation, action,
investigation, event, or proceeding is pending with respect to any Seller (other
than any litigation which is not (or is only tangentially) related to the
Business and is not related to the transactions contemplated by this Agreement
and which could not reasonably be expected to adversely affect the applicable
Seller’s ability to perform its obligations hereunder or to adversely affect the
transactions contemplated hereby) or † Management Company or any Project
Partnership or Project. Further, to Seller’s Actual Knowledge, except as set
forth on Schedule 2.9, no such litigation, action, investigation, event or
proceeding is threatened against or by † Management Company or any Seller,
Project Partnership or Project, that, if adversely resolved, would: (i) have a
Material Adverse Effect on † Management Company or any Seller, Project
Partnership or Project; (ii) have a Material Adverse Effect on the ability of †
Management Company or any Seller, Project Partnership or Project to perform
their respective obligations under this Agreement or any Project Document, as
applicable; (iii) have a Material Adverse Effect on the financial condition of †
Management Company or any Seller, Project Partnership or Project; or
(iv) constitute or result in a material breach of any representation, warranty,
covenant, or agreement set forth in this Agreement or any Project Document, as
applicable. Seller has made available to Purchaser copies of all documents and
other materials relevant to any of the matters described in this Section.

- 18 -

--------------------------------------------------------------------------------



2.10 Tax Matters. Except as set forth in Schedule 2.10: (a) to Seller’s Actual
Knowledge, Seller has timely and properly filed, or caused each Project
Partnership to file, all required Tax Returns relating to † Management Company,
the Purchased Interests and/or the Project Partnerships with the appropriate
Government Entity within the time period for filing such Tax Returns, including
extensions; (b) to Seller’s Actual Knowledge, all such Tax Returns were true,
correct and complete in all material respects; (c) to Seller’s Actual Knowledge,
all Taxes due and owing by Seller relating to the Purchased Interests, and all
Taxes due and owing by † Management Company or any Project Partnership, have
been paid; (d) to Seller’s Actual Knowledge, all Taxes that Seller, or any
Project Partnership, has been required to collect and withhold relating to the
Purchased Interests have been timely and properly collected or withheld, and
either have been or will be timely and properly paid over to the proper
Government Entity; (e) to Seller’s Actual Knowledge, none of † Management
Company, Seller nor any Project Partnership is currently the beneficiary of any
extension of time within which to file any Tax Return; (f) there are no Liens
for Taxes on any of the Purchased Interests, or to Seller’s Actual Knowledge on
the assets of any Project Partnership, other than Permitted Tax Liens; (g) to
Seller’s Actual Knowledge, no deficiencies for Taxes relating to the Purchased
Interests have been claimed, proposed or assessed against Seller, † Management
Company or any Project Partnership by any Government Entity; (h) to Seller’s
Actual Knowledge, (1) there are no pending audits, assessments or other actions
for or relating to any liability in respect of Taxes relating to † Management
Company or the Purchased Interests, and (2) there are no matters under
discussion by Seller, † Management Company or any Project Partnership with any
Government Entity with respect to Taxes relating to † Management Company or the
Purchased Interests that are likely to result in an additional Liability for
Taxes with respect to any of † Management Company, the Seller or any Project
Partnership; (i) Seller has delivered or made available to Purchaser complete
and accurate copies of any audit, examination reports and statements of
deficiencies or similar, report, form, protest, closing agreement or other
document submitted to or received from any Government Entity with respect to
Taxes of Seller (relating to the Purchased Interests) or † Management Company or
any Project Partnership for all tax periods for which the statutory period of
limitations has not closed, including, without limitation, any notices which may
adversely affect the Credits, any Forms 8823 or other notices regarding
compliance with Code Section 42 requirements or any Regulatory Agreement with
respect to any Project, and all of such notices that relate to matters that have
not been fully cured are listed on Schedule 2.10; and (j) none of † Management
Company, Seller or any Project Partnership has waived any statute of limitations
in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency, nor has any request been made for any such extension
or waiver; (k) no Seller entity is a “foreign person” within the meaning of
Section 7701(a) of the Code; (l) to Seller’s Actual Knowledge, the Financial
Statements fully and properly reflect, as of their dates, the liabilities for
Taxes of each Project Partnership for all periods ending on or before such
dates; and (m) each Project Partnership has in effect a valid election under
Section 754 of the Code. Schedule 2.10 shall not be required to list matters
which are not (or are only tangentially) related to the Business and are not
related to the transactions contemplated by this Agreement and which could not
reasonably be expected to adversely affect the applicable Seller’s ability to
perform its obligations hereunder or to adversely affect the transactions
contemplated hereby.
 
- 19 -

--------------------------------------------------------------------------------


 
2.11 Recent Conduct of Business.
 
Except as otherwise contemplated by this Agreement (including by disclosure on
any other Schedule hereto) and except as set forth on Schedule 2.11, since
January 1, 2006:
 
(a) To Seller’s Actual Knowledge, none of Seller, † Management Company or any
Project Partnership has suffered a Material Adverse Effect;

(b) Neither † Management Company nor Seller has acquired, licensed, sold, leased
or otherwise disposed of any properties or assets relating to the Business or
the Purchased Interests, except in the ordinary course of business, and each has
continued to run the Business and maintain its books and records on a basis
consistent with past practice;
 
(c) † Management Company has not mortgaged, pledged or otherwise subjected any
of its assets to any Lien, and no Seller has mortgaged, pledged or otherwise
subjected any Purchased Interest to any Lien;
 
(d) Neither † Management Company nor Seller has issued or sold, assigned or
transferred any Interests;
 
(e) To Seller’s Actual Knowledge, none of Seller, † Management Company, any
Project Partnership or any Project has sustained or incurred any material loss
or damage with respect to the Business or its Project (whether or not insured
against) on account of fire, flood, accident or other calamity which has
materially interfered with the operation of the Business and which has not been
remedied, or paid, discharged, settled, compromised or satisfied or agreed to
pay, discharge, settle, compromise or satisfy, any claim (whether or not insured
against), other than claims involving solely money damages not in excess of
$25,000. All such agreements to discharge, settle, compromise or satisfy, any
claim (other than claims involving solely money damages not in excess of
$25,000) are listed on Schedule 2.11;
 
- 20 -

--------------------------------------------------------------------------------


 
(f) Seller (with respect to any Taxes relating to the Business) has not, nor has
† Management Company or any Project Partnership, made, changed or rescinded any
express or deemed election relating to Taxes other than in connection with
filing a Tax Return in the ordinary course of business, settled or compromised
any claim or controversy relating to Taxes, intentionally agreed to any
adjustment of any Tax attribute, surrendered any right or claim to a refund of
Taxes, consented to any extension or waiver of the statute of limitations period
applicable to any Taxes which extension period has not expired, Tax Return or
claim for Taxes, amended any Tax Return, entered into any closing agreement with
respect to Taxes, or intentionally made any change to any of its material Tax
accounting policies or procedures; and
 
(g) None of Seller, † Management Company or any Project Partnership has agreed
to take any of the foregoing actions.
 
2.12 Brokers and Finders. There are no broker, finder or investment banker fees
or commissions owed or that could become payable by Seller, † Management Company
or any Project Partnership in connection with the transactions contemplated by
this Agreement.
 
2.13 Ethical Practices. Except as permitted under applicable Law, neither †
Management Company nor Seller has offered or given (nor has caused any Project
Partnership to offer or give), and to the Seller’s Actual Knowledge no Person
has offered or given on its or any Project Partnership’s behalf: (a) anything of
value to any official of a Governmental Entity, any political party or official
thereof, or any candidate for political office; (b) anything with a value in
excess of $100 to any customer; or (c) anything of value to any other Person, in
any such case while knowing or having reason to know that all or a portion of
such money or thing of value may be offered, given or promised, directly or
indirectly, to any Person described in (a), (b) or (c) above, in any such case,
for the purpose of the following: (x) influencing any action or decision of such
Person, in such Person’s official capacity, including a decision to fail to
perform such Person’s official function; (y) inducing such Person to use such
Person’s influence with any Governmental Entity to affect or influence any act
or decision of such Governmental Entity to assist Seller or any Project
Partnership in obtaining or retaining business for, or with, or directing
business to, any Person; or (z) constituting a bribe, kickback or illegal or
improper payment to assist Seller in obtaining or retaining business for, or
with, or directing business to, any Person.

2.14 Labor and Employment Matters.
 
(a) Except as set forth on Schedule 2.14(a):
 
(i) neither † Management Company nor Seller is a party to any collective
bargaining agreement (including any memoranda of understanding or letter
agreements), neutrality agreement, or any similar agreement covering any of the
Employees;
 
(ii) neither † Management Company nor Seller has received written notice that
any such agreement is currently under negotiation by † Management Company or
Seller or any of their Affiliates which would affect † Management Company, the
Projects or the Project Partnerships nor has Seller or † Management Company
received any notice or claim of any unfair labor practice;
 
- 21 -

--------------------------------------------------------------------------------


 
(iii) to Seller’s Actual Knowledge, there are no activities or proceedings of
any labor union to organize any of the Employees;
 
(iv) neither † Management Company nor Seller has experienced any material work
stoppage or other material labor difficulty since January 1, 2004;
 
(v) as of the date hereof, and since January 1, 2005, there have not been any
plant closings, mass layoffs or other terminations of the Employees that would
create any obligations upon or liabilities for Purchaser or † Management Company
under the Worker Adjustment and Retraining Notification Act, 29 U.S.C. 2101 et
seq. (the “WARN Act”) or any applicable State WARN Act, and none have been
planned or announced for the future; and
 
(vi) to Seller’s Actual Knowledge, all of the Employees are lawfully authorized
to work in the jurisdictions in which they are working according to applicable
immigration laws, are properly classified as an exempt or non-exempt employee
under the Fair Labor Standards Act or other applicable wage and hour law, and
have been paid all wages (including any required minimum wages and overtime pay)
and other compensation owed for all services performed by such Employee.

(b) Schedule 2.14(b) lists each Employee Benefit Plan maintained by Seller or †
Management Company or their ERISA Affiliates (collectively, the “Seller Benefit
Plan”) (and designates the party that maintains each such Employee Benefit
Plan), and:
 
(i) Each Seller Benefit Plan that is an “employee pension benefit plan” (as
defined in section 3(2) of ERISA) is a “defined contribution plan” (as defined
in Section 3(34) of ERISA) and neither Seller nor † Management Company nor any
of their respective ERISA Affiliates has ever sponsored, maintained or
contributed to a “defined benefit plan” (as defined in Section 3(35) of ERISA)
that is subject to Title IV of ERISA or participated in or contributed to a
“multiemployer plan” (as defined in Section 3(37) of ERISA);
 
(ii) To Seller’s Actual Knowledge, no Seller Benefit Plan is a "nonqualified
deferred compensation plan" within the meaning of section 409A of the Code that
is subject to the requirements of section 409A of the Code and the regulations
thereunder;
 
(iii) Other than routine claims for benefits, there are no pending or, to
Seller’s Actual Knowledge, overtly threatened claims by or on behalf of any
Seller Benefit Plan, or by or on behalf of any participants or beneficiaries of
any Seller Benefit Plan, alleging any violation of ERISA or other applicable
law, or alleging a violation of the terms of any such plan;
 
- 22 -

--------------------------------------------------------------------------------


 
(iv) Each Seller Benefit Plan that is an “employee pension benefit plan” within
the meaning of section 3(2) of ERISA has received a favorable determination
letter from the IRS that such plan is qualified under section 401(a) of the Code
and, to Seller’s Actual Knowledge, nothing has occurred since the date of the
most recent favorable determination letter that would adversely affect reliance
upon such determination or qualification;
 
(v) To Seller’s Actual Knowledge, no Seller Benefit Plan is the subject of any
investigation, audit or other such adverse action on the part of the IRS, the
United States Department of Labor or the Pension Benefit Guaranty Corporation
and each Seller Benefit Plan is in material compliance with the terms of the
plan documents, ERISA, the Code, and other applicable Law;
 
(vi) To Seller’s Actual Knowledge, all IRS Forms 5500 and all annual reports
required to be filed with respect to any Seller Benefit Plan have been timely
filed with the appropriate Governmental Entity;
 
(vii) To Seller’s Actual Knowledge, neither Seller, † Management Company, nor
any of their ERISA Affiliates is delinquent in any contribution obligations with
respect to any Seller Benefit Plan and all contributions to each such plan have
been made in accordance with the applicable timing requirements of ERISA and the
Code;

(viii) To Seller’s Actual Knowledge, each Seller Benefit Plan that is subject to
COBRA has been operated in material compliance with COBRA and Seller, †
Management Company, and their respective ERISA Affiliates, as applicable, have
satisfied all current COBRA obligations with respect to current or former
Employees. Other than COBRA continuation coverage, neither Seller, † Management
Company nor any of their ERISA Affiliates provide any post-employment or retiree
health or welfare benefits to former Employees;
 
(ix) To Seller’s Actual Knowledge, no “prohibited transaction" as defined in
section 404 of ERISA and section 4975 of the Code has been entered into with
respect to any Seller Benefit Plan for which a statutory, individual or class
exemption is not applicable;
 
(x) Neither † Management Company, Seller, nor any of their ERISA Affiliates is
an "employee benefit plan" as defined in section 3(3) of ERISA, nor are they an
Affiliate of an employee benefit plan; and none of the Project Partnerships
constitute "plan assets" as that term is used in 29 C.F.R 2510.3-101; and
 
(xi) With respect to each Seller Benefit Plan, Seller shall make available for
review by Purchaser within ten (10) days after the Effective Date true and
complete copies of (1) the plan documents, summary plan descriptions, any other
document required to be filed with a Governmental Entity or any document
distributed to any employee, participant or beneficiary of such Seller Benefit
Plan, (2) the most recent determination letter received from the IRS, (3) the
last Form 5500 Annual Report and actuarial report, (4) the latest actuarial
valuations and financial statements, (5) all related trust agreements, insurance
contracts or other funding agreements that implement or apply to the Seller
Benefit Plan, and (6) any recordkeeping, administrative, or other service
agreements that apply to the Seller Benefit Plan.
 
- 23 -

--------------------------------------------------------------------------------


 
(c) The Employee List to be delivered to Purchaser pursuant to Section 5.12
shall be true, correct and complete. All Employees engaged in the conduct of the
Business are Employees of † Management Company. Except as Seller has notified
Purchaser previously in writing, to the best of Seller’s knowledge and belief,
no Employee or group of Employees of † Management Company has given oral or
written notice to Seller or † Management Company of any plans to terminate his
or her employment with † Management Company.
 
(d) Except as set forth on Schedule 2.14(d)-1, (i) † Management Company is not
currently a party to or bound by employment, confidentiality, non-competition,
non-solicitation, or proprietary rights agreements with any Employee, and (ii)
there are no agreements, arrangements or understandings that would restrict the
ability of † Management Company to terminate the employment of any of its
Employees at any time, at will, without liability. Set forth on
Schedule 2.14(d)-2 is an accurate and complete list of all current and prior, to
the extent currently binding, manuals, brochures, publications, policies,
procedures or similar documents of † Management Company regarding compensation,
benefits, perquisites, hiring, evaluation, supervision, training, termination
and promotion of employees, office administration and personnel matters and all
communications to Employees concerning such matters.

(e) There are no administrative proceedings or court complaints pending or, to
Seller’s Actual Knowledge, threatened against † Management Company before the
U.S. Equal Employment Opportunity Commission or any state or federal court or
agency concerning alleged employment discrimination or any other matters
relating to the employment of labor, other than those identified on Schedule
2.14(e). There is no unfair labor practice charge or complaint pending or, to
Seller’s Actual Knowledge, threatened against † Management Company before the
National Labor Relations Board or any similar state or local body. There is not
pending or to Seller’s Actual Knowledge threatened, nor has there been within
the last three (3) years, any union organization attempts, labor disputes or
general work stoppage or slowdowns due to labor disagreements with respect to †
Management Company. There is no employee grievance or arbitration proceeding
pending against † Management Company. † Management Company is not a party,
directly or indirectly, to any contract, agreement or order with any
Governmental Authority which would require it to maintain any affirmative action
plan or similar program or arrangement.
 
(f) Neither Seller nor † Management Company are parties to any agreements or
arrangements or are subject to any requirement that alter Employees’ status as
employees-at-will who may be terminated at any time without cause or notice,
except as otherwise provided by applicable law.
 
- 24 -

--------------------------------------------------------------------------------


 
(g) Neither Seller nor † Management Company is party to any agreement with any
Employee or other Person that would entitle any Employee or other Person to  any
payment or benefit payable in connection with any bonus, “phantom stock” plan or
accelerated vesting or funding (such as a “golden parachute”) that is triggered
by the execution of this Agreement or the Closing or in connection with the
transactions contemplated hereby, other than pursuant to the documents listed on
Schedule 2.14(g) (providing for certain payments to certain Employees that will
be due upon consummation of the sale of certain of the Project Partnership
Interests), which payment obligations shall be satisfied by Seller at Closing
(and Purchaser shall not be responsible for any such payments). Neither Seller
nor † Management Company is party to any agreement with any Employee or other
Person that would entitle any Employee or other Person to any such payment upon
any later (i.e. after Closing) sale (including either a sale of assets or a sale
of ownership interests), merger or similar transaction involving † Management
Company, any Project Partnership or any General Partner interest.

2.15 Full Disclosure. To Seller’s knowledge (as described below in this
Section), there is no fact unique to † Management Company or any Seller,
Project, Project Partnership or the Business (as opposed to, for example, a
market condition generally or a risk that affects a region or industry
generally) that Seller has not disclosed to Purchaser in writing that materially
adversely affects or may materially adversely affect † Management Company or the
Project Partnerships or the value of the Purchased Interests. For purposes of
this Section 2.15, Seller’s knowledge shall mean (a) the actual current
recollection of any one or more of †, †, †, † or †, or (b) the information
contained in any notice to a Seller or Project Partnership or † Management
Company from any Limited Partner, Lender or Governmental Entity.
 
2.16 OFAC. Each Seller and † Management Company and each of its direct and
indirect beneficial owners is not, and will not be, a person or entity (a
“Prohibited Person”) with whom Purchaser is restricted from doing business with
under the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law
107-56 (commonly known as the “USA Patriot Act”) and Executive Order Number
13224 on Terrorism Financing, effective September 24, 2001 and regulations
promulgated pursuant thereto, including without limitation persons and entities
named on the Office of Foreign Asset Control Specially Designated Nationals and
Blocked Persons List (the “List”). Seller and each Project Partnership have in
place adequate policies and procedures to assure that no tenant at a Project is
a person named on the List and, to Seller's Actual Knowledge, none of the
tenants at any Project is a person named on the List or is otherwise a
Prohibited Person.
 
2.17 Other Representations Regarding † Management Company.
 
(a) Set forth on Schedule 2.17 is an accurate and complete list of each contract
or other agreement (other than the Property Management Agreements and any Space
Leases or Personal Property Leases to which † Management Company is a party or
any of the other agreements listed on Schedule D) to which † Management Company
is a party or is bound which (i) cannot be terminated without cause in less than
60 days and/or (ii) cannot be terminated without cause unless a penalty or
termination payment is made. Seller has delivered or made available to Purchaser
a correct and complete copy of each written agreement listed in Schedule 2.17
and all amendments thereto, and Seller will make available to Purchaser at each
Project site or the Home Office upon request true, correct and complete copies
of any of the other contracts to which † Management Agreement is a party. Each
such agreement is in full force and effect and is valid, binding and enforceable
against † Management Company and, to Seller’s Actual Knowledge, against the
other parties thereto. To Seller’s Actual Knowledge, except as set forth on
Schedule 2.17, neither † Management Company nor any other party thereto is in
breach or default under any such agreement in any material respect, and no event
has occurred which with notice or lapse of time or both would constitute a
breach or default thereunder by † Management Company or any other party thereto.
 
- 25 -

--------------------------------------------------------------------------------


 
(b) Except as set forth on Schedule 2.17, † Management Company has (and at the
time of Closing will have) no Liabilities except (x) Liabilities reflected in
the Financial Statements of † Management Company, and (y) under the executory
portion of any contract or other agreement to which † Management Company is a
party which (i) was made in the ordinary course of business, (ii) is disclosed
on a Schedule hereto, and (iii) does not otherwise constitute or result from a
breach of any representation, warranty or covenant of this Agreement or from a
breach or default by † Management Company under any contract or other agreement.

2.18 Schedules. As of the Effective Date, Seller has not yet delivered the
Schedules designated with an asterisk in the list of Schedules at the beginning
of this Agreement (and with respect to Schedule A, the Schedule delivered by
Seller does not yet list the Project Partnership Agreements). Seller shall
deliver such remaining Schedules (and the balance of Schedule A) within 35 days
after the Effective Date. Failure to deliver such Schedules (and the balance of
Schedule A) in accordance with such timeframe shall not be deemed to be a
default by Seller unless Seller fails to deliver all of such Schedules (and the
balance of Schedule A) within 75 days after the Effective Date, but to the
extent Seller fails to deliver all of such Schedules (and the balance of
Schedule A) within 60 days after the Effective Date, then the Due Diligence
period shall be extended by one day for each day after such 60th day until the
balance of the Schedules (and the balance of Schedule A) have been delivered.
The Project Partnership Agreements that will be added to Schedule A and the
information to be included on Schedules B and C are included within Schedule D
(which has been delivered as of the Effective Date) but will be separately
delivered by Seller (as completed Schedules A-D) within the time period set
forth above. Prior to the Closing, Seller shall promptly supplement or amend the
Schedules delivered in connection herewith with respect to any matter of which
Seller has Actual Knowledge which, if existing, occurring or known at the date
of this Agreement, would have been required to be set forth or described in any
such Schedule or which is necessary to correct any information in any such
Schedule which has been rendered inaccurate, in any material respect, thereby
(provided that Seller shall not be obligated to update Schedules 2.17, 3.5(a),
3.5(b), 3.7, 3.10 or 3.19(c) more frequently than monthly). Notwithstanding the
foregoing, no supplement or amendment to any Schedule pursuant to this Section
2.18 shall have any effect for the purpose of determining whether a Material
Representation Breach exists or with respect to Purchaser’s right to terminate
this Agreement pursuant to Section 8.4(c) (i.e. Purchaser shall be entitled to
rely on the accuracy of the representations and warranties herein as made on the
Effective Date, and if any supplement or amendment to any Schedule reveals an
inaccuracy in any representation or warranty herein as made on the Effective
Date, Purchaser shall have the rights and remedies set forth in Sections 6.2(h)
and 8.4(c) with respect to breaches of representations and warranties). However,
if Purchaser does not terminate this Agreement pursuant to Section 6.2 or
Section 8.4, then after the end of the Due Diligence Period all of the
representations and warranties of Seller set forth in Articles 2 and 3 of this
Agreement shall be deemed modified to the extent that any of the Schedules
hereto have been supplemented or amended pursuant to this Section 2.18 prior to
the date which is 2 business days prior to the end of the Due Diligence Period.
Any supplementing or amending of any Schedules shall be done in such a manner as
to “highlight” any changes to the then-existing Schedules such that it will be
readily apparent how the applicable Schedule has been amended or updated. If
Purchaser determines that any matter revealed by any update or amendment to any
Schedule constitutes a Material Representation Breach (thus entitling Purchaser
to the remedies set forth in Section 6.2(h)) or results in a Material Adverse
Effect (thus entitling Purchaser to the remedies set forth in Section 8.4(c)),
then Purchaser shall notify Seller of such determination within ten business
days after receiving the applicable update or amendment (and, accordingly, if
the update or amendment was received by Purchaser after the date that is ten
business days prior to the end of the Due Diligence Period, then the Due
Diligence Period as it relates to the matter(s) covered by the applicable update
or amendment shall be extended to the date that is ten business days after
Purchaser’s receipt of the update or amendment). If Purchaser does not so notify
Seller within such ten business day period, then the representations and
warranties of Seller set forth in Articles 2 and 3 of this Agreement shall be
deemed modified to include the applicable matter revealed by the update or
amendment to the applicable Schedule.

- 26 -

--------------------------------------------------------------------------------



2.19 Deemed Modification to Representations and Warranties.
 
If Purchaser does not terminate this Agreement pursuant to Section 6.2 or
Section 8.4, then after the end of the Due Diligence Period all of the
representations and warranties of Seller set forth in Articles 2 and 3 of this
Agreement shall be deemed modified to the extent that any of the information
contained in any of the documents listed on Schedules A-C, the “Equity
Documents” portion of Schedule D, or in the described in subsections (b)-(e) of
Section 2.8, as updated, reveals that any of such representations and warranties
are inaccurate.
 
The representations and warranties set forth in this Article 2 shall survive
Closing to the extent set forth in Section 7.8.
 

ARTICLE 3.  
ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF EACH SELLER REGARDING †
MANAGEMENT COMPANY, THE PROJECTS AND THE PROJECT PARTNERSHIPS.

 
Each Seller hereby represents and warrants to Purchaser the following:
 
3.1 Project Partnerships; General Partner. Schedule A sets forth a complete and
accurate list of: (i) the name of each Project; (ii) the address of each
Project; (iii) the Project Partnership owning each Project; (iv) the state of
organization or formation of each Project Partnership; (v) the Seller entity
owning the General Partner interest and any limited partnership interest in †
Management Company and each Project Partnership; (vi) the ownership percentage
for each of the Interests in each Project Partnership and † Management Company;
and (vii) the name, address and percentage interest of the Limited Partner(s) in
each Project Partnership (assuming the Limited Partners have not transferred
their interest without notice to Seller). Seller has received no notice that any
Limited Partner intends to transfer its interest in any Project Partnership, and
to Seller’s Actual Knowledge there is no such transfer proposed or contemplated.
Except as otherwise expressly noted on Schedule A, the Seller set forth as the
General Partner for each Project Partnership in Schedule A is the sole General
Partner in such Project Partnership and has sole management control and
authority over such Project Partnership and Project operations and matters
(subject to the terms of the Scheduled Documents). Except as expressly set forth
in the applicable Scheduled Documents, there are no rights, contracts or other
agreements or commitments pursuant to which any other Person has the right to
become a General Partner of a Project Partnership.
 
- 27 -

--------------------------------------------------------------------------------


 
3.2 Organization; Authority; No Violation. Each Project Partnership is duly
organized or formed, validly existing and in good standing under the laws of the
state in which such Project Partnership was organized or formed and in the state
in which its Project is located. † Management Company and each Project
Partnership has undertaken all acts, including without limitation, the filing of
all certificates and the payment of all fees, Taxes, and other sums necessary
for † Management Company or such Project Partnership to operate as a limited
partnership or limited liability company in the state in which † Management
Company or such Project Partnership was organized or formed (in the case of each
Project Partnership) and in the state in which its Project is located and to
enable such Project Partnership to engage in its business and operate its
Project in accordance with the Scheduled Documents relating to such Project.
 
3.3 Limited Partnership Status. No event has occurred that has caused, and
Seller has not acted in any manner that will cause: (i) † Management Company or
a Project Partnership to be treated for federal income tax purposes as an
association taxable as a corporation, or (ii) † Management Company or a Project
Partnership to fail to qualify as a limited partnership under the Laws under
which † Management Company or such Project Partnership was formed. To Seller’s
Actual Knowledge, all consents or approvals of any Governmental Entity, or any
other Person, necessary in connection with the transactions contemplated by the
† Management Company partnership agreement and each Project Partnership
Agreement or necessary to admit each Limited Partner to each Project
Partnership, have been obtained by Seller. To Seller’s Actual Knowledge, all
outstanding units of partnership interest or other equity interest of †
Management Company and each Project Partnership (i) have been duly authorized
and are validly issued, fully paid and nonassessable and (ii) are subject to no
restrictions except as set forth in the applicable Scheduled Documents. Neither
† Management Company nor, to Seller’s Actual Knowledge, except as set forth in
the applicable Scheduled Documents, any of the Project Partnerships has issued
or granted or is a party to any outstanding commitments, agreements, options,
arrangements or undertakings of any kind relating to units of partnership
interest or any other equity interest of † Management Company or such Project
Partnership or securities convertible into units of partnership interest or any
other equity interest of † Management Company or such Project Partnership. To
Seller’s Actual Knowledge, none of the representations, warranties or statements
contained in the Scheduled Documents, contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make any of such
representations, warranties or statements not misleading.
 
- 28 -

--------------------------------------------------------------------------------


 
3.4 Securities Registration. To Seller’s Actual Knowledge, neither † Management
Company nor any Project Partnership is under any obligation, and Seller has
taken no action (and Seller knows of no event or action which has occurred) that
would cause any Project Partnership or † Management Company to be obligated,
under any federal or state law, rule, or regulation to register the Interests,
and the Project Partnerships and † Management Company and each Seller have fully
complied with any and all federal and state securities laws, as well as all
applicable exemptions available for the sale of Interests without registration.
 
3.5 Leases and Rent Rolls. The rent rolls (the “Rent Rolls”) for each Project
attached hereto as Schedule 3.5(a) are true, correct and complete in all
material respects as of the date of each such Rent Roll. The Rent Rolls list all
tenants or other Persons entitled to occupancy under any all leases, licenses or
other occupancy agreements in effect on the date of the applicable Rent Roll
relating to any portion of the applicable Project, except for those leases,
licenses and occupancy agreements (excluding pending tenant lease applications)
otherwise listed on Schedule 3.5(b) (all of such leases, licenses and occupancy
agreement (both those relating to the tenants listed on the Rent Rolls and those
listed on Schedule 3.5(b)) being referred to herein as the “Leases”). There are
no leases, license agreements, occupancy agreements or tenancies for any space
in any Project other than those relating to the tenants listed on the Rent Rolls
and those listed on Schedule 3.5(b), and to Seller’s Actual Knowledge there are
no oral agreements relating to use or occupancy of any portion of any Project or
any oral leases which will be binding upon any portion of any Project or Project
Partnership. Seller has delivered to Purchaser a true, correct and complete copy
of the form of lease used for each Project and will make available to Purchaser
at each Project site upon request true, correct and complete copies (or the
originals) of each Lease (if Purchaser desires to copy any of the Leases,
Purchaser may do so at Purchaser’s sole cost and expense). Except as may be
otherwise disclosed on the Rent Rolls: (i) each of the Leases is in full force
and effect; (ii) no tenant is entitled to any free rent, rebate, rent
concession, deduction or offset which is not set forth in the such tenant’s
Lease; (iii) except for matters set forth in Schedule 2.9, the applicable
Project Partnership has not received from any tenant under a Lease a notice of
material violation of any statute, rule, law, ordinance or other legal
regulation pertaining to any Project or any part thereof; and (iv) all security
deposits required under the Leases have been paid and are being held by the
applicable Project Partnership.

3.6 Brokerage Arrangements. Except as set forth in Schedule 3.6, no Seller or
Project Partnership is presently under any commitment to any real estate broker,
rental agent, finder, syndicator or other intermediary with respect to any
Project Partnership, any Project, or any portion thereof.
 
3.7 Service Contracts. Attached hereto as Schedule 3.7 is, along with the
“Service Contracts” portion of Schedule D, a complete and accurate schedule of
all Service Contracts now in effect which (i) cannot be terminated without cause
in less than 60 days and/or (ii) cannot be terminated without cause unless a
penalty or termination payment is made. Except for the Service Contracts and the
other agreements described in the preceding sentence and other agreements
disclosed on any other schedule hereto, there are no written or oral agreements
relating to the management, leasing, operation or maintenance of any Project or
any portion thereof other than agreements not required by the terms of this
Agreement to be listed on any Schedule. The Service Contracts are each in full
force and effect, and no Project Partnership has delivered or received any
notice alleging any default in the performance or observance of any of the
covenants, conditions or obligations to be kept, observed or performed under any
of the Service Contracts. Seller has delivered or made available to Purchaser a
true, correct and complete copy of each of the Service Contracts (including all
amendments thereto) which (x) cannot be terminated without cause in less than 60
days and/or (y) cannot be terminated without cause unless a penalty or
termination payment is made, and Seller will make available to Purchaser at each
Project site or the Home Office upon request true, correct and complete copies
of any of the other Service Contracts.
 
- 29 -

--------------------------------------------------------------------------------


 
3.8 Sale Contracts. Except as set forth in Schedule 3.8, neither Seller nor any
Project Partnership has entered into any contracts for the sale of any of the
Projects, nor do there exist any rights of first refusal or options to purchase
any of the Projects, except for any options set forth in any Partnership
Agreement. Except pursuant to any documents listed on the “Other Documents”
portion of Schedule D, no Project Partnership has any continuing contractual
liability (i) for indemnification or otherwise under any agreement relating to
the sale of real estate previously owned, whether directly or indirectly, by
such Project Partnership or (ii) to pay any additional purchase price for any
Project.

3.9 No Sale or Refinancing Restrictions. There are no restrictions on the sale
or refinancing of the Projects, other than the restrictions set forth in the
Scheduled Documents, under Section 42, Section 47 or Section 142 of the Code or
under other applicable state or federal law respecting the Credits or tax exempt
bond financing or other governmental financing.
 
3.10 Licenses and Permits. Schedule 3.10 sets forth a true and complete list of
all licenses, franchises, permits and authorizations (other than construction,
development or occupancy related permits) that are material to Seller, †
Management Company or any Project Partnership existing in Seller’s records. To
Seller’s Actual Knowledge, Seller, † Management Company and the Project
Partnerships hold all licenses, franchises, permits and authorizations necessary
for the lawful conduct of the Business, and are in compliance, in all material
respects, with the terms of all such licenses, franchises, permits and
authorizations.
 
3.11 Title and Surveys; Ownership of Project Property; Real Estate Taxes.
 
(a) Seller has delivered or made available to Purchaser true and correct copies
of the most recent Title Policies for each Project and the most recent surveys
for each Project in Seller’s possession or control. The Title Policies and the
surveys in Seller’s possession are listed on Schedule 3.11. To Seller’s Actual
Knowledge, the Title Policies remain in full force and effect.
 
(b) To Seller’s Actual Knowledge, the Project Partnerships, respectively, own
the Projects, the buildings comprising the Projects, and the related tangible
and intangible personal property, free and clear of any Liens other than (i)
those set forth in the Title Policies or those which an accurate and complete
title search and UCC searches on the Projects as of the Effective Date would
reveal, (ii) liens for ad valorem taxes that are not yet delinquent, or (iii)
mechanics’ or other liens that have been disclosed to the Purchaser in writing
and bonded against in such a manner as to preclude the holder of such lien from
having any recourse to any of the Projects or the Project Partnerships for
payment of any debt secured thereby. To Seller’s Actual Knowledge, there are no
easements, agreements, covenants or other documents of record encumbering any of
the Projects except as set forth in the Title Policies or those which an
accurate and complete title search on the Projects as of the Effective Date
would reveal. To Seller’s Actual Knowledge, there are currently no claims
pending relating to title to any Project (whether by or against any Project
Partnership) except as listed on Schedule 2.9.
 
- 30 -

--------------------------------------------------------------------------------


 
(c) To Seller’s Actual Knowledge, all currently due real estate bills for the
Projects have been paid. True and complete copies of all real estate tax bills
for the Projects for the most recent fiscal year have been made available to the
Purchaser prior to the date hereof. To Seller’s Actual Knowledge, none of
Project Partnerships have received any written notice of any proposed special
assessments or proposed reassessments relating to the Projects.

3.12 Access and Utilities. To Seller’s Actual Knowledge, except as otherwise set
forth in the Scheduled Documents: (i) each Project has and will continue to have
permanent unrestricted access to appropriate public roadways; (ii) all public
utilities necessary to the operation of each Project, including, but not limited
to, sanitary and storm sewers, water, gas (if applicable), telephone and
electricity, are or will by the date the Units in such a Project are placed in
service be, and will remain available to and connected to, each such Project and
each of the Units; (iii) each Project is an independent unit which does not rely
on any drainage, sewer, access, parking, structural or other facilities located
on any property not included in such Project or on public or utility easements
for the (x) fulfillment of any zoning, building code or other requirement of any
Governmental Entity that has jurisdiction over such Project, (y) structural
support, or (z) the fulfillment of the requirements of any lease or other
agreement affecting such Project; (iv) each respective Project Partnership,
directly or indirectly, has the right to use all amenities, easements, public or
private utilities, parking, access routes or other items necessary for the
construction or operation of each respective Project; (v) each Project is either
(A) contiguous to, or (B) benefits from an irrevocable unsubordinated easement
permitting access from such Project to, a physically open, dedicated public
street, and has all necessary permits for ingress and egress and adequate public
water, sewer systems and utilities are available to such Project; and (vi) no
building or other improvement not located on any Project relies on any part of
such Project to fulfill any zoning requirements, building code or other
requirement of any Governmental Entity that has jurisdiction over such Project
for structural support or to furnish to such building or improvement any
essential building systems or utilities.
 
3.13 Condemnation; Changes in Use. Except as set forth in Schedule 3.13, neither
Seller nor any Project Partnership has received any notice of and Seller has no
Actual Knowledge of any pending or contemplated condemnation or eminent domain
proceedings affecting all or any part of any Project. To Seller’s Actual
Knowledge, there is not any plan, study or effort of any applicable Governmental
Entities, which in any way would materially adversely affect the use of any
Project for its intended uses or any intended public improvements which will
result in any material charge being levied against, or any material lien
assessed upon, any Project. To Seller’s Actual Knowledge, there is not any
existing, proposed or contemplated plan to widen, modify or realign any street
or highway contiguous to any Project. To Seller’s Actual Knowledge, with respect
to any Project that is unoccupied as of the Effective Date, none of the prior
tenants or occupants thereof is eligible for relocation and/or moving payments
or benefits under any applicable Law.
 
- 31 -

--------------------------------------------------------------------------------


 
3.14 Compliance With Laws. Neither Seller nor any Project Partnership has
received any written notice of any violations of Laws with respect to any
Project, nor does Seller have any Actual Knowledge of any such violations.
Except for annual affordable housing compliance audits performed by state
Credit-allocating agencies as permitted or required by the Scheduled Documents,
no investigation or review by any Governmental Entity with respect to any
Project or Project Partnership is pending or, to the Actual Knowledge of Seller,
threatened, nor to the Actual Knowledge of Seller has any Governmental Entity
indicated an intention to conduct the same.

3.15 Environmental Matters. Schedule 3.15 sets forth a complete and accurate
list of all Environmental Reports in Seller’s or any Project Partnership’s
possession. Seller has delivered or made available to Purchaser true and correct
copies of all Environmental Reports. No amendments, modifications, or other
changes or additions have been made to the Environmental Reports. Except as set
forth in the Environmental Reports listed on Schedule 3.15, to Seller’s Actual
Knowledge no Project contains, and there is not located on, in or under any part
of any Project, any Hazardous Materials. To Seller’s Actual Knowledge, no part
of any Project has been previously used for the storage, manufacture or disposal
of Hazardous Materials, except as may be disclosed in the Environmental Reports
listed on Schedule 3.15. Except as set forth on Schedule 3.15, neither Seller
nor any Project Partnership has received from any Governmental Entity any
written complaint, order, citation or notice with regard to air emissions, water
discharges, noise emissions and Hazardous Materials, if any, or any other
environmental, health or safety matters affecting any Project or any part
thereof. Except as set forth in the Environmental Reports listed on Schedule
3.15, to Seller’s Actual Knowledge, there are no underground storage tanks of
any nature located on any Project.
 
3.16 Physical Reports. The reports referred to in Schedule 3.15 are all of the
third party physical and structural reports (other than the Environmental
Reports) in Seller's or any Project Partnership’s possession or control relating
to the physical condition of any Project, including all reports and assessments
relating to historical and current water penetration issues at any of the
Projects, but excluding any third party reports required by a lender prior to or
in connection with the final construction draw or by a Limited Partner prior to
or in connection with the final capital contribution. Seller has delivered or
made available to Purchaser true, correct and complete copies of all of the
reports referred to in Schedule 3.15, as well as copies of all contracts and
warranties relating to repair or remediation of water penetration problems.
 
3.17 Soil Defects. To Seller’s Actual Knowledge, there are no defects or
conditions of the soil at any Project which will materially adversely affect the
use, occupancy and operation of any Project, and no need for unusual or new
subsurface excavations, fill, footings, caissons or other installations.
 
3.18 Insurance. None of Seller, † Management Company or any Project Partnership
has received from any Lender or Limited Partner any default notice relating to
the failure to carry any required insurance coverage (or a required amount or
type of coverage). Neither Seller nor any Project Partnership has received from
any insurance company which carries insurance on any Project, or any board of
fire underwriters, any notice of any defect or inadequacy in connection with any
Project, or its operation and Seller has no Actual Knowledge of any such defect
or inadequacy which might increase the premium or cause the cancellation of any
insurance policy. Schedule 3.18 lists for † Management Company and each Project
(i) all current insurance policies, and (ii) all pending insurance claims and a
summary of the status of each such claim.

- 32 -

--------------------------------------------------------------------------------



3.19 Projects Under Construction; Construction Contracts.
 
(a) The initial construction of all Projects has been fully completed (including
all punchlist items and warranty work) and all Units thereat have been placed in
service, except for the Projects listed on Schedule 3.19(a) (the “Projects Under
Construction”). Schedule 3.19(a) also lists all general construction contracts
and guarantees relating to the Projects Under Construction (collectively,
“Construction Contracts”) and identifies the Affiliate of Seller that is the
general contractor under each such Construction Contract. Seller has delivered
or made available to Purchaser true, correct and complete copies of each
Construction Contract and all related subcontracts, plans, specifications,
warranties, guarantees, budgets, construction schedules and historic draw
requests, to the extent in Seller’s possession or control. The Construction
Contracts are in full force and effect, and the applicable Project Partnerships
shall have all rights to enforce the obligations of the general contactors
thereunder without limitation, and no provisions of this Agreement shall limit
the enforceability thereof or the liability of the general contractors
thereunder. Purchaser shall not assume any contractor or guarantor liability
under any Construction Contracts or any guarantees (other than Standalone
Economic Guarantees) related to construction of the Projects Under Construction
(the “Construction Obligations”), and the applicable Seller entities or
affiliates thereof shall remain liable thereunder; provided Purchaser shall,
upon request of Seller or its Affiliate, use commercially reasonable efforts to
assist Seller or its Affiliate in completing construction (i.e., respond to draw
requests, order reports, etc.).
 
(b) To Seller’s Actual Knowledge, all work to be performed, payments to be made
and actions to be taken by any Project Partnership prior to the Effective Date
pursuant to any agreement entered into with a Governmental Entity in connection
with a site approval, zoning reclassification or similar action relating to any
Project or as required as a condition to the issuance of any building permit,
certificate of occupancy or zoning variance relating to any Project (e.g.,
off-site improvements or services or zoning proffers), has been performed, paid
or taken, as the case may be, and to Seller’s Actual Knowledge, there is no
planned or proposed work, payments or actions that may be required after the
Effective Date pursuant to such agreements.
 
(c) Except for budgeted construction disclosed in the most recent capital
expenditure budgets of the Projects (true and complete copies of which have been
made available to the Purchaser), Schedule 3.19(c) lists all agreements (other
than the Construction Contracts) entered into by any Project Partnership
relating to capital replacements at, or additions or expansions to, any Project
which are currently in effect and under which any Project Partnership currently
has, or expects to incur, an obligation in excess of thirty-thousand dollars
($30,000). Complete and correct copies of such contracts have been made
available to Purchaser. Seller shall make available to Purchaser upon request
all such agreements (including those where the amounts expected to be expended
are less than $30,000).
 
- 33 -

--------------------------------------------------------------------------------


 
(d) Construction Completion. Prior to Closing, Seller shall cause all Projects
Under Construction to be completed and all Units thereat to be placed in
service, and for each Project Under Construction Seller shall deliver to
Purchaser at or before Closing (i) the most recent lender’s title insurance
policy or endorsement subject to no further “pending disbursements” endorsement
or any exceptions for mechanic’s liens and raising no Material Title or Survey
Condition not disclosed herein or not raised in any prior title insurance policy
delivered or made available to Purchaser during the Due Diligence Period, (ii) a
final “as-built” ALTA survey raising no Material Title or Survey Condition not
raised in any prior survey delivered to Purchaser during the Due Diligence
Period, (iii) a certificate of completion from the applicable architect or other
construction inspector certifying that the Project has been completed in
substantial accordance with the plans and specifications provided to Purchaser,
(iv) a valid and binding allocation of Credit (or, with respect to buildings
meeting the requirements of Section 42(h)(4)(B) of the Code, a certification
pursuant to Section 42(m)(1)(D) of the Code) from the appropriate Governmental
Entity in the amount shown on Schedule 3.25(a) for the applicable Project,
including an IRS Form 8609, and (v) an updated draw schedule and sources and
uses of funds and rent roll. Seller’s failure to comply with the terms of this
Section 3.19(d) by Closing shall not be deemed a default by Seller hereunder so
long as Seller uses good faith efforts to so comply, but if Seller fails to so
comply with the terms of this Section 3.19(d) by Closing, Purchaser may exercise
its Project Removal Option with respect to any Projects Under Construction for
which Seller has not so completed the construction and otherwise satisfied the
requirements of this Section 3.19(d). If Purchaser does not so exercise its
Project Removal Option with respect to any such Project Under Construction, then
the parties shall proceed in the same manner as if the terms of this Section had
been satisfied with respect to the applicable Project Under Construction.

3.20 Insolvency Proceedings. No attachments, execution proceedings, assignments
for the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings are pending or, to Seller’s Actual Knowledge, threatened against any
Project Partnership, † Management Company or Seller.
 
3.21 Unsatisfied Partner Obligations. Except as set forth in Schedule 3.21, (i)
neither † Management Company nor any Project Partnership has any unsatisfied
obligation to make any payments of any kind to any Seller other than amounts to
be paid pursuant to the Economic Interests or Excluded Economic Interests; and
(ii) no Limited Partner has made any loans or advances (other than capital
contributions) to any Project Partnership. Except as set forth in Schedule 3.21,
all distributions to Limited Partners which have been declared by any Project
Partnership prior to the Effective Date have been paid in full.
 
3.22 Operating Statements. The operating statements for the Projects delivered
by Seller to Purchaser prior to the Effective Date are the only operating
statements for the Projects for the operating period to which they relate that
have been prepared by or for Seller in the ordinary course of business.
 
- 34 -

--------------------------------------------------------------------------------


 
3.23 Accounting. For federal income tax purposes, † Management Company and each
Project Partnership reports, and shall continue to report its income on the
accrual method of accounting. On behalf of each of the Project Partnerships,
Seller has, to Seller’s Actual Knowledge, filed, and will continue to file, any
and all certifications and other documents on a timely basis, with all
applicable Governmental Entities (through the Closing) as have been and may be
required to support the annual allocation of Credits.

3.24 Other Agreements or Arrangements Affecting Credits. Except as otherwise set
forth in the Scheduled Documents, neither any Seller nor any Project Partnership
has entered into any agreement or contract for the payment or offset of any
construction loan or loan discounts, additional interest, yield maintenance or
other charges or financing fees or any agreement to incur any financial
responsibility with respect to any Project or providing for the guaranty of
payment of any such interest charges or financing fees relating to the Loan
Documents or for any kickback or rebate of fees under any Loan Document or other
Project Partnership Document, other than those disclosed in Project Partnership
Agreements.
 
3.25 Valid Tax Credits. To Seller’s Actual Knowledge, each Project Partnership
has obtained a valid and binding allocation of Credit (or, with respect to
buildings meeting the requirements of Section 42(h)(4)(B) of the Code, a
certification pursuant to Section 42(m)(1)(D) of the Code) from the appropriate
Governmental Entity in the amount shown on Schedule 3.25(a), including an IRS
Form 8609, except those projects set forth on Schedule 3.25(b) (“Pre-8609
Projects”). To Seller’s Actual Knowledge, each Pre-8609 Project has either
received a binding carryover allocation in accordance with Section 42(h)(1) of
the Code or a certification in accordance with Section 42(m)(1)(D) and
42(m)(2)(D) of the Code which remains in full force and effect.
 
3.26 Project Operation Requirements; Tax Credits. To Seller’s Actual Knowledge,
each Project has been acquired, constructed and/or rehabilitated, has (except
for Pre-8609 Projects) had its eligible basis and Credits determined, and has
been operated, in a manner consistent with the requirements of the Loan
Documents and Regulatory Agreements, and consistent with all requirements under
Section 42 of the Code, and regulations thereunder, so as to allow such Project
to claim Credits in the amounts shown on Schedule 3.25(a).
 
3.27 No Employees. No Project Partnership has or has at any time had any
employees.
 
3.28 No Other Assets. Neither † Management Company nor any of the Project
Partnerships owns directly or indirectly any interest or investment (whether
equity or debt) in any Person. † Management Company owns no real property, and
no Project Partnership owns any real property other than its respective Project
as shown on Schedule A.
 
3.29 Management of Projects. Except for the Projects set forth on Schedule 3.29
(which are currently managed by † Management Company, Inc.), all of the Projects
are managed by † Management Company.
 
3.30 Tax Credit Shortfalls. As of December 31, 2005, to Seller’s Actual
Knowledge, the amount (if any) by which the Credits projected to be allocated to
the Limited Partners of each Project (i.e. the amounts projected in projections
delivered to the Limited Partners at the time they became Limited Partners, as
adjusted for any 8609 or other pricing adjustment already paid or reflected in
Project projections given to Purchaser) through December 31, 2005 exceed the
Credits actually allocated to the Limited Partners of each Project through
December 31, 2005 is as set forth on Schedule 3.30. Seller shall deliver to
Purchaser no later than April 30, 2007 an updated Schedule 3.30 containing the
above described information for the period ending December 31, 2006.

- 35 -

--------------------------------------------------------------------------------


 
The representations and warranties set forth in this Article 3 shall survive
Closing to the extent set forth in Section 7.8.
 
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
Subject to the Schedules, Purchaser hereby represents, warrants and covenants to
each Seller the following:
 
4.1 Organization; Authority.
 
(a) Good Standing. The Purchaser is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and, prior to the Closing, shall be in good standing in each other jurisdiction
to the extent required by law.
 
(b) Capacity. The Purchaser has the power and authority to execute and deliver
this Agreement and the other Transaction Documents to which it is a Party and to
consummate the transactions contemplated hereby and thereby (subject only to
obtaining the Required Consents).
 
(c) Execution and Delivery. The execution and delivery by Purchaser of this
Agreement and the other Transaction Documents to which it is a Party, the
performance by Purchaser of its obligations hereunder and thereunder and the
consummation by Purchaser of the transactions contemplated hereby and thereby
have been duly authorized and no other actions on the part of Purchaser are
necessary to authorize such execution, delivery and performance. This Agreement
and the other Transaction Documents to which Purchaser is a Party have been (or,
in the case of Transaction Documents to be executed after the Effective Date,
will be at or prior to the Closing) duly and validly executed and delivered by
Purchaser and, assuming due authorization, execution and delivery by the Seller,
constitute valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with their terms, except to the extent that
enforceability may be limited by the bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity and the discretion of
courts in granting equitable remedies.
 
4.2 No Violation. The execution, delivery and performance by Purchaser of this
Agreement and the transactions contemplated hereby does not and will not
conflict with or result in any violation of, or constitute a breach or default
under (or an event that with notice or lapse of time or both would become a
default under), any term of the charter documents, by-laws or other
organizational documents of Purchaser, any agreement, permit, indenture, deed of
trust, mortgage, loan agreement or other instrument to which Purchaser is a
party or by which Purchaser is subject, or any Law of any court or other
Governmental Entity to which Purchaser is subject.

- 36 -

--------------------------------------------------------------------------------



4.3 Property Management. For a one year period immediately after Closing, at
Seller’s request Purchaser or its Affiliates shall provide property management
services for the apartment complexes listed on Schedule 4.3 and also for any
Removed Projects subject to and in accordance with a mutually acceptable
property management contract (the form of which shall be agreed upon during the
Due Diligence Period).
 
4.4 Certain Notices to Seller. After Closing, Purchaser shall promptly provide
Seller with copies of (i) any written notices received by Purchaser or any
Affiliate of Purchaser alleging any potential claim against any Seller or
Affiliate of Seller or any potential claim pertaining to the period of time
prior to the Closing, or (ii) to the extent the matter could be reasonably
expected to result in the exposure of any Seller to any material Liability, any
written notices received by Purchaser or any Affiliate of Purchaser alleging any
potential claim against Purchaser or any Affiliate of Purchaser. For a period of
three years following the Closing, Purchaser shall promptly provide to Seller
(i) a copy of any notice of any IRS proceeding received by any Purchaser or
Project Partnership involving any Project Partnership, Seller or Purchaser
relating directly or indirectly, in whole or in part, to the period prior to the
Closing Date and (ii) a copy of any report issued by a tax credit authority or
bond issuer with respect to the compliance of a Project relating directly or
indirectly, in whole or in part, to the period prior to the Closing Date.
 
4.5 OFAC. Purchaser and each of its direct owners is not, and will not be, a
person or entity with whom Seller is restricted from doing business with under
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56
(commonly known as the “USA Patriot Act”) and Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto, including without limitation persons and entities named on the
Office of Foreign Asset Control Specially Designated Nationals and Blocked
Persons List.
 
The representations, warranties and covenants set forth in this Article 4 shall
survive Closing to the extent set forth in Section 7.8.
 
ARTICLE 5. COVENANTS.
 
Seller and Purchaser hereby agree as follows:
 
5.1 Satisfaction of Conditions. Seller shall use commercially reasonable efforts
to cause the conditions precedent to the obligations of Purchaser set forth in
Section 8.1 to be fulfilled and Purchaser shall use commercially reasonable
efforts to cause the conditions precedent to the obligations of each Seller set
forth in Section 8.2 to be fulfilled. Purchaser shall use commercially
reasonable efforts to cooperate with Seller to satisfy the conditions set forth
in Section 8.2 and Seller shall use commercially reasonable efforts to cooperate
with Purchaser to satisfy the conditions set forth in Section 8.1. Purchaser
also agrees to (to the extent required by any Required Consent provider) deliver
to the Required Consent provider organizational documents, good standing
certificates and financial statements for each of applicable replacement general
partners and replacement guarantors.

- 37 -

--------------------------------------------------------------------------------



5.2 Conduct of Business. Except as expressly contemplated or permitted by this
Agreement or to the extent that Purchaser shall otherwise consent in writing,
Seller shall use reasonable best efforts to continue to and to cause †
Management Company and the Project Partnerships to continue to conduct the
Business in such a manner so that the representations, warranties and covenants
contained in Article 2 and Article 3 shall continue to be accurate and correct
throughout such period, and on and as of the Closing Date as if made by Seller
on the Closing Date, and throughout such period, each Seller shall and shall
cause † Management Company and each Project Partnership to carry on the Business
in the ordinary course in substantially the same manner as previously conducted.
Seller plans to take certain actions as disclosed on Schedule 5.2 that are
standard practices, but that Seller desires to obtain Purchaser’s
acknowledgement thereof and Purchaser so acknowledges such actions. Seller shall
update the Schedules with respect to such actions and transmit such updates to
Purchaser.
 
5.3 Hart-Scott-Rodino Act. As promptly as practicable, and in any event within
three (3) business days following the execution and delivery of this Agreement
by the Parties, Purchaser and Seller shall prepare and file any required
notification and report form under the Hart-Scott-Rodino Act (“HSR Act”) in
connection with the transactions contemplated hereby. If such notification and
report is filed, Purchaser and Seller shall request early termination of the
waiting period thereunder. Purchaser and Seller shall respond with reasonable
diligence to any request for additional information made in response to any such
filings.
 
5.4 Publicity; Confidentiality. Each Party agrees that it will not issue any
press release or other public disclosure of this Agreement or the transactions
contemplated hereby without the prior written approval of the other Party,
unless, in the good faith opinion of counsel, such disclosure is required by
Law, or such disclosure is deemed reasonably necessary or appropriate under the
rules and regulations of the Securities & Exchange Commission or the New York
Stock Exchange, with respect to such Party or any Affiliate thereof, and then
only to the extent deemed reasonably necessary. Purchaser and Seller will
maintain the terms of this Agreement, as well as all negotiations concerning
this Agreement in strict confidence; provided that (i) each Party may disclose
such information on a need to know basis to its controlling persons, persons
under common control with such party, Affiliates and each of their respective
employees, potential partners and investors, advisors and financing sources to
the extent reasonably necessary (provided that such persons are directed to hold
such information in confidence in accordance with this letter) and (ii) both
parties may make disclosure to the extent required by Law, regulation or legal
process. The terms of this Section 5.4 (the “Confidentiality Provisions”) shall
survive Closing or termination of this Agreement for a period of two years.
 
5.5 Notices.
 
(a) Until the Closing, Seller shall promptly notify Purchaser of:

- 38 -

--------------------------------------------------------------------------------



(i) any written notice or other written communication from any Governmental
Entity to Seller, † Management Company or a Project Partnership disclosing an
adverse event, determination, allegation or change (including without
limitation, any Form 8823 notices of non-compliance received by any Project
Partnership) relating to † Management Company, any Project, Project Partnership
or Purchased Interest;
 
(ii) any change or event of which Seller has Actual Knowledge which results in
any representation or warranty of any Seller under this Agreement being
inaccurate in any material respect when made or if restated;
 
(iii) any written notice or other written communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
 
(iv) any notice or other communication (oral or written) from the FTC, the DOJ
or the IRS or any written notice or other written communication from any other
Governmental Entity in connection with the transactions contemplated by this
Agreement;
 
(v) the receipt of any loan, advance or capital contribution by † Management
Company or any Project Partnership;
 
(vi) any proceeding commenced or, to the Actual Knowledge of Seller, threatened
against, relating to or involving or otherwise affecting † Management Company or
any Seller, Project or Project Partnership that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to
Section 2.9 or that relates to the consummation of the transactions contemplated
by this Agreement; and
 
(vii) any material damage or destruction by fire or other casualty of any
Project or assets or part thereof or in the event that any such Project or part
thereof becomes the subject of any proceeding or, to the knowledge of Seller,
threatened proceeding for the taking thereof or any part thereof or of any right
relating thereto by condemnation, eminent domain or other similar governmental
action.
 
(b) Until the Closing, Purchaser shall promptly notify Seller of:
 
(i) any change or event that, individually or in the aggregate, has had or could
reasonably be expected to have a Purchaser Material Adverse Effect;
 
(ii)  any change or event of which Purchaser has actual knowledge which results
in any representation or warranty of any Purchaser or Seller under this
Agreement being inaccurate in any material respect when made or if restated;

- 39 -

--------------------------------------------------------------------------------



(iii) any written notice or other written communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
 
(iv) any notice or other communication (oral or written) from the FTC, the DOJ
or the IRS or any written notice or other written communication from any other
Governmental Entity in connection with the transactions contemplated by this
Agreement; and
 
(v) any proceeding commenced or, to the knowledge of Purchaser, threatened that
relates to the consummation of the transactions contemplated by this Agreement.
 
5.6 Interim Financial Statements. Seller shall deliver to Purchaser by the 20th
of each month monthly operating statements for the preceding month for †
Management Company and each Project Partnership. Also, promptly following their
preparation in the ordinary course of business, Seller shall deliver to
Purchaser any other financial reports for Seller, † Management Company, the
Projects and the Project Partnerships for interim and/or annual fiscal periods
ending after the date of this Agreement in the form that is customarily prepared
for Seller’s internal purposes. Seller covenants that such periodic statements
(i) shall, to Seller’s Actual Knowledge, present fairly, in all material
respects, the financial position of Seller, † Management Company, the Projects
and the Project Partnerships as of their respective dates and the related
results of their operations for the respective periods then ended, and (ii)
shall, to Seller’s Actual Knowledge, be prepared in accordance with GAAP applied
on a consistent basis within such periods.
 
5.7 Correspondence and Reports. Seller shall deliver or make available to
Purchaser, to the extent in Seller’s possession or control, copies of all
notices, filings, reports, correspondence and other documents sent by Seller, †
Management Company or any Project Partnership to, or received by Seller, †
Management Company or any Project Partnership from, any Limited Partner, any
Lender, any insurance company, the IRS or any other taxing authority or
Governmental Entity.
 
5.8 Exclusivity. From and after the date of this Agreement until the earlier of
the Closing or the termination of this Agreement: (a) Seller shall not, and
shall not permit † Management Company or the Project Partnerships to, and Seller
shall cause each of its Affiliates not to, directly or indirectly, through any
representative of any of them or otherwise, initiate, solicit or encourage
(including by way of furnishing non-public information or assistance), or enter
into negotiations of any type, directly or indirectly, or enter into a
confidentiality agreement, letter of intent or purchase agreement, merger
agreement or other similar agreement with any Person other than Purchaser with
respect to a sale of all or any substantial portion of the assets of †
Management Company or any Seller, Project or Project Partnership, or a merger,
consolidation, recapitalization, business combination, sale of all or any
substantial portion of the equity interests of † Management Company or any
Seller, Project or Project Partnership, or the liquidation or similar
extraordinary transaction with respect to † Management Company or any Seller,
Project or Project Partnership, and (b) Seller shall not, except as set forth in
Schedule 5.8 or Schedule 5.2, sell, assign, pledge or in any manner dispose of
or create or suffer the creation of a Lien on any Purchased Interests.

- 40 -

--------------------------------------------------------------------------------



5.9 Additional Covenants of Seller Regarding † Management Company, the Projects
and the Project Partnerships. Each Seller covenants to Purchaser that:
 
(a) The Seller shall cause † Management Company and the Project Partnerships to
do all things necessary to maintain their status as limited partnerships in good
standing and had, has, and shall continue to have full power and authority to
acquire the Projects and to develop, construct, operate, and maintain the
Projects in accordance with the terms of the respective Project Documents and to
enable † Management Company and the Project Partnerships to engage in their
business.
 
(b) Except as set forth in Schedule 5.9(b) or Schedule 5.2, Seller shall not
(nor shall Seller allow † Management Company or any Project Partnership to)
terminate or materially amend any Loan Document, Project Partnership Agreement,
Regulatory Agreement, Fee Agreement, Standalone Economic Guarantee or any
document of record affecting any Project Partnership, except to the extent that
Seller or a Project Partnership is required to enter into any such termination
or amendment pursuant to the terms of a Scheduled Document. Seller shall
promptly provide Purchaser with a copy of any termination of or amendment to any
Loan Document, Project Partnership Agreement, Regulatory Agreement, Fee
Agreement, Standalone Economic Guarantee or any document of record affecting †
Management Company or any Project Partnership entered into after the Effective
Date. Furthermore, except as set forth in Schedule 5.9(b) or Schedule 5.2,
Seller shall not (nor shall Seller allow any Project Partnership to) (i)
voluntarily grant, create, assume or permit to be created any mortgage, lien,
lease, or material encumbrance, easement, covenant, condition, right-of-way or
restriction upon any Project other than in the ordinary course of business or
(ii) voluntarily take or permit any action adversely affecting the title to the
Projects as it exists on the Effective Date. Seller shall promptly provide
Purchaser with a copy of any mortgage, lien, lease, encumbrance, easement,
covenant, condition, right-of-way or restriction upon any Project granted after
the Effective Date.
 
(c) The Seller shall use reasonable best efforts to cause † Management Company
and each Project Partnership to continue to comply with their respective
obligations in all material respects under all Scheduled Documents in accordance
with past practices and in such a manner as to not knowingly materially alter
the disclosures contained in Schedule 2.7 or Schedule 2.8.
 
(d) The Seller shall not act in any manner that will cause (i) † Management
Company or any Project Partnerships to be treated for federal income tax
purposes as an association taxable as a corporation or a publicly traded
partnership taxed as a corporation, or (ii) † Management Company or any Project
Partnership to fail to qualify as a limited partnership under the relevant Laws
of the state of formation of † Management Company or any such Project
Partnership.

(e) The Seller shall cause † Management Company and each Project Partnership to
make timely, accurate and complete submissions of federal and state income tax
returns consistent with prior tax accounting and reporting practices, and shall
not (except to the extent required by any Project Partnership Agreement) make or
modify any tax election or tax accounting method without Purchaser's approval.
 
- 41 -

--------------------------------------------------------------------------------


 
(f) The Seller shall promptly inform Purchaser upon receiving any written notice
of or having any Actual Knowledge of, any violation with respect to † Management
Company or any Project of any law, rule, regulation, order, or decree of any
Governmental Entity having jurisdiction, which would have a Material Adverse
Effect on † Management Company or any Project or Project Partnership or the
construction, rehabilitation, use, occupancy, or operation thereof. For these
purposes, any violation of Section 42 of the Code or the regulations promulgated
thereunder or of a Regulatory Agreement shall be deemed to have a Material
Adverse Effect.
 
(g) The Seller shall promptly furnish to Purchaser a copy of any written notice
of default under any Scheduled Documents.
 
(h) Except as set forth in Schedule 5.9(b) or Schedule 5.2, the Seller will not
cause or allow restrictions on the sale or refinancing of any Project, other
than the restrictions set forth in the existing Loan Documents and Scheduled
Documents.
 
(i) Seller shall not cancel or materially modify the current Project insurance
policies prior to their expiration, except that Seller may renew or replace such
policies earlier than their current expiration. Any renewal or replacement
policies (whether first put in place prior to or at the current expiration of
the current policies) shall (i) be consistent with Seller’s past practices with
respect to insurance policies, (ii) shall be on terms no less favorable to the
Project Partnerships than the current policies, (iii) shall be with insurance
carriers having S&P ratings of at least A-, and (iv) shall have policy terms of
no longer than one year. Seller shall keep Purchaser informed during the process
of selecting renewal or replacement policies (including, but not limited to,
providing Purchaser with preliminary pricing and detailed summaries of coverage
amounts, deductibles and other coverage information) and shall consider in good
faith any comments of Purchaser relating thereto. If Closing occurs, Purchaser
shall not cancel or materially modify any such policies obtained by Seller in
conformance with the terms of this Section. At Seller’s election, any Removed
Projects and the projects listed on Schedule 4.3 shall continue to be covered
under the policies described in this Section, provided that Seller pays all
insurance costs related to such Removed Projects and the projects listed on
Schedule 4.3. At Seller’s election, Seller may also cease to have the policies
described in this Section apply to any of such projects designated by Seller
provided Seller pays all costs and expenses related thereto.
 
(j) The Seller shall investigate and report to Purchaser any proposal or offer
of any Person, to acquire any Project or any Interests or Purchased Interests.
Except as set forth on Schedule 5.9(j), Seller shall also not, without the prior
written consent of Purchaser, directly or indirectly acquire or offer to acquire
any Limited Partner interest in any Project Partnership. The terms of the
preceding sentence shall survive Closing.

- 42 -

--------------------------------------------------------------------------------



(k) The Seller will use commercially reasonable best efforts to cause the
Project Partnerships to comply in all material respects with all of the terms
and conditions of the residential lease agreements for each of the Units.
 
(l) No Project Partnership shall employ any Person as an employee of the Project
Partnership.
 
5.10 Tax Matters.
 
(a) Taxes determined by income, and all items relevant thereto, with respect to
the taxable year of † Management Company and the Project Partnerships which
includes the Closing Date, shall be allocated between Seller and Purchaser by
“closing the books” of the Project Partnerships as of the end of the Closing
Date. All other Taxes with respect to † Management Company or the Project
Partnerships determined by reference to a taxable period that includes, but does
not end on, the Closing Date, shall be apportioned between pre-Closing and
post-Closing periods for any purpose of this Agreement based on the number of
days in such taxable period occurring through the Closing Date, and the number
of days in such taxable period occurring after the Closing Date.
 
(b) Seller and Purchaser shall cooperate fully, as to the extent reasonably
requested by the other Party, in connection with the filing of Tax Returns of
each Project Partnership and † Management Company with respect to the year in
which Closing occurs, and any audit, litigation or other proceeding with respect
to Taxes. Purchaser shall file such Tax Returns for the year in which Closing
occurs subject to Seller’s prior review and approval thereof (which review and
approval shall not be unreasonably withheld or delayed). Such cooperation will
include the retention and (upon the other Party’s request) the provision of
records and information reasonably relevant to such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Parties agree that Purchaser and Seller will (i) retain all books
and records with respect to Tax matters pertinent to the Purchased Interests
relating to any tax period beginning before the Closing Date until expiration of
the statute of limitations (and, to the extent notified by the other Party, any
extensions thereof) of the respective tax periods, and to abide by all record
retention agreements entered into with any Government Entity, (ii) to deliver or
make available to the other Party upon request copies of all such books and
records, and (iii) to give reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other Party so
requests, the allow such Party to take possession of such books and records.

5.11 Employee Benefits.
 
(a) In accordance with Section 1.4(f) and except as otherwise expressly provided
herein, at the Closing Seller shall provide Purchaser with a credit for all
wages, salaries, compensation, paid time off and other paid leaves, Employee
Benefit Plan contributions and benefits, fringe benefits and payroll taxes, if
any, that accrued with respect to, or are payable to, the Employees prior to the
Closing Date. With respect to paid time off (PTO) and other paid leaves, the
credit shall apply only to accrued PTO and leaves actually used or taken prior
to the Closing Date. On and after the Closing Date, † Management Company shall
be responsible for any accrued but unused PTO and major medical leave owed to
the Employees in accordance with † Management Company’s paid time off policies
attached as Schedule 5.11(a). Seller shall neither be obligated to pay nor to
provide Purchaser with any credit on account of any such accrued but unused PTO
or major medical leave.
 
- 43 -

--------------------------------------------------------------------------------


 
(b) Notwithstanding anything contained in this Agreement to the contrary, Seller
shall indemnify, defend and hold the Purchaser harmless from and against any and
all claims of the Employees, any representatives of such Employees, and
applicable units of local government based on failure to comply with (i) the
WARN Act and/or (ii) any applicable State WARN Act, to the extent applicable,
arising out of or relating to the termination of employment of any Employee
before the Closing Date. Purchaser shall indemnify, defend and hold Seller and
its Affiliates harmless from and against any and all claims of the Employees,
any representatives of such Employees, and applicable units of local government
based on failure to comply with (i) the WARN Act and/or (ii) any applicable
State WARN Act, to the extent applicable, arising out of or relating to the
termination of employment of any Employee on or after the Closing Date.
 
(c) Except with respect to modifications of † Management Company’s group health
plan effective March 1, 2007, Seller agrees that it will provide Purchaser at
least ten (10) days’ advance written notice of any significant or comprehensive
review, modification or renewal by Seller or † Management Company of Seller’s or
† Management Company’s employee benefits plans or policies, and shall allow
representatives of Purchaser to participate in all aspects of any such
review(s), modification(s) or renewal(s).
 
(d) Seller shall indemnify, defend and hold the Purchaser harmless from and
against any and all losses, damages, liabilities, taxes and sanctions arising
from or relating to (i) any violation (or alleged violation) by Seller or †
Management Company or any of their respective Affiliates of any law governing
employment matters with respect to Employees occurring prior to the Closing
Date, (ii) any claims asserted by any Employees or Seller or any other person or
entity based upon any Pre-Closing Employee Obligations (except for any such
obligation assumed by Purchaser under this Agreement such as COBRA continuation
coverage), and (iii) any breach of the obligations of Seller under this Section
5.11.
 
(e) Purchaser shall indemnify, defend and hold Seller harmless from and against
any and all losses, damages, liabilities, taxes and sanctions arising from or
relating to (i) any violation (or alleged violation) of any law governing
employment matters with respect to any Employees accruing on or after the
Closing Date, (ii) any claims asserted by any Employees of Purchaser or any
Project Partnership, or any other person or entity directly related to
Purchaser’s Post-Closing Employee Obligations, and (iii) any breach of the
obligations of Purchaser under this Section 5.11.

(f) On and after the Closing Date, Purchaser shall be responsible for providing
(or causing † Management Company to provide) COBRA continuation coverage (as
described in Sections 601 through 608 of ERISA and Section 4980B of the Code) to
any persons who are “M&A qualified beneficiaries” under a group health plan of †
Management Company. Seller shall provide to Purchaser a list of such M&A
qualified beneficiaries as soon as practicable after the Effective Date and
again no later ten (10) days nor more than twenty (20) days prior to the Closing
Date. From and after the Effective Date and prior to the Closing Date, Seller
and † Management Company shall not (i) offer any material incentive to any
Employee to elect continuation coverage with respect to any group health plan of
† Management Company, or (ii) take any action, other than an action in ordinary
course of business, that will result in a person covered by a group health plan
of † Management Company becoming entitled to COBRA continuation coverage. Except
as expressly provided in this Section 5.12(f), Seller shall retain full
responsibility and liability for providing COBRA continuation coverage to all
persons who are or previously were covered under a group health plan of Seller
or † Management Company.
 
- 44 -

--------------------------------------------------------------------------------


 
(g) Notwithstanding any other provision of this Agreement, the foregoing
obligations of Seller and Purchaser in this Section 5.11, with the exception of
subsection (c), shall survive the Closing.
 
5.12 Employees.
 
(a) Within ten (10) days after the Effective Date, Seller will provide to
Purchaser a written list (the “Employee List”) of all full-time and part-time
employees of † Management Company (each an “Employee” and collectively the
“Employees”), which list shall indicate each Employee’s job title, work
location, compensation (including base salary; 2005 and 2006 bonuses paid, if
applicable; any Seller Benefit Plans in which such Employees participate; any
in-place employment agreements; and any other compensation, benefits and/or
perquisites), date of hire, classification (as exempt or non-exempt) under the
Fair Labor Standards Act or other applicable wage and hour law, and whether such
Employee is not actively at work for any reason such as a leave of absence, and,
if so, the date the absence began and the anticipated date of return to work.
The Employee List shall also denote the extent to which (if at all) compensation
is reimbursed by any Project Partnership. The Employee List shall also set forth
an accurate and complete list of all former Employees to whom † Management
Company is currently obligated to pay any severance, compensation or other
remuneration. Seller shall notify Purchaser in writing of any changes to the
Employee List on a bi-monthly basis (with each such update covering changes
occurring during the preceding sixty (60) days). Seller shall not nor shall
Seller cause or permit † Management Company to terminate any Employee or to
materially change the terms of any Employee’s employment other than in the
ordinary course of business consistent with past practices and industry
standards. Seller shall not nor shall Seller cause or permit † Management
Company to engage in any layoffs or terminations of groups or classes of
Employees after the Effective Date.

(b) Except with respect to modifications of † Management Company’s group health
plan effective March 1, 2007, subsequent to the Effective Date, Seller shall
not, nor shall Seller cause or permit † Management Company or any of their
respective Affiliates to (i) make any material change in or enhancement to the
compensation or benefits payable or to become payable to any of the Employees
other than any normal recurring increases (such as annual merit or cost of
living adjustments which Employees typically receive on or before April 30 of
each calendar year and previously scheduled benefit enhancements or payments),
or other reasonable adjustments consistent with past practices and industry
standards (such as promotional increases); (ii) except as may be required under
the terms of existing Employee Benefit Plans or by Law, (A) establish, adopt,
enter into, amend, agree to amend or terminate any Employee Benefit Plan or any
plan, agreement, program, policy, trust, fund or other arrangement that would be
an Employee Benefit Plan if it were in existence as of the date of this
Agreement, or (B) establish, adopt, enter into, amend, agree to amend or
terminate any Seller Benefit Plan; (iii) transfer or relocate management level
Employees other than in the ordinary course of business consistent with past
practice; (iv) effectuate or announce any employment terminations that
constitute a “plant closing” or “mass layoff,” as those terms are defined in the
WARN Act or any applicable State WARN Act, affecting in whole or in part any
site of employment, facility, operating unit or employee of the Seller or †
Management Company; (v) enter into any agreement with any Employee, other than
an industry standard separation agreement which includes a release of claims; or
(vi) enter into any collective bargaining agreement, neutrality agreement, or
other labor contract.
 
- 45 -

--------------------------------------------------------------------------------


 
(c) At the end of the Due Diligence Period and continuing until the Closing
Date, Seller shall not permit † Management Company to hire any additional
Employees except as may be necessary to meet operational needs due to Employee
attrition. During the Due Diligence Period, Seller shall cause † Management
Company to continue to adhere to its current hiring policies and procedures,
including but not limited to its use of background checks and prehire drug
testing.
 
(d) All Employees of † Management Company as of the Closing Date will remain
employed by † Management Company subject to their current at will employment
status. † Management Company will continue after Closing to use the Employees’
original dates of hire with † Management Company for benefits eligibility,
vesting, accrual and all other employment purposes for which dates of hire are
applicable.
 
5.13 Costs and Expenses. Each Party shall bear its own expenses in connection
with the transactions contemplated hereby, unless otherwise specifically
provided herein. The Parties shall split equally any assumption fees and any
other landlord, Limited Partner or other Required Consent provider fees or
expenses required to be paid in connection with the assignment of the Purchased
Interests or the Space Leases or Personal Property Leases or obtaining or
attempting to obtain (even if Closing does not occur or any Required Consents
are not obtained) the Required Consents (including any underwriting fees or
costs due to any State Agencies (or their agents) in connection therewith), and
each Party shall cooperate to structure around the necessity to pay such fees
(so long as any such structuring does not result in any materially greater cost,
risk or liability or materially decreased benefit to any Party unless such Party
consents to such structuring in its sole discretion); provided that all such
fees and expenses relating to obtaining Required Consents from Sun America or
its Affiliates shall be paid by Seller rather than split. The fees and expenses
described in the preceding sentence shall be limited to fees and expenses to
which the applicable party (e.g. Lender or Limited Partner) is entitled under
the terms of existing agreements plus fees of their counsel and their other
out-of-pocket expenses, it being understood that neither Seller nor Purchaser
shall without its consent be obligated to pay any other fees or expenses
demanded by any Required Consent provider. Title insurance premiums for any new
title reports or title policies, if required, will be the responsibility of
Purchaser. Seller and Purchaser shall each pay one-half of any applicable sales
or transfer taxes that may be due in connection with the sale of the Purchased
Interests or Personal Property. The terms of this Section 5.13 shall survive
Closing or termination of this Agreement.

- 46 -

--------------------------------------------------------------------------------



5.14 Further Assurances. Seller agrees that it will, at any time and from time
to time after the Closing Date, upon request of Purchaser, do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances and
assurances as may reasonably be required for the assigning, transferring,
granting, assuring and confirming to Purchaser, or to its successors and
assigns, any or all of the assets or property being sold to Purchaser pursuant
to this Agreement, provided that the same do not impose any liability on Seller
beyond that provided in this Agreement or any document required to be executed
by Seller pursuant to this Agreement. Purchaser agrees that it will, at any time
and from time to time after the Closing Date, upon request of Seller, do,
execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances and assurances as may reasonably be required for the
assumption of the Assumed Obligations, provided that the same do not impose any
liability on Purchaser beyond that provided in this Agreement or any document
required to be executed by Purchaser pursuant to this Agreement. The terms of
this Section 5.14 shall survive Closing.
 
5.15 Casualty.
 
(a) If any material damage or destruction by fire or other casualty occurs at
any Project prior to Closing, Seller shall promptly notify Purchaser. If (all as
determined by Seller subject to Purchaser’s reasonable approval) the expected
cost of repair of such casualty is less than the sum of the expected insurance
proceeds plus the amount of Project Partnership funds expected to be available
for such repair (such as reserves and expected excess net cash flow, with the
amount of the expected insurance proceeds and expected Project Partnership funds
being the “Available Funds”) such that the Seller would not be required to fund
any repair costs not covered by Available Funds (any such casualty for which the
Available Funds are sufficient to pay the repair costs being a “Fully Covered
Casualty”), then Seller shall cause the applicable Project Partnership to
diligently proceed in a commercially reasonable manner to settle the insurance
claim and repair the damage and (assuming Closing occurs and the damage is not
fully repaired and/or the claim not fully processed by Closing) shall cooperate
with Purchaser so that Purchaser (as the new general partner of the applicable
Project Partnership) can continue with the process of repairing the damage
and/or processing the claim (the actions described in this sentence being a
“Normal Casualty Repair Process”).

(b) If the casualty is not a Fully Covered Casualty, then Seller shall notify
Purchaser within 5 days after the determination of the amount by which the
expected cost of repair exceeds the expected Available Funds (as determined by
Seller subject to Purchaser’s reasonable approval) and as to whether Seller
shall (i) undertake and comply with the Normal Casualty Repair Process and
provide Purchaser a credit at Closing against the Purchase Price in the amount,
if any, by which the remaining unpaid cost of repairing the damage exceeds the
remaining Available Funds (as determined by Seller subject to Purchaser’s
reasonable approval) (the “Remaining Insurance Shortfall”), (ii) undertake and
comply with the Normal Casualty Repair Process, but to not provide Purchaser a
credit at Closing against the Purchase Price in the amount of any Remaining
Insurance Shortfall, or (iii) not repair the damage (the options described in
this sentence being Seller’s sole options). If Seller fails to notify Purchaser
of its election within such five day period, Seller shall be deemed to have
elected option (iii). If Seller elects option (ii) or (iii), then Purchaser
shall within five days after such election notify Seller as to whether Purchaser
desires to proceed in accordance with the selected option or to exercise its
Project Removal Option with respect to the applicable Project. If Purchaser
fails to notify Seller of its election within such five day period, Purchaser
shall be deemed to have elected to proceed in accordance with the option that
Seller selected. If the result of the process described in this Section 5.15(b)
is that the parties have selected option (iii), then Seller shall cause the
Project Partnership (at the Project partnership’s expense) to take such
commercially reasonable prudent actions as are necessary to restore any
undamaged areas to a functionally useful state and to eliminate any public
safety hazards.
 
- 47 -

--------------------------------------------------------------------------------


 
(c) Notwithstanding anything to the contrary in this Section 5.15, if the Lender
(and/or any other Person entitled to control the use or disposition of insurance
proceeds) does not consent to make the applicable insurance proceeds available
for restoration, then Purchaser may exercise its Project Removal Option with
respect to the damaged Project. If Purchaser does not so exercise its Project
Removal Option, the Parties shall proceed in accordance with the terms of
Section 5.15(b).
 
5.16 Condemnation. If, prior to Closing, all or any part of a Project is taken
by condemnation or a conveyance in lieu thereof, or if Seller receives notice of
a condemnation proceeding with respect to a Project, then Seller shall promptly
notify Purchaser of such condemnation or conveyance in lieu thereof. If the
taking or threatened taking is a Material Taking (as defined below), then
Purchaser may elect, by written notice to be delivered to Seller on or before
the sooner of (i) the tenth (10th) day after Purchaser’s receipt of such notice,
or (ii) the Closing Date, to exercise its Project Removal Option with respect to
the applicable Project. If Purchaser does not so exercise its Project Removal
Option, then the Parties shall proceed in the same manner as if there had been
no Material Taking. As used herein, a “Material Taking” means either (i) a
taking of any part of the Project reasonably required for the operation of the
Project in the manner operated on the date hereof or which would be expected to
result in a material reduction in the Credits thereafter available with respect
to the Project, or (ii) a taking where the related condemnation proceeds are
reasonably expected to exceed 10% of the fair market value of the applicable
Project.
 
5.17 Purchaser Option to Restructure Transaction. Purchaser shall have the
option, at any time prior to the end of the Due Diligence Period, in its sole
discretion, and upon thirty (30) days’ prior written notice to Seller, to
restructure the transactions contemplated by this Agreement so that Purchaser
shall acquire any or all Seller entities designated by Purchaser rather than the
Purchased Interests from the respective designated Seller entities.
Notwithstanding the foregoing, the terms of any such restructuring and the
documents relating thereto shall be subject to the agreement of both parties.

ARTICLE 6. DUE DILIGENCE.
 
Seller and Purchaser hereby agree as follows:
 
- 48 -

--------------------------------------------------------------------------------


 
6.1 Purchaser’s Due Diligence; Access. Between the Effective Date and Closing,
Seller shall allow Purchaser and its authorized representatives to conduct
customary due diligence and shall allow Purchaser and its authorized
representatives full access to all personnel, offices and other facilities of
Seller, the Projects and the Project Partnerships, with such due diligence
including without limitation (but only to the extent within Seller’s possession
or control): (a) property level due diligence for all of the Projects, including
physical condition assessments, unit walk throughs, environmental assessments,
lease audits, review of books, records and service contracts, zoning and law
compliance confirmation, title and survey review; (b) the review of all existing
financing documents, including the Loan Documents, pertaining to the Projects
and/or the Project Partnerships; (c) the review of information pertaining to the
Project Partnerships (e.g., partnership agreements, certificates of good
standing and tax returns); (d) the review of information related to the Credits
and/or tax exempt bonds (e.g., cost certifications, 8609s, 8823s, tenant
compliance and monitoring reports of the Project Partnerships, IRS audits and
settlement agreements); and (e) the asking questions of, and receiving answers
from, the officers, directors, shareholders and representatives of Seller, the
partners of each Project Partnerships, state housing agencies having
jurisdiction over the Projects, and the auditors and accountants for Seller and
the Project Partnerships; provided that notwithstanding the foregoing, Purchaser
shall not, without prior written notice and approval of Seller (which approval
shall not be unreasonably withheld, conditioned or delayed), approach or have
access to Seller’s officers, directors, shareholders and representatives or
other personnel or the partners of the Project Partnership, state housing
agencies having jurisdiction over the Projects or the auditors and accountants
for Seller or the Project Partnerships. Seller will provide Purchaser with
copies of any documents in Seller’s possession as Purchaser may reasonably
request. The representations and warranties of Seller contained herein and in
any Transaction Documents shall not be deemed waived or otherwise affected by
any such due diligence investigation made by Purchaser. Any Project-related
inspections will be done at reasonable times after reasonable notice and Seller
shall have the right to have a representative present at all inspections.
Purchaser shall repair any damage to any Project caused by any entry upon any
Project by Purchaser and shall indemnify and hold harmless Seller from any
claims for damage, personal injury or death caused by Purchaser's activities on
any Project (but not for any pre-existing conditions that may be revealed by
Purchaser’s investigations or for any damages arising out of Seller’s
negligence) (Purchaser’s obligations under this sentence being the “Purchaser
Repair Obligations”). Purchaser shall promptly give to Seller copies of all
title reports, all UCC searches and all final, written third party physical or
environmental reports, derived from Purchaser’s due diligence activities (or, in
the case where a draft report is not finalized, Purchaser shall provide to
Seller the last draft) without any representation or warranty by Purchaser with
respect thereto and with it being understood that Seller shall not be permitted
to rely on any such reports or drafts absent reliance letters or other consents
from the applicable report providers. Purchaser’s structural engineering and
environmental assessment reports will be obtained by Purchaser from third
parties. Purchaser shall promptly commence its physical due diligence and will
proceed with such due diligence diligently and in good faith. Purchaser shall
also promptly order UCC searches on (1) † Management Company and each Seller in
their respective States of organization, in Orange County, Florida and in each
County in which a Project is located, and (2) on each Project Partnership in its
State of organization and in the County in which its Project is located. All due
diligence conducted by Purchaser shall be at Purchaser’s sole expense.
Notwithstanding this Section 6.1, Seller shall promptly supplement or amend the
Schedules prior to the Closing pursuant to Section 2.18.

- 49 -

--------------------------------------------------------------------------------



6.2 Due Diligence Termination Option and Project Removal Rights.
 
(a) Due Diligence Termination Option. This Agreement may be terminated by
Purchaser, in its sole discretion for any or no reason (the “Due Diligence
Termination Option”), by written notice (a “Due Diligence Termination Notice”)
given to Seller at any time prior to the expiration of the Due Diligence Period.
If Purchaser terminates this Agreement pursuant to this Section 6.2, then this
Agreement shall be null and void, and no party shall have any further liability
or obligation to any other party under this Agreement, except that Purchaser
shall not be relieved of the Purchaser Repair Obligations, and the
Confidentiality Provisions shall survive for the period set forth in Section
5.4.
 
(b) Project Removals Generally. Under certain circumstances set forth in the
remaining subsections of this Section 6.2 or in Sections 1.4(c), 1.5, 3.19(d),
5.15, 5.16, 8.3 or 8.4, either Seller or Purchaser may elect to cause a Project
to be removed from the portfolio of Projects in which Purchaser is acquiring an
indirect interest (any such removal being a “Project Removal” and any such
removed Project being a “Removed Project”). If a Project becomes a Removed
Project, then (i) Purchaser shall neither acquire the Purchased Interests
relating to such Removed Project nor assume any Seller Obligations relating to
such Removed Project, (ii) the Base Price shall be reduced by the Allocated
Value of the Removed Project, and (iii) the term “Project” as used in this
Agreement shall no longer be deemed to refer to such Removed Project. The option
of either Party to cause a Project Removal in accordance with the terms of this
Agreement is referred to herein as a “Project Removal Option”. Notwithstanding
anything to the contrary in this Agreement, Purchaser may not exercise a Project
Removal Option pursuant to this Section 6.2 or pursuant to Section 8.3(a) that
would cause the aggregate Allocated Values of all Projects removed at
Purchaser’s election pursuant to Sections 1.5, 6.2 or 8.3(a) to exceed
$25,000,000.
 
(c) Material Conditions Generally. The remaining subsections of this Section 6.2
describe in detail the rights and obligations of the Parties with respect to
various Material Conditions, which include in some cases, (i) certain rights of
Seller to remedy certain Material Conditions, and (ii) certain rights of
Purchaser to cause Project Removals with respect to certain Material Conditions.

(d) Material Title and Survey Conditions. Purchaser shall promptly order title
commitments or title reports on each of the Projects. Seller shall within 30
days after the Effective Date deliver to Purchaser copies of the most recent
surveys of each Project in Seller’ possession or control. If during the Due
Diligence Period Purchaser discovers a Material Title or Survey Condition, then
Purchaser may deliver to Seller a notice during the Due Diligence Period
specifying the applicable Material Title or Survey Condition. Seller shall
within ten days after delivery of any such objection notice notify Purchaser as
to whether Seller shall cure such Material Title or Survey Condition to
Purchaser’s reasonable satisfaction by the later of the end of the Due Diligence
Period or 30 days after the date of Purchaser’s notice (such later date being
the “Required Title Cure Date”), and if so, describe the means by which Seller
shall cure such Material Title or Survey Condition. If Seller fails to notify
Purchaser of Seller’s intent to cure the Material Title or Survey Condition
within such ten day period, Seller shall be deemed to have elected not to cure.
If (i) Seller is unwilling to cure such Material Title or Survey Condition by
the Required Title Cure Date, (ii) Seller indicates that it will cure such
Material Title or Survey Condition by the Required Title Cure Date but fails to
do so, or (iii) Seller fails to notify Purchaser within such ten-day period of
Seller’s intention to so cure a Material Title or Survey Condition, then
Purchaser may, by written notice to Seller within five business days after the
applicable event (i.e. Seller’s notification of Seller’s unwillingness to cure;
passage of the ten day period described above expires and Seller delivers no
notice; failure to cure by the Required Title Cure Date), (x) exercise its
Project Removal Option with respect to the Project to which the Material Title
or Survey Condition relates, (y) elect to accept the Material Title or Survey
Condition as-is (subject to its Due Diligence Termination Option), or (z)
terminate this Agreement (in which case the Earnest Money, if posted prior to
such termination, shall be returned to Purchaser). If Purchaser does not deliver
any such notice to Seller within the five business day period set forth in the
preceding sentence, Purchaser shall be deemed to have elected to accept the
Material Title or Survey Condition as-is (subject to its Due Diligence
Termination Option). Furthermore, if Seller elects to cure a Material Title or
Survey Condition by the Required Title Cure Date and fails to do so, then Seller
shall not be deemed to be in default due to such failure to cure (so long as
Seller has used diligent, good faith efforts to cure), but Purchaser may
terminate this Agreement by written notice to Seller within five business days
after the Required Title Cure Date, in which case the Earnest Money (if posted
prior to such termination) shall be returned to Purchaser.
 
- 50 -

--------------------------------------------------------------------------------


 
(e) Material Physical Conditions. If during the Due Diligence Period Purchaser
discovers a Material Physical Condition, then Purchaser may deliver to Seller a
notice during the Due Diligence Period specifying the applicable Material
Physical Condition. Seller shall within ten days after delivery of any such
objection notice notify Purchaser as to whether Seller shall cure such Material
Physical Condition to Purchaser’s reasonable satisfaction by the later of the
end of the Due Diligence Period or 30 days after the date of Purchaser’s notice
(such later date being the “Required Physical Cure Date”), and if so, describe
the means by which Seller shall cure such Material Physical Condition (which may
be by reducing the Base Price by an amount equal to the resulting Required
Physical Cure Amount). If Seller fails to notify Purchaser of Seller’s intent to
cure the Material Physical Condition within such ten day period, Seller shall be
deemed to have elected not to cure. If (i) Seller is unwilling to cure such
Material Physical Condition by the Required Physical Cure Date, (ii) Seller
indicates that it will cure such Material Physical Condition by the Required
Physical Cure Date but fails to do so, or (iii) Seller fails to notify Purchaser
within such ten-day period of Seller’s intention to so cure a Material Physical
Condition, then Purchaser may, by written notice to Seller within five business
days after the applicable event (i.e. Seller’s notification of Seller’s
unwillingness to cure; passage of the ten day period described above expires and
Seller delivers no notice; failure to cure by the Required Physical Cure Date),
(x) exercise its Project Removal Option with respect to the Project to which the
Material Physical Condition relates, (y) elect to accept the Material Physical
Condition as-is (subject to its Due Diligence Termination Option), or (z)
terminate this Agreement (in which case the Earnest Money, if posted prior to
such termination, shall be returned to Purchaser). If Purchaser does not deliver
any such notice to Seller within the five business day period set forth in the
preceding sentence, Purchaser shall be deemed to have elected to accept the
Material Physical Condition as-is (subject to its Due Diligence Termination
Option). Furthermore, if Seller elects to cure a Material Physical Condition by
the Required Physical Cure Date and fails to do so, then Seller shall not be
deemed to be in default due to such failure to cure (so long as Seller has used
diligent, good faith efforts to cure), but Purchaser may terminate this
Agreement by written notice to Seller within five business days after the
Required Physical Cure Date, in which case the Earnest Money (if posted prior to
such termination) shall be returned to Purchaser.

- 51 -

--------------------------------------------------------------------------------



(f) Material Credit Reductions. If during the Due Diligence Period Purchaser
discovers a Material Credit Reduction, then Purchaser may deliver to Seller a
notice during the Due Diligence Period specifying the applicable Material Credit
Reduction. If the Material Credit Reduction is reasonably susceptible to cure
(which may be by a credit against the Purchase Price if the monetary effect on
Purchaser is reasonably determinable) and relates to one or more specific
Project Partnerships (as described in clause (x) of the definition of “Material
Credit Reduction”) and not to the Project Partnerships on an aggregate basis (as
described in clause (y) of the definition of “Material Credit Reduction”) (any
such Material Credit Reduction being a “Curable Credit Reduction”), Seller shall
within ten days after delivery of any such objection notice notify Purchaser as
to whether Seller shall cure such Curable Credit Reduction to Purchaser’s
reasonable satisfaction by the later of the end of the Due Diligence Period or
30 days after the date of Purchaser’s notice (such later date being the
“Required Credit Cure Date”), and if so, describe the means by which Seller
shall cure such Curable Credit Reduction. If Seller fails to notify Purchaser of
Seller’s intent to cure the Curable Credit Reduction within such ten day period,
Seller shall be deemed to have elected not to cure. If (i) the Material Credit
Reduction is not a Curable Credit Reduction, (ii) Seller is unwilling to cure a
Curable Credit Reduction to Purchaser’s reasonable satisfaction by the Required
Credit Cure Date, (iii) Seller indicates that it will cure such Curable Credit
Reduction by the Required Credit Cure Date but fails to do so, or (iv) Seller
fails to notify Purchaser within such ten-day period of Seller’s intention to so
cure a Curable Credit Reduction, then Purchaser may, by written notice to Seller
within five business days after the applicable event (i.e. Seller’s notification
of Seller’s unwillingness to cure; passage of the ten day period described above
expires and Seller delivers no notice; failure to cure by the Required Credit
Cure Date; determination that the Material Credit Reduction is not a Curable
Credit Reduction), (x) exercise its Project Removal Option with respect to the
Project(s) designated by Purchaser to which the Material Credit Reduction
relates, or (y) elect to accept the Material Credit Reduction as-is (subject to
its Due Diligence Termination Option), or (z) terminate this Agreement (in which
case the Earnest Money, if posted prior to such termination, shall be returned
to Purchaser). If Purchaser does not deliver any such notice to Seller within
the five business day period set forth in the preceding sentence, Purchaser
shall be deemed to have elected to accept the Material Credit Reduction as-is
(subject to its Due Diligence Termination Option). Furthermore, if Seller elects
to cure a Curable Credit Reduction by the Required Credit Cure Date and fails to
do so, then Seller shall not be deemed to be in default due to such failure to
cure (so long as Seller has used diligent, good faith efforts to cure), but
Purchaser may terminate this Agreement by written notice to Seller within five
business days after the Required Credit Cure Date, in which case the Earnest
Money (if posted prior to such termination) shall be returned to Purchaser.

- 52 -

--------------------------------------------------------------------------------



(g) Material Litigation. If during the Due Diligence Period Purchaser discovers
Material Litigation, then Purchaser may deliver to Seller a notice during the
Due Diligence Period specifying the applicable Material Litigation. Seller shall
within ten days after delivery of any such objection notice notify Purchaser as
to whether Seller shall cure such Material Litigation by the later of the end of
the Due Diligence Period or 30 days after the date of Purchaser’s notice (such
later date being the “Required Litigation Cure Date”), and if so, describe the
means by which Seller shall cure such Material Litigation. Acceptable cures with
respect to Material Litigation shall be limited to (x) final dismissal with
prejudice of such Material Litigation, (y) final, binding settlement of such
litigation, or (z) an indemnity (and security therefor) acceptable to Purchaser
in its sole discretion. If Seller fails to notify Purchaser of Seller’s intent
to cure the Material Litigation within such ten day period, Seller shall be
deemed to have elected not to cure. If (i) Seller is unwilling to cure any
Material Litigation by the Required Litigation Cure Date, (ii) Seller indicates
that it will cure such Material Litigation by the Required Litigation Cure Date
but fails to do so, or (iii) Seller fails to notify Purchaser within such
ten-day period of Seller’s intention to so cure such Material Litigation, then
Purchaser may, by written notice to Seller within five business days after the
applicable event (i.e. Seller’s notification of Seller’s unwillingness to cure;
passage of the ten day period described above expires and Seller delivers no
notice; failure to cure by the Required Litigation Cure Date), (1) if, and only
if, the Material Litigation relates to specific Projects or Project
Partnerships, exercise its Project Removal Option with respect to the Project(s)
designated by Purchaser to which the Material Litigation relates, (2) accept the
Material Litigation as-is (subject to its Due Diligence Termination Option), or
(3) terminate this Agreement (in which case the Earnest Money, if posted prior
to such termination, shall be returned to Purchaser). If Purchaser does not
deliver any such notice to Seller within the five business day period set forth
in the preceding sentence, Purchaser shall be deemed to have elected to accept
the Material Litigation as-is (subject to its Due Diligence Termination Option).
Furthermore, if Seller elects to cure any Material Litigation by the Required
Litigation Cure Date and fails to do so, then Seller shall not be deemed to be
in default due to such failure to cure (so long as Seller has used diligent,
good faith efforts to cure), but Purchaser may terminate this Agreement by
written notice to Seller within five business days after the Required Litigation
Cure Date, in which case the Earnest Money (if posted prior to such termination)
shall be returned to Purchaser.

(h) Material Representation Breaches. If during the Due Diligence Period
Purchaser discovers a Material Representation Breach, then Purchaser may deliver
to Seller a notice during the Due Diligence Period specifying the applicable
Material Representation Breach. If the Material Representation Breach is
susceptible to cure by the later of the end of the Due Diligence Period or 30
days after the date of Purchaser’s notice (such later date being the “Required
Rep Cure Date”), Seller shall within ten days after delivery of any such
objection notice notify Purchaser as to whether Seller shall cure such Material
Representation Breach by the Required Rep Cure Date, and if so, describe the
means by which Seller shall cure such Material Representation Breach. If Seller
fails to notify Purchaser of Seller’s intent to cure a curable Material
Representation Breach within such ten day period, Seller shall be deemed to have
elected not to cure. If (i) the Material Representation Breach is not
susceptible to cure by the Required Rep Cure Date, (ii) Seller is unwilling to
cure such Material Representation Breach by the Required Rep Cure Date, (iii)
Seller indicates that it will cure such Material Representation Breach by the
Required Rep Cure Date but fails to do so, or (iv) Seller fails to notify
Purchaser within such ten-day period of Seller’s intention to so cure a curable
Material Representation Breach, then Purchaser may, by written notice to Seller
within five business days after the applicable event (i.e. Seller’s notification
of Seller’s unwillingness to cure; passage of the ten day period described above
expires and Seller delivers no notice; failure to cure by the Required Rep Cure
Date; determination that the Material Representation Breach is not susceptible
to cure), (x) if, and only if, the Material Representation Breach relates to
specific Projects or Project Partnerships, exercise its Project Removal Option
with respect to the Project to which the Material Representation Breach relates,
(y) elect to accept the Material Representation Breach as-is (subject to its Due
Diligence Termination Option), or (z) terminate this Agreement (in which case
the Earnest Money, if posted prior to such termination, shall be returned to
Purchaser). If Purchaser does not deliver any such notice to Seller within the
five business day period set forth in the preceding sentence, Purchaser shall be
deemed to have elected to accept the Material Representation Breach as-is
(subject to its Due Diligence Termination Option). Furthermore, if Seller elects
to cure a Material Representation Breach by the Required Rep Cure Date and fails
to do so, then Seller shall not be deemed to be in default due to such failure
to cure (so long as Seller has used diligent, good faith efforts to cure), but
Purchaser may terminate this Agreement by written notice to Seller within five
business days after the Required Rep Cure Date, in which case the Earnest Money
(if posted prior to such termination) shall be returned to Purchaser. If this
Agreement is terminated pursuant to Purchaser’s exercise of its Due Diligence
Termination Option and a Material Representation Breach exists, then Purchaser
shall also be entitled to all the remedies available to Purchaser pursuant to
Section 8.5(a) on account of a termination of this Agreement by Purchaser
pursuant to Section 8.4(c).
 
- 53 -

--------------------------------------------------------------------------------


 
6.3 As-Is. Notwithstanding anything to the contrary herein, any representations
and warranties specifically regarding the physical condition of the Projects
shall not survive Closing and no claim may be made thereon after Closing.
Purchaser acknowledges and agrees that, as between Seller and Purchaser, the
physical condition of the Projects is "as is, where is, with all faults".
 

6.4 Required Consents. Schedule 6.4 sets forth certain Required Consents the
parties have preliminarily determined are necessary for the consummation of the
transactions contemplated by this Agreement (and indicates thereon to which
Purchased Interest(s) each such Required Consent relates). Each Party shall
notify the other if between the Effective Date and Closing it determines that
any additional consents in addition to those listed on Schedule 6.4 are
necessary for the consummation of the transactions contemplated by this
Agreement, and any such additional consents shall be Required Consents. The
parties shall cooperate in good faith to obtain all Required Consents and shall
promptly commence and diligently pursue the process of attempting to obtain the
Required Consents. As set forth in Section 1.1, Purchaser also agrees that, to
the extent required by the provider of a Required Consent as a condition to the
granting of such Required Consent, each of the Purchaser Upper Tier Entities
shall jointly and severally guarantee any Seller Obligations that are currently
guaranteed by any Seller or another party related to Seller (each a “Seller
Guarantor”). To the extent the consent of Seller or any Affiliate of Seller is a
Required Consent (e.g. as a Limited Partner in a Project Partnership), such
consent is hereby granted. Once any Required Consent is executed, the Parties
shall comply with their respective obligations thereunder. As set forth in
Section 8.2(e), a Required Consent shall be deemed to satisfy the closing
condition set forth in Section 8.2(e) only if the Required Consent (or another
document executed by the Required Consent provider) provides (if and only to the
extent applicable) that each applicable Seller Guarantor is released from any
contractual liabilities which first arise after Closing under any documents to
which it is personally a party and under which it would otherwise have express
contractual liability. The parties shall also seek to have the Required Consent
providers also release each applicable Seller Guarantor from any liabilities
under the applicable documents which arise before Closing (although it shall not
be a condition to Closing or a condition to the effectiveness of a Required
Consent that any Seller Guarantor be so released from any pre-Closing
liabilities).
 
- 54 -

--------------------------------------------------------------------------------


 
6.5 Space Leases.
 
(a) Purchaser and Seller shall cooperate to attempt to obtain (i) any landlord
consents or other consents as may be necessary in connection with the assignment
and assumption of the Space Leases or in connection with Purchaser’s acquisition
of † Management Company (with respect to any such leases under which †
Management Company is the lessee), and (ii) any landlord estoppels requested by
Purchaser with respect to the Space Leases. If despite the parties’ good faith
efforts to obtain any such required consent to any such assignment of a Space
Lease cannot be obtained, Purchaser may elect to sublease the applicable Leased
Space from Seller provided that all necessary consents, if any, required in
connection with any such sublease are obtained. Any such sublease shall be on
the same economic terms and for the same duration as the applicable Space Lease.
It shall be a condition to Purchaser’s obligation to assume any Space Lease or
to sublease the space leased thereunder that Purchaser receive a landlord
estoppel reasonably acceptable to Purchaser. The inability to obtain consents
necessary to assume any Space Lease (or to the change in ownership of †
Management Company where † Management Company is the lessee) or sublease the
space leased thereunder shall not be deemed to be a failure of a condition to
Closing. In connection with obtaining the consents described in this Section,
the parties shall also endeavor to have the landlords release the current
tenants (other than † Management Company) and any guarantors from any liability
under the Space Leases with respect to the period after Closing.

(b) The parties have agreed that (assuming Closing occurs) † Management Company
shall have the right to assign the Home Office Lease to † (or another Person
designated by †) as of the end of the fifth lease year or (if not previously so
assigned) as of the end of any lease year thereafter, and to be released from
any further liability thereunder (other than with respect to events or
circumstances that occurred between the date Purchaser acquired † Management
Company and the date of such assignment) upon such assignment; provided that †
Management Company shall not be entitled to make such an assignment at any time
when a material default exists under the Home Office Lease (although †
Management Company may thereafter assign the Home Office Lease in accordance
with the terms of this Section if such material default is first cured).
Accordingly, † hereby agrees to so assume (or cause another Person to assume)
the Home Office Lease upon not less than six months’ and not more than eighteen
months’ prior written notice (an “Assignment Notice”) from † Management Company
effective upon the end of the fifth lease year or (if not previously so
assigned) as of the end of any lease year thereafter, provided that the Home
Office Landlord (i) consents to such assignment, and (ii) agrees that †
Management Company shall be released from any liability under the Home Office
Lease with respect to events or circumstances first occurring during the period
from and after the date of such assignment (such consent and agreement to be
evidenced by a written “Home Office Consent and Release”). Commencing promptly
after † receives an Assignment Notice, † shall use commercially reasonable
efforts to obtain the Home Office Consent and Release. If the Home Office
Consent and Release is not obtained by the date which is 60 days after the
delivery of the Assignment Notice, then † Management Company may deliver the
Termination Notice referenced in Section 2.4 of the Home Office Lease, and †
shall pay the Termination Fee referenced in such Section 2.4. Because such
Termination Fee is required to be delivered simultaneously with such Termination
Notice, † shall remit such Termination Fee to † Management Company (or, at his
election, directly to Home Office Landlord with evidence thereof to † Management
Company) within ten days after notice from † Management Company that it has
elected to deliver such Termination Notice. If † fails to so remit the
Termination Fee, † Management Company may itself pay the Termination Fee to Home
Office Landlord, and † shall on demand reimburse † Management Company therefor
with interest thereon at the prime rate of interest (as reported in the Wall
Street Journal) plus six percent per annum until paid in full. If the Home
Office Lease is assigned to † (or his designee) as contemplated by this Section
6.5(b), then (1) † Management Company and Purchaser shall indemnify † (or such
designee) against any liability under such lease arising out of any events or
circumstances taking place during the period from the date Purchaser acquired †
Management Company to the date of such assignment, and (2) † shall indemnify †
Management Company and Purchaser against any liability under such lease arising
out of any events or circumstances taking place after the date of any such
assignment. Without limiting the generality of the foregoing, † shall pay any
termination fees due under such lease arising after any such assignment. The
terms of this Section 6.5(b) shall survive Closing and shall not be subject to
or limited by any of the provisions of Article 7 hereof (e.g. amounts due shall
not be subject to the liability caps or survival period limitations set forth
therein).

- 55 -

--------------------------------------------------------------------------------



6.6 Personal Property Leases. Purchaser and Seller shall cooperate to attempt to
obtain (i) any lessor consents or other consents as may be necessary in
connection with the assignment and assumption of any of the Personal Property or
in connection with Purchaser’s acquisition of † Management Company (with respect
to any such leases under which † Management Company is the lessee), and (ii) any
lessor estoppels requested by Purchaser with respect to the Personal Property
Leases. If despite the parties’ good faith efforts to obtain any such required
consent to any such assignment of a Personal Property Lease cannot be obtained,
Purchaser may elect to sublease the applicable Leased Personal Property from
Seller provided that all necessary consents, if any, required in connection with
any such sublease are obtained. Any such sublease shall be on the same economic
terms and for the same duration as the applicable Personal Property Lease. It
shall be a condition to Purchaser’s obligation to assume any Personal Property
Lease or to sublease the Leased Personal Property leased thereunder that
Purchaser receive a lessor estoppel reasonably acceptable to Purchaser. The
inability to obtain consents necessary to assume any Personal Property Lease (or
to the change in ownership of † Management Company where † Management Company is
the lessee) or sublease the personal property leased thereunder shall not be
deemed to be a failure of a condition to Closing. In connection with obtaining
the consents described in this Section, the parties shall also endeavor to have
the lessors release the current lessees (other than † Management Company) and
any guarantors from any liability under the Personal Property Leases with
respect to the period after Closing.
 
- 56 -

--------------------------------------------------------------------------------


 
ARTICLE 7. INDEMNIFICATION.
 
7.1 Seller’s Indemnification. Subject to the limitations set forth in this
Article 7, each Seller shall indemnify Purchaser (including each entity that
Purchaser creates to take title to any of the Purchased Interests at Closing)
and their Affiliates (excluding the Project Partnerships) and their respective
officers, directors, employees, accountants, consultants, legal counsel, agents
and other representatives (collectively, the “Purchaser Indemnified Parties”
and, individually, a “Purchaser Indemnified Party”) from and against and in
respect of any and all demands, claims, causes of action, administrative orders
and notices, losses, costs, fines, liabilities, claims, penalties, damages
(direct or indirect) and expenses (including reasonable legal, paralegal,
accountant and consultant fees and expenses incurred in the investigation and
defense of claims and actions), as the same are incurred, of any kind or nature
whatsoever (whether or not arising out of third party claims, except to the
extent expressly stated to be limited to third party claims) (collectively,
“Losses”) that may be sustained or suffered by any such Purchaser Indemnified
Party resulting from, in connection with or arising out of (but only with
respect to third party claims in the case of clauses (d), (e) and (f) below):
 
(a) any breach of any representation or warranty made by any Seller in Article 2
or Article 3 of this Agreement or in any Transaction Document to which a Seller
is a party, to the extent such representation or warranty survives Closing
pursuant to the terms hereof;

(b) (i) events occurring before Closing and of which Seller has Actual Knowledge
or with respect to which Seller has received written notice from a third party
of a pending, threatened or potential breach, default, violation or claim and
which (x) are not disclosed in this Agreement or the Schedules hereto (or the
documents listed on any such Schedule) during the Due Diligence Period or
otherwise disclosed to Purchaser in a written letter from Seller at least five
days before the end of the Due Diligence Period, and (y) do not relate to the
physical condition of the Projects; (ii) any claim made by any Required Consent
provider (other than any claim or threatened claim by a Required Consent
provider disclosed in writing by Seller to Purchaser during the Due Diligence
Period) arising out of or attributable to any Assumed Obligations, to the extent
such claim relates to events occurring or circumstances existing before Closing;
(iii) events occurring or circumstances existing before Closing (other than
those raised in any claim or threatened claim by a Required Consent provider
disclosed in writing by Seller to Purchaser during the Due Diligence Period)
that result in (1) a payment to a Required Consent provider or its Affiliate
under a Standalone Guaranty, (2) a distribution to a Required Consent provider
of Project Partnership cash flow to which such Required Consent provider would
not otherwise have been entitled but for such event or circumstance, or (3) any
other Loss incurred due to any payment required to be made by a General Partner
to a Limited Partner pursuant to the provisions of a Project Partnership
Agreement which payment would not otherwise have been required to be made but
for such event or circumstance; or (iv) without limiting the generality of the
foregoing items (i)-(iii), any Loss resulting from a Final Determination that
any Tax basis, Tax allocation or other Tax determinations made before Closing
were improper;
 
- 57 -

--------------------------------------------------------------------------------


 
(c) any breach of any covenant or agreement made by any Seller in this Agreement
or in any Transaction Document to which a Seller is a party (other than breach
of a covenant or agreement relating to the physical condition of the Projects to
the extent such breach first occurs only prior to (and not after) the expiration
of the Due Diligence Period and Purchaser knows or should have known of such
breach prior to the expiration of the Due Diligence Period);
 
(d) any Liability resulting from Seller’s or its Affiliates’ pursuit of Retained
Claims;
 
(e) any event occurring prior to Closing which results in any liability to
Purchaser under any Space Lease or Personal Property Lease where † Management
Company is the lessee or that is assumed by Purchaser or its designee or with
respect to which Purchaser or its designee subleases the applicable Leased Space
or Leased Personal Property;
 
(f) the matters covered by the indemnities of Seller set forth in Section 5.11
plus any (i) Liability of † Management Company arising out of any event
occurring prior to Closing or (ii) any other act or omission of † Management
Company occurring prior to Closing which results in any Liability of Purchaser,
in each case with respect to such categories (i) and (ii) except to the extent
(1) a proration credit was given by Seller to Purchaser at Closing on account of
the applicable Liability (or the Liability is for accrued paid time off or major
medical leave for an employee of † Management Company, for which Purchaser is
not entitled to a credit as set forth in Section 5.11(a)) or (2) the applicable
Liability was disclosed in this Agreement or the Schedules hereto (or the
documents listed on any such Schedule) during the Due Diligence Period or
otherwise disclosed to Purchaser in a written letter from Seller at least five
days before the end of the Due Diligence Period (it being understood, however,
that Seller shall remain liable with respect to any undisclosed defaults
occurring prior to Closing under any disclosed agreements) (the matters
described in this Section 7.1(f) being “† Management Liabilities”);

(g) any disputes between or among any of the Seller entities or their direct or
indirect owners or beneficial owners; and
 
(h) any fraud of any Seller in connection with this Agreement or any Transaction
Document to which a Seller is a party.
 
Notwithstanding the provisions of any representation or warranty that includes,
or requires disclosure of matters above, a specific monetary threshold or a
materiality, Material Adverse Effect or Material Condition qualifier, if Seller
breaches any of such representations and warranties due to the monetary
thresholds or materiality, Material Adverse Effect or Material Condition
qualifiers contained therein having been exceeded, then for purposes of Section
7.5(a) Losses for each such breached representation and warranty shall include
the full amount of the Losses incurred by Purchaser Indemnified Parties relating
to any such matter notwithstanding the monetary thresholds, materiality,
Material Adverse Effect or Material Condition qualifiers listed in such
representations or warranties.
 
7.2 The Purchaser’s Indemnification. Subject to the limitations set forth in
this Article 7, Purchaser shall indemnify and hold harmless Seller and its
Affiliates and their respective successors, permitted assigns, personal
representatives, heirs, officers, directors, employees, accountants,
consultants, legal counsel, agents, members and other representatives
(collectively, the “Seller Indemnified Parties” and, individually, a “Seller
Indemnified Party”) from and against and in respect of any and all Losses that
may be sustained or suffered by any such Seller Indemnified Party resulting
from, in connection with or arising out of:
 
- 58 -

--------------------------------------------------------------------------------


 
(a) any breach of any representation or warranty made by Purchaser in Article 4
of this Agreement or in any Transaction Document to which Purchaser is a party,
to the extent such representation or warranty survives Closing pursuant to the
terms hereof;
 
(b) any breach of any covenant or agreement made by Purchaser in this Agreement
or in any Transaction Document pursuant to which Purchaser is a party; and
 
(c) any Liability relating to the Purchased Interests or the Projects to the
extent such claims arise after the Closing Date and during the period that is
the longer of Purchaser’s or its Affiliate’s or designee’s ownership of such
Purchased Interests or Projects and three years from the date of Closing, except
to the extent any such Liability is the responsibility of Seller pursuant to
Section 7.1;
 
(d) any event occurring after Closing which results in any liability under any
Space Lease or Personal Property Lease where † Management Company is the lessee
or that is assumed by Purchaser or its designee or with respect to which
Purchaser or its designee subleases the applicable Leased Space or Leased
Personal Property (except that the foregoing shall not apply with respect to any
liability arising under the Home Office Lease due to circumstances or events
first occurring after such time, if any, that such lease is assigned to † or his
designee as described in Section 6.5(b));

(e) any Liability pursuant to the indemnities of Purchaser set forth in Section
5.11; and
 
(f) any fraud of any Purchaser in connection with this Agreement or any
Transaction Document to which a Purchaser is a party.
 
7.3 Indemnification Procedures.
 
(a) Procedures Relating to Indemnification. In the event that a third party
(including any Governmental Entity) files a lawsuit, enforcement action or other
proceeding against a Party entitled to indemnification under this Article 7 (an
“Indemnified Party”) or the Indemnified Party receives notice of, or becomes
aware of, a condition or event which otherwise entitles such Party to the
benefit of any indemnity hereunder in connection with a claim by a third party
(including any Governmental Entity) (a “Third Party Claim”), the Indemnified
Party shall give written notice thereof (the “Claim Notice”) promptly to each
Party obligated to provide indemnification pursuant to this Article 7 (an
“Indemnifying Party”); provided, however, the failure to deliver a Claim Notice
in a prompt fashion shall not result in a waiver of any right to indemnification
hereunder except to the extent that the Indemnifying Party’s ability to defend
against the event with respect to which indemnification is sought is adversely
affected by the failure of the Indemnified Party to give notice in a timely
fashion. The Claim Notice shall describe in reasonable detail the nature of the
claim, including an estimate, if practicable, of the amount of Losses that have
been or may be suffered or incurred by the Indemnified Party attributable to
such claim and the basis of the Indemnified Party’s request for indemnification
under this Agreement.
 
- 59 -

--------------------------------------------------------------------------------


 
(b) Conduct of Defense. An Indemnifying Party shall have the right upon written
notice to the Indemnified Party given within thirty (30) days following the
receipt of a Claim Notice (a “Defense Notice”) to assume at its expense (using
counsel reasonably satisfactory to the Indemnified Party) the defense against
such Third Party Claim in its own name, or, if necessary, in the name of the
Indemnified Party. When the Indemnifying Party conducts the defense, the
Indemnified Party shall have the right to approve the defense counsel
representing the Indemnifying Party in such defense, which approval shall not be
unreasonably withheld or delayed. The Indemnifying Party shall have the right to
withdraw from the defense of any Third Party Claim with respect to which the
Indemnifying Party had previously delivered a Defense Notice at any time upon
reasonable notice to the Indemnified Party (it being understood that if the
Indemnifying Party withdraws from the defense of any Third Party Claim that
indemnifiable Losses pursuant to this Article 7 shall include any actual losses,
costs, fines, liabilities, claims, penalties, damages and expenses attributable
to or resulting from such withdrawal of defense).

(c) Conduct by Indemnified Party. Notwithstanding Section 7.3(b), in the event
that (i) the Indemnifying Party fails to timely assume the defense of the Third
Party Claim pursuant to Section 7.3(b) or (ii) the Indemnifying Party withdraws
from the defense of a Third Party Claim as contemplated by Section 7.3(b), the
Indemnified Party shall have the right to conduct such defense in good faith
with counsel reasonably acceptable to the Indemnifying Party; provided, however,
that the Indemnified Party may not compromise or settle the claim without the
prior written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed).
 
(d) Cooperation. In the event that the Indemnifying Party elects to conduct the
defense of such Third Party Claim in accordance with Section 7.3(b), the
Indemnified Party will cooperate with and make available to the Indemnifying
Party such assistance, personnel, witnesses and materials as the Indemnifying
Party may reasonably request. Regardless of which Party defends such Third Party
Claim, the other Party shall have the right at its expense to participate in the
defense assisted by counsel of its own choosing.
 
(e) Settlements. Without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed), the
Indemnifying Party shall not enter into any settlement of any Third Party Claim
if, pursuant to or as a result of such settlement, such settlement (x) would
result in any liability on the part of the Indemnified Party for which the
Indemnified Party is not entitled to indemnification hereunder, (y) does not
include an unconditional release of the Indemnified Party and its officers,
directors, employees and Affiliates from all liability arising out of such
claim, or (z) contains any equitable order, judgment or term that in any manner
affects, restrains or interferes with the business of the Indemnified Party or
any of its Affiliates. If a firm offer is made to settle a Third Party Claim,
which offer the Indemnifying Party is permitted to settle under this
Section 7.3, and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give prior written notice to the Indemnified
Party to that effect. If the Indemnified Party objects to such firm offer within
ten (10) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and, in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer, plus other Losses paid or
incurred by the Indemnified Party up to the point such notice had been
delivered. Failure to object within such time period shall be deemed acceptance
of the offer. No Indemnified Party shall settle any Third Party Claim without
the prior written consent of the Indemnifying Party.

- 60 -

--------------------------------------------------------------------------------



(f) Tax Contests. Subject to obtaining any Required Consents which may be
necessary to change the Tax Matters Partner, Seller shall cooperate with
Purchaser in filing such forms and notices as are required to cause Purchaser or
its designee to be the Tax Matters Partner, pursuant to the Code, for all
taxable years of each Project Partnership. If a Governmental Entity shall
propose an adjustment to, or examine or audit of, the Taxes of any Project
Partnership with respect to any matter which, if determined adversely, would
give rise to an indemnity obligation pursuant to Section 7.1 or a payment by
Seller or a Seller Guarantor to a Limited Partner under a tax credit guaranty,
then Purchaser shall notify Seller within twenty (20) days of receipt of notice
of any such adjustment, examination or audit; provided, however, that the
failure to give such notice shall not relieve Seller of its obligations
hereunder unless such failure reasonably prevents Seller from exercising its
rights under this Agreement, or materially impairs or prejudices the exercise of
such rights. Seller may at any time after receipt of such notice provide, at its
election, a notice (a “Control Notice”) to Purchaser that Seller intends to
direct and control the examination, audit or contest as to one or more proposed
adjustments. If Seller elects not to deliver a Control Notice to Purchaser, then
Purchaser shall direct and control the audit, examination or contest, but shall
nevertheless keep Seller reasonably informed as to all actions to be taken in
connection with such contest, shall promptly provide Seller with all material
correspondence sent to, or received from, the Governmental Entity regarding such
adjustment and such other documentation as reasonably requested by Seller
relating to the proposed adjustment, shall consult with Seller in good faith
concerning the procedure in which such adjustment is contested, and the
substantive arguments to be asserted by Purchaser in such contest, and shall
allow a Seller representative to attend all meetings with representatives of the
Governmental Entity regarding the proposed adjustment (the retention of control
by Purchaser where no Control Notice is delivered shall not impair Purchaser’s
rights to claim on any indemnity). Prior to proposing or entering into any
settlement or agreement with the Government Entity or payment of Tax regarding
any proposed adjustment as to which a Control Notice was not delivered,
Purchaser shall provide Seller with the relevant information regarding such
proposed settlement or agreement or payment of Tax and Seller shall have ten
(10) days after receipt of such information to provide a Control Notice as to
the adjustments that are the subject of such settlement or agreement or payment
of Tax, and during such time period Purchaser shall not take any action with
respect to such adjustments. If Seller at any time delivers a Control Notice to
Purchaser, then, with respect only to those proposed adjustments as to which the
Control Notice relates, Seller shall, subject to the rights of any limited
partner under the applicable Project Partnership Agreement to provide prior
written consent to various actions and to exercise other rights to participate
in the applicable proceeding, direct and control the progress of and settle the
audit, examination or contest, and specifically, without limitation: (i)
Purchaser may not settle such proposed adjustments, or pay any tax with respect
thereto, without Seller’s consent, (ii) Purchaser shall, if requested by Seller,
contest any such proposed adjustment, except that Purchaser shall not be
required to appeal any adverse determination to the United States Supreme Court,
(iii) Seller or its representative may attend and direct all meetings with the
Governmental Entity regarding such proposed adjustments, (iv) at Seller’s
request, Purchaser shall provide a power of attorney to one or more counsel or
other authorized representatives designated by Seller and reasonably acceptable
to Purchaser, who shall represent the Project Partnership with respect to such
adjustments, under the direction of Seller, and Purchaser shall cooperate with
Seller and its representatives to provide documentation and other reasonable
assistance in connection therewith. Delivery by Seller of a Control Notice shall
constitute an agreement by Seller to indemnify Purchaser on demand for any
Liability incurred by Purchaser by reason of any Taxes, additions to Tax,
interest or penalties finally determined to be owing as a result of the proposed
adjustments to which the Control Notice relates, provided that indemnification
shall not include a gross up for the tax liability on indemnification payments
made to Purchaser, or any other payment made to Purchaser relating to
indemnification on an after tax basis. The parties shall share equally the
reasonable actual costs of any unaffiliated third party professionals (e.g.
attorneys and accountants) engaged in connection with any of the proceedings
described in this Section 7.3(f).

- 61 -

--------------------------------------------------------------------------------



7.4 Nature of Other Liabilities. In the event any Indemnified Party should have
a claim against any Indemnifying Party hereunder which does not involve a Third
Party Claim, the Indemnified Party shall promptly transmit to the Indemnifying
Party a written notice (“Indemnity Notice”) describing in reasonable detail the
nature of the claim and the basis of the Indemnified Party’s request for
indemnification under this Agreement. If the Indemnifying Party does not notify
the Indemnified Party within thirty (30) days from its receipt of the Indemnity
Notice that the Indemnifying Party disputes such claim, the claim specified by
the Indemnified Party in the Indemnity Notice shall be deemed a liability of the
Indemnifying Party hereunder, with respect to which the Indemnified Party is
entitled to prompt indemnification hereunder.
 
7.5 Certain Limitations.
 
(a) Basket. The Seller shall not be obligated to indemnify Purchaser Indemnified
Parties pursuant to Sections 7.1 with respect to matters other than † Management
Liabilities unless claims for indemnification against Seller on account of
matters other than † Management Liabilities exceed in the aggregate the Seller
General Liability Basket, at which point Purchaser Indemnified Parties shall be
entitled to indemnification for all Losses with respect to matters other than †
Management Liabilities pursuant to Section 7.1. The Seller shall not be
obligated to indemnify Purchaser Indemnified Parties pursuant to Sections 7.1
with respect to † Management Liabilities unless claims for indemnification
against Seller on account of † Management Liabilities exceed in the aggregate
$500,000, at which point Purchaser Indemnified Parties shall be entitled to
indemnification for all Losses with respect to † Management Liabilities pursuant
to Section 7.1.
 
(b) Fees. Notwithstanding anything contained herein to the contrary, no Party
shall be liable to any Purchaser Indemnified Party or Seller Indemnified Party
with respect to fees and expenses of more than one counsel for all Purchaser
Indemnified Parties or Seller Indemnified Parties, as the case may be, with
respect to any claim or claims for indemnification arising out of the same
general allegations or circumstances.
 
- 62 -

--------------------------------------------------------------------------------


 
(c) Seller Liability. Notwithstanding anything to the contrary herein (other
than the terms of Section 6.5(b) regarding the Home Office Lease), after
Closing, (i) the sole and exclusive remedy for Purchaser or any Purchaser
Indemnified Party for any claim for any losses, liabilities, damages, expenses
and costs relating to the Projects, the Purchased Interests, the Assumed
Obligations or any other matters arising out of or under this Agreement or the
transactions contemplated hereby shall be a claim made pursuant to this Article
7, (ii) Seller’s Liability for any such matters shall not exceed the General
Liability Cap (as defined below in this subsection) in the aggregate with
respect to all such matters other than † Management Liabilities and $5,000,000
with respect to † Management Liabilities, and (iii) the sole source of payment
for any amounts payable to Purchaser or any Purchaser Indemnified Party on
account of any such matters shall be funds drawn under the Seller Indemnity
Letter of Credit (with respect to all matters other than † Management
Liabilities) or the † Management Letter of Credit (with respect to † Management
Liabilities); provided that, to the extent the issuer of either such letter of
credit is unable or unwilling to fund any request for a draw thereunder, then †
shall be personally liable for any amounts that such issuer is so unwilling or
unable to fund and the applicable letter of credit shall be reduced in the
amount of any such payments made by †. “General Liability Cap” shall mean
$25,000,000; provided that if there are Removed Projects, then (x) the amount of
the General Liability Cap shall initially equal $25,000,000 multiplied by a
fraction (i) having as its numerator the aggregate Allocated Values of all of
the Projects which are the subject of the initial Closing and (ii) having as a
denominator the sum of the aggregate Allocated Values of all of the Projects
which are the subject of the initial Closing plus the aggregate Allocated Values
of all of the Removed Projects, and (y) at each Subsequent Closing (if any), the
amount of the General Liability Cap shall be increased to equal $25,000,000
multiplied by a fraction (i) having as its numerator the aggregate Allocated
Values of all of the Projects which are the subject of any Closing (i.e. those
covered by the initial Closing plus those covered by each Subsequent Closing)
and (ii) having as a denominator the sum of the aggregate Allocated Values of
all of the Projects which are covered by any Closing plus the aggregate
Allocated Values of all of the remaining Removed Projects.

(d) Purchaser Liability. Notwithstanding anything to the contrary herein (other
than the terms of Section 6.5(b) regarding the Home Office Lease), after
Closing, (i) the sole and exclusive remedy for Seller or any Seller Indemnified
Party for any claim for any Losses relating to the Projects, the Purchased
Interests, the Assumed Obligations or any other matters arising out of or under
this Agreement or the transactions contemplated hereby shall be a claim made
pursuant to this Article 7, and (ii) Purchaser’s Liability for any such Losses
shall not in the aggregate exceed the General Liability Cap.
 
7.6 Amount of Losses. The amount of any Loss payable hereunder shall be:
(a) reduced by any insurance proceeds which any Indemnified Party collects with
respect to the event or occurrence giving rise to such Losses, and (b) reduced
by any amounts which any Indemnified Party collects from third parties in
connection with Losses for which indemnification is sought under this Article 7.
The Purchaser Indemnified Parties and Seller Indemnified Parties, as the case
may be, shall use commercially reasonable efforts to pursue insurance claims or
Third Party Claims that may reduce or eliminate Losses. In the event Purchaser
is entitled to indemnification hereunder and all or any part of the
indemnifiable loss is covered by insurance or any other reimbursement or payment
obligation, Purchaser shall, prior to making any claim against Seller, allow
Seller the opportunity (with Purchaser’s cooperation and only so long as Seller
is diligently pursuing the applicable claim) to pursue and settle the applicable
insurance or reimbursement or payment obligation claim with counsel approved by
Purchaser (which approval shall not be unreasonably withheld). If a Purchaser
Indemnified Party or Seller Indemnified Party, as the case may be, both collects
proceeds from any insurance company or third party and receives a payment for
indemnification hereunder, and the sum of such proceeds and payment is in excess
of the Loss with respect to the matter that is the subject of the indemnity,
then the Indemnified Party thereof shall promptly refund the excess amount to
the Indemnifying Party.
 
- 63 -

--------------------------------------------------------------------------------


 
7.7 Subrogation. After any indemnification payment is made to any Party pursuant
to this Article 7, the other Parties shall, to the extent of such payment, be
subrogated to all rights (if any) of the Indemnified Party against any third
party in connection with the Losses to which such payment relates. Without
limiting the generality of the preceding sentence, any Indemnified Party
receiving an indemnification payment pursuant to the preceding sentence shall
execute, upon the written request of the Indemnifying Party, any instrument
reasonably necessary to evidence such subrogation rights.

7.8 Survival of Representations, Warranties and Indemnities.
 
(a) Except as otherwise provided in Section 6.3, the representations and
warranties of Seller in this Agreement and in any Transaction Documents and the
indemnities and other obligations of Seller set forth in this Article 7 shall
all be deemed to be material and to have been relied upon by Purchaser, shall
survive the Closing and the consummation of the transactions contemplated hereby
until the date (the “Seller Indemnity Expiration Date”) that is three (3) years
after the Closing Date (except that if there are one or more Subsequent
Closings, the Seller Indemnity Expiration Date shall be the date that is three
(3) years after the date that is halfway between the date of the initial Closing
and the date of the last of such Subsequent Closings), and Purchaser may not
seek indemnification under this Article 7 after the Seller Indemnity Expiration
Date. Notwithstanding the preceding sentence, the Seller Indemnity Expiration
Date with respect to any claim relating to any † Management Liability shall be
the date (the “† Management Liability Expiration Date”) that is one (1) year
after the first Closing Date, and Purchaser may not seek indemnification under
this Article 7 with respect to any † Management Liability after the † Management
Liability Expiration Date. The representations and warranties of Purchaser in
this Agreement and in any Transaction Documents and the indemnities and other
obligations of Purchaser set forth in this Article 7 shall all be deemed to be
material and to have been relied upon by Seller, shall survive the Closing and
the consummation of the transactions contemplated hereby until the date that is
the later of three (3) years after the Closing Date after the Closing Date (or,
if there are one or more Subsequent Closings, the date that is three (3) years
after the date that is halfway between the date of the initial Closing and the
date of the last of such Subsequent Closings) or, with respect to any particular
indemnification claim, the date on which neither Purchaser nor any of its
Affiliates any longer owns any Interest in the Project Partnership that owns the
Project to which the indemnification claim relates (the “Purchaser Indemnity
Expiration Date”), and Seller may not seek indemnification under this Article 7
after the Purchaser Indemnity Expiration Date. Notwithstanding the foregoing,
if, prior to the close of business on the Seller Indemnity Expiration Date (with
respect to Purchaser claims other than † Management Liabilities), the †
Management Liability Expiration Date (with respect to † Management Liabilities)
or the Purchaser Indemnity Expiration Date (with respect to Seller claims), a
Party shall have been properly notified of a claim for indemnity hereunder and
such claim shall not have been finally resolved or disposed of at such date,
such claim shall continue to survive and shall remain a basis for indemnity
hereunder until such claim is finally resolved or disposed of in accordance with
the terms hereof.
 
- 64 -

--------------------------------------------------------------------------------


 
7.9 Seller Obligations Not Assumed by Purchaser. With respect to any claim made
by a third party against Seller for which Purchaser is not obligated to or fails
to indemnify Seller, Seller shall retain any and all rights (including rights to
indemnification or reimbursement) and defenses relating thereto and any and all
benefits relating thereto or derived therefrom and shall have the right to
enforce such rights and make claims and counterclaims thereon and Purchaser
shall provide Seller access to records and documents as Seller shall reasonably
request in connection therewith.

ARTICLE 8. CONDITIONS TO CLOSING.
 
8.1 Conditions to Obligations of Purchaser.
 
All obligations of Purchaser under this Agreement are subject to the
fulfillment, at or prior to the Closing, of the following conditions:
 
(a) Representations and Warranties of Seller. The representations and warranties
made by Seller in this Agreement shall be true and correct as of the Effective
Date and on and as of the Closing Date (as updated prior to the end of the Due
Diligence Period), as if again made by Seller, on and as of such date, except
for such representations that speak as of an earlier date and, solely for the
purpose of determining whether the condition in this Section 8.1(a) has been
fulfilled, except for inaccuracies which individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect (it being
understood that the occurrence of the Closing shall not preclude any Purchaser
Indemnified Party’s rights to indemnification under Article 7 for any
inaccuracies or breaches of any representation or warranty under this
Agreement).
 
(b) Performance of Seller’s Obligations. Seller shall have delivered all
documents and agreements described in Sections 1.7 and shall have otherwise
performed or complied with in all material respects all obligations required
under this Agreement by them on or prior to the Closing Date.
 
(c) Pending Proceedings. No injunction, restraining order or other ruling or
order issued by any court of competent jurisdiction or Governmental Entity or
other legal restraint or prohibition preventing the consummation of the
transactions contemplated by this Agreement shall be in effect.
 
- 65 -

--------------------------------------------------------------------------------


 
(d) Required Consents. Subject to the terms of Section 8.3(b) and (c), Purchaser
shall have received original (i) consent certificates executed and delivered by
the Limited Partners of each Project Partnership, each substantially in the form
of Exhibit D-1 (or such other form as may be reasonably acceptable to Purchaser,
Seller and the Limited Partner(s)), (ii) consent certificates from and executed
by each Lender, each substantially in the form of Exhibit E (or such other form
as may be reasonably acceptable to Purchaser, Seller and such Lender), and (iii)
executed copies of all other Required Consents.
 
8.2 Conditions to Obligations of Seller. All obligations of Seller under this
Agreement are subject to the fulfillment, at or prior to the Closing, of the
following conditions:
 
(a) Representations and Warranties of Purchaser. The representations and
warranties made by Purchaser in this Agreement shall be true and correct as of
the Effective Date and on and as of the Closing Date, as if again made by
Purchaser, on and as of such date, except for such representations that speak as
of an earlier date and, solely for the purpose of determining whether the
condition in this Section 8.2(a) has been fulfilled, except for inaccuracies
which individually or in the aggregate could not reasonably be expected to have
a Purchaser Material Adverse Effect (it being understood that the occurrence of
the Closing shall not preclude any Seller Indemnified Party’s rights to
indemnification under Article 7 for any inaccuracies or breaches of any
representation or warranty under this Agreement).

(b) Performance of Purchaser’s Obligations. The Purchaser shall have delivered
all documents and agreements described in Section 1.8 and shall have otherwise
performed or complied with in all material respects all obligations required
under this Agreement to be performed by Purchaser on or prior to the Closing
Date.
 
(c) Pending Proceedings. No injunction, restraining order or other ruling or
order issued by any court of competent jurisdiction or Governmental Entity or
other legal restraint or prohibition preventing the consummation of the
transactions contemplated by this Agreement shall be in effect.
 
(d) HSR Act Waiting Period. If the filing of any required notification and
report form under the HSR Act is required, then any waiting period applicable to
the consummation of the transactions contemplated by this Agreement under the
HSR Act shall have expired or been terminated.
 
(e) Required Consents. Subject to the terms of Section 8.3(b) and (c), Seller
shall have received original (i) consent certificates executed and delivered by
the Limited Partners of each Project Partnership, each substantially in the form
of Exhibit D-1 (or such other form as may be reasonably acceptable to Purchaser,
Seller and the Limited Partner(s)), (ii) consent certificates from and executed
by each Lender, each substantially in the form of Exhibit E (or such other form
as may be reasonably acceptable to Purchaser, Seller and such Lender), and (iii)
executed copies of all other Required Consents; and each such Required Consent
(or another document executed by the Required Consent provider) shall provide
(if and only to the extent applicable) that each applicable Seller and Seller
Guarantor is released from any contractual liabilities which first arise after
Closing under any documents to which it is personally a party and under which it
would otherwise have express contractual liability.
 
- 66 -

--------------------------------------------------------------------------------


 
8.3 Project Removals Due to Closing Conditions; Potential Bifurcated Closing.
 
(a) In the event a condition to Closing in Section 8.1(a), (b) or (c) is not
satisfied with respect to one or more specific Purchased Interests, Projects or
Project Partnerships, Purchaser may in its sole discretion (subject to the
limitations set forth in Section 6.2(b)) elect to exercise a Project Removal
Option with respect to the Project(s) designated by Purchaser to which such
failed condition relates and proceed to close the transactions contemplated
hereby. If Purchaser is not willing to waive any such condition that relates to
one or more specific Purchased Interests, Projects or Project Partnerships, and
provided that the failed condition does not relate to any uncured intentional
breach of any covenant of Seller in this Agreement, then Seller may in its sole
discretion elect to exercise a Project Removal Option with respect to the
Project(s) designated by Seller to which such failed condition relates, in which
case the Parties shall proceed to close the transactions contemplated hereby so
long as all other Closing conditions are satisfied or waived; provided that
Seller may not exercise any Project Removal Option pursuant to this Section
8.3(a) that would cause the aggregate Allocated Values of all Projects removed
by Seller pursuant to this Section 8.3(a) or pursuant to Section 8.4(c) to
exceed $25,000,000.

(b) If at any time after the date that is 90 days after the expiration of the
Due Diligence Period all Required Consents are obtained with respect to (i) all
then remaining Projects listed on Schedule 8.3(b) (the “Sun and Key Projects”),
and (ii) sufficient additional Projects such that (including the Sun and Key
Projects) Required Consents are obtained with respect to Projects having an
Allocated Value of at least 66% of the Allocated Values of the then remaining
Projects (i.e. the initial Projects less any that had otherwise become Removed
Projects) collectively, then Purchaser may in its sole discretion elect to
exercise Project Removal Options with respect to all Projects for which the
Required Consents have not then been obtained (in which case Closing shall then
occur with respect to the Projects for which the Required Consents have been
obtained).
 
(c) If at any time after the date that is 90 days after the expiration of the
Due Diligence Period all Required Consents are obtained with respect to Projects
having an Allocated Value of at least 80% of the Allocated Values of the then
remaining Projects (i.e. the initial Projects less any that had otherwise become
Removed Projects) collectively, then Seller may in its sole discretion elect to
exercise Project Removal Options with respect to all Projects for which the
Required Consents have not then been obtained (in which case Closing shall then
occur with respect to the Projects for which the Required Consents have been
obtained).
 
(d) For all Projects that become Consent Removal Projects pursuant to Section
8.3(b) or Section 8.3(c), the parties shall continue to diligently and in good
faith attempt to obtain the Required Consents therefor (except to the extent the
Parties agree otherwise on either a Project-by-Project basis or in whole) unless
and until this Agreement is terminated pursuant to Section 8.4. If any such
Required Consents are thereafter obtained prior to this Agreement being so
terminated, the Consent Removal Projects for which such Required Consents are
obtained shall once again become Projects hereunder and shall cease to be
Removed Projects (unless thereafter again removed in accordance with another
provision in this Agreement) and shall be included in a Subsequent Closing
(provided that all conditions to any such Subsequent Closing are satisfied) as
described in Section 1.6(d). If any Projects are removed pursuant to Section
8.3(b) or Section 8.3(c), then this Agreement shall not terminate at the initial
Closing but instead shall remain in effect (other than any provisions hereof
which by their nature have no further applicability after taking into account
the initial Closing) unless and until (1) a final Subsequent Closing occurs that
includes all Projects that were omitted from earlier Closings due to failure to
obtain Required Consents or (2) this Agreement is terminated pursuant to Section
8.4. Furthermore, if any Projects are removed pursuant to Section 8.3(b) or
Section 8.3(c), then only a pro rata portion of the Earnest Money shall be
applied to the payment of the Purchase Price at the initial Closing, and the
remainder shall continue to be held as Earnest Money under and subject to the
terms of this Agreement. The pro rata portion of the Earnest Money applied to
the payment of the Purchase Price at the initial Closing shall equal the full
amount of the Earnest Money multiplied by a fraction (i) having as its numerator
the aggregate Allocated Values of all of the Projects which are the subject of
the initial Closing and (ii) having as a denominator the sum of the aggregate
Allocated Values of all of the Projects which are the subject of the initial
Closing plus the aggregate Allocated Values of all of the Consent Removal
Projects. At each Subsequent Closing (if any), a pro rata portion of the
remaining Earnest Money shall again be applied to the payment of the Purchase
Price payable at the applicable Subsequent Closing. The pro rata portion of the
Earnest Money applied to the payment of the Purchase Price at any Subsequent
Closing shall equal the full amount of the then-remaining Earnest Money
multiplied by a fraction (x) having as its numerator the aggregate Allocated
Values of all of the Projects which are the subject of such Subsequent Closing
and (y) having as a denominator the sum of the aggregate Allocated Values of all
of the Projects which are the subject of such Subsequent Closing plus the
aggregate Allocated Values of all of the then-remaining Consent Removal
Projects.

- 67 -

--------------------------------------------------------------------------------



8.4 Termination Prior to Closing.
 
This Agreement may be terminated and the transactions contemplated hereby may be
abandoned at any time prior to the Closing:
 
(a) by mutual consent of Seller and Purchaser;
 
(b) by either Purchaser or Seller, if a Governmental Entity shall have issued an
order, decree or ruling or taken any other action, in each case permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable;
 
(c) by Purchaser, at any time when Seller is in breach of any of their covenants
pursuant to this Agreement or if any representation or warranty of Seller is
false or misleading (in each case except such as could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect and
provided that such condition is not the result of any breach of any covenant,
representation or warranty of Purchaser set forth herein); provided that (i)
such breach shall not have been cured, in the case of a covenant, within
forty-five (45) days following receipt by Seller of notice from Purchaser of
such breach or, in the case of a representation or warranty, on or prior to the
date on which the conditions other than the accuracy of the representation and
warranty in question would be satisfied for the Closing, and (ii) in the case of
a breach of representation or warranty or an unintentional breach of a covenant
that relates to specific Projects or Project Partnerships, Seller may elect to
exercise a Project Removal Option with respect to the Project(s) to which such
breach of representation or warranty or an unintentional breach of a covenant
relates (in which case Purchaser’s termination shall not be effective if such
Project Removal effectively cures all breaches with respect to which Purchaser
was exercising its termination right pursuant to this Subsection (c)); provided
that Seller may not exercise any Project Removal Option pursuant to this Section
8.4(c) that would cause the aggregate Allocated Values of all Projects removed
by Seller pursuant to this Section 8.4(c) or pursuant to Section 8.3(a) to
exceed $25,000,000;

- 68 -

--------------------------------------------------------------------------------



(d) by Seller, at any time when Purchaser is in breach of any of its covenants
pursuant to this Agreement or if any representation or warranty of Purchaser is
false or misleading in any material respect; provided that such condition is not
the result of any breach of any covenant, representation or warranty of Seller
set forth herein; and provided further that such breach shall not have been
cured, in the case of a covenant (other than payment of the Purchase Price),
within forty-five (45) days following receipt by the Purchaser of notice of such
breach or, in the case of a representation or warranty, on or prior to the date
on which the conditions other than the accuracy of the representation and
warranty in question would be satisfied for the Closing; or
 
(e) by either Purchaser, on the one hand, or Seller, on the other hand, if the
Closing has not occurred on or before the Drop Dead Date by reason of the
failure of a Closing condition to occur which failure has not been cured under
Section 8.3; provided, however, that (i) the right to terminate this Agreement
shall not be available to any Party whose breach of this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before such
date, and (ii) if the Required Consents are not obtained by the Drop Dead Date,
either Party may extend the Drop Dead Date by up to three successive thirty day
periods by notice given to the other Party at least three business days prior to
the then current scheduled Closing Date for the purpose of continuing to attempt
to obtain any remaining Required Consents (it being understood that the Drop
Dead Date may not be extended beyond the date that is 90 days after the original
Drop Dead Date without the consent of both Parties). The extension option
described in clause (ii) of the preceding sentence shall continue to apply with
respect to obtaining Required Consents relating to any Consent Removal Projects.
 
(f) If an initial Closing occurs and this Agreement is subsequently terminated,
all of the provisions hereof which would otherwise survive a Closing shall
continue to survive to the extent provided herein (e.g. termination following an
initial Closing shall not cause representations and warranties that would
otherwise survive Closing to instead be terminated).
 
8.5 Procedure and Effect of Termination. In the event of termination of this
Agreement by Seller or Purchaser, this Agreement shall immediately become void
and there shall be no liability hereunder on the part of any Party except as
follows:
 
- 69 -

--------------------------------------------------------------------------------


 
(a) If Purchaser terminates this Agreement pursuant to any of Subsections (a),
(b), (c), or (e) (but in the case of (e), only if due to failure to obtain
Required Consents) of Section 8.4, then this Agreement shall be null and void,
the Earnest Money shall be returned to Purchaser and no party shall have any
further liability or obligation to any other party under this Agreement, except
that Purchaser shall not be relieved of the Purchaser Repair Obligations, and
the Confidentiality Provisions shall survive for the period set forth in Section
5.4. Notwithstanding the preceding sentence, if Purchaser terminates this
Agreement pursuant to Section 8.4(e), the Earnest Money shall be returned to
Purchaser only if the events or unsatisfied closing conditions resulting in the
failure of the Closing to occur were not within the sole control of Purchaser.
If such events or unsatisfied closing conditions resulting in the failure of the
Closing to occur were within the sole control of Purchaser, then the Earnest
Money shall be delivered to Seller. If Purchaser terminates this Agreement
pursuant to Section 8.4(c), Seller shall pay to Purchaser (if Purchaser is not
then in material default under this Agreement), as Purchaser’s sole remedy, (i)
an amount equal to all actual out-of-pocket amounts expended by Purchaser in
connection with the pursuit of the transactions contemplated by this Agreement
(including all reasonable legal expenses and due diligence costs, including fees
and costs paid to Archon Group, LP) up to a maximum amount of $1,000,000;
provided that in the case of termination due to a material intentional
misrepresentation or Seller’s willful refusal to comply with any covenant
hereunder or willful refusal to satisfy a closing condition that is within
Seller’s control, such $1,000,000 cap shall be increased to $4,975,000. If
Seller defaults in performing any covenants or agreements to be performed by
Seller under this Agreement or Seller breaches any representations or warranties
made by Seller in this Agreement, Purchaser shall also have the right, instead
of terminating this Agreement, to elect to permit this Agreement to remain in
effect and, in addition to the remedies set forth above, to seek specific
performance or other injunctive relief. The liability of Seller under this
Section 8.5(a) shall be joint and several as to all Persons comprising Seller;
provided that the following entities shall have no liability hereunder for
monetary payments to Purchaser: †; †; †; †; †; and †.

(b) If Seller terminates this Agreement pursuant to Section 8.4, this Agreement
shall become null and void and no party shall have any further liability or
obligation to any other party under this Agreement, except that Purchaser shall
not be relieved of the Purchaser Repair Obligations, and the Confidentiality
Provisions shall survive for the period set forth in Section 5.4. If, but only
if, Seller’s termination is pursuant to (i) Section 8.4(d), or (ii) Section
8.4(e) and a material default hereunder by Purchaser was the cause of, or
resulted in, the failure of the Closing to occur on or before the Drop Dead Date
(and in the case of either (i) or (ii), only if Seller is not then in material
default under this Agreement), the Earnest Money shall be paid to Seller as
liquidated damages, and in all other cases the Earnest Money shall be returned
to Purchaser upon Seller’s termination. Seller's sole and exclusive remedy for
Purchaser's default shall be to receive the Earnest Money as liquidated damages,
and in no event and under no circumstances shall Seller be entitled to receive
more than the Earnest Money as damages for Purchaser's default.
 
ARTICLE 9. MISCELLANEOUS PROVISIONS.
 
9.1 Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the Parties hereto and their respective successors and permitted
assigns; provided, however, that no Party shall assign or delegate this
Agreement or any of its rights or obligations created hereunder without the
prior consent of the other Parties, which consent shall not be unreasonably
withheld or delayed; provided further, however, that Purchaser may transfer any
of its rights hereunder to any directly or indirectly wholly owned subsidiary of
any of the Purchaser Upper Tier Entities without the consent of Seller, but no
such transfer shall relieve Purchaser of its obligations hereunder and any such
transferee must execute and deliver to Seller an assumption agreement pursuant
to which such transferee shall be jointly and severally liable with Purchaser
with respect to those specific obligations assumed by such transferee.

- 70 -

--------------------------------------------------------------------------------



9.2 Notices. All notices, requests, consents, instructions and other
communications required or permitted to be given hereunder shall be in writing
and hand delivered, sent by nationally-recognized, next-day delivery service or
mailed by certified or registered mail, return receipt requested, postage
prepaid, addressed as set forth below or by facsimile, receipt confirmed, to the
number set forth below; receipt shall be deemed to occur on the date of actual
receipt or, if sent by a nationally-recognized, next-day delivery service, on
the first business day after deposit with such service. All such communications
shall be addressed as follows:
 
 
(a)
if to Purchaser, as follows:
 
 
GIN Housing Partners I, L.L.C.
c/o Archon Group, L.P.
600 East Las Colinas Blvd.
Suite 400
Irving, Texas 75039
Attention: Roger Beless
Facsimile: (972) 368-3599


with a copies (which shall not constitute notice) to:


Archon Acquisition, L.L.C.
c/o Archon Group, L.P.
600 East Las Colinas Blvd.
Suite 400
Irving, Texas 75039
Attention: Timothy Johnson, Esq.
Facsimile: (972) 368-4098


And


Sonnenschein Nath & Rosenthal LLP
7800 Sears Tower
233 S. Wacker Drive
Chicago, Illinois 60606
Attention: Andrew L. Weil, Esq.
Facsimile: (312) 876-7934
 

  

- 71 -

--------------------------------------------------------------------------------




And


NorthStar Realty Finance Corp.
527 Madison Avenue-16th Floor
New York, NY 10022
Attn: Al Tylis
Facsimile: (212) 319-4557

And


Bryan Cave
1290 Avenue of the Americas
New York, NY 10104-3300
Attention: Gary Wolff
Facsimile: (212) 541-4630


And


†
†
†
Attention: †
Facsimile: †


And:


†
†
Attention: †
Facsimile: †


And:


†
†
†
Attention: †
Facsimile: †


And:


†
†
†
Attention: †
† Reference: [client/matter no.]
Facsimile: †
 
- 72 -

--------------------------------------------------------------------------------


 
(b) 
if to any Seller:
 
†
†
†
c/o †

†
†
Facsimile: †


And


†
†
†
Attention: †


with a copy (which shall not constitute notice) to:


†
 
†
 
†
 
Attention: †
 
Facsimile: †
 

 

or such other address or Persons as the Parties may from time to time designate
in writing in the manner provided in this Section.
 
9.3 Entire Agreement. This Agreement, together with the Schedules and Exhibits
attached hereto, represent the entire agreement and understanding of the Parties
hereto with respect to the transactions contemplated herein and therein, and no
representations, warranties or covenants have been made in connection with this
Agreement, other than those expressly set forth herein and therein, or in the
certificates or agreements delivered in accordance herewith or therewith. This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings, term sheets, letters of intent and agreements
among the Parties relating to the subject matter of this Agreement and such
other agreements and all prior drafts of this Agreement and such other
agreements, all of which are merged into this Agreement.
 
9.4 Amendments and Waivers. This Agreement may be amended, superseded,
cancelled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by Purchaser and Seller or, in the case of a waiver,
by the Party waiving compliance or his or her representative (including, in the
case of any Seller, such Seller). No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any waiver on the part of any Party of any such right, power
or privilege, nor any single or partial exercise of any such right, power or
privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.
 
- 73 -

--------------------------------------------------------------------------------


 
9.5 Severability. This Agreement shall be deemed severable and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party.

9.6 Headings. The article and section headings contained in this Agreement are
solely for convenience of reference and shall not affect the meaning or
interpretation of this Agreement or of any term or provision hereof.
 
9.7 Terms. All references herein to Articles, Sections, Schedules and Exhibits
shall be deemed references to such parts of this Agreement, unless the context
shall otherwise require. All references to singular or plural shall include the
other as the context may require, and all references to one gender include the
other gender. Unless otherwise expressly stated, the words “herein,” “hereof,”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, Subsection or other subdivision. The
words “include” and “including” shall not be construed as terms of limitation.
 
9.8 Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida, without
giving effect to choice of law principles. Each Party hereto hereby agrees that
any proceeding relating to this Agreement and the transactions contemplated
hereby shall be brought exclusively in a state court located in Florida, or a
federal court located in the State of Florida. Each Party hereto hereby consents
to personal jurisdiction in any such action brought in any such state or federal
court, consents to service of process by registered mail made upon such Party
and such Party’s agent and waives any objection to venue in any such state or
federal court and any claim that any such state or federal court is an
inconvenient forum.
 
9.9 Schedules and Exhibits. The Schedules and Exhibits attached hereto are a
part of this Agreement as if fully set forth herein. Purchaser acknowledges and
agrees that the categories, headings and other attempts to make the Schedules
more organized are merely for convenience and do not constitute a representation
or warranty by Seller. Purchaser also acknowledges and agrees that document
titles, dates and signatories may have typographical errors and should be
verified by Purchaser during the Due Diligence Period. In certain cases, for
Purchaser’s convenience, Seller has included information on Schedules which is
not required (e.g. listing of Service Contracts that do not meet the materiality
thresholds that would require such Service Contracts to be scheduled), and it is
agreed that the inclusion of such information shall not result in a default
hereunder unless such additional information was intentionally made inaccurate
by Seller.
 
9.10 No Third Party Beneficiaries. Except as expressly contemplated in this
Agreement, this Agreement shall be binding upon and inure solely to the benefit
of each Party hereto and nothing in this Agreement is intended to confer upon
any other Person any rights or remedies of any nature whatsoever under or by
reason of this Agreement. The Seller Guarantors shall be direct third party
beneficiaries of the terms hereof.
 
- 74 -

--------------------------------------------------------------------------------


 
9.11 Expenses. Except as expressly provided in Section 5.13 or otherwise in this
Agreement, Seller and Purchaser shall each bear their own respective transaction
fees and expenses (including fees and expenses of legal counsel, accountants,
investment bankers, brokers, finders or other representatives and consultants)
incurred in connection with the preparation, execution and performance of this
Agreement and the transactions contemplated hereby.

9.12 Construction. The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent and no rule of
strict construction shall be applied against any Party.
 
9.13 Mutual Drafting. The parties hereto are sophisticated and have been
represented by attorneys throughout the transactions contemplated hereby who
have carefully negotiated the provisions hereof. As a consequence, the parties
do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
applied to this Agreement or any agreement or instrument executed in connection
herewith, and therefore waive their effects.
 
9.14 Prevailing Party. The prevailing party in any action brought to enforce the
remedies reserved to the parties, respectively, hereunder shall be entitled to
recover reasonable attorneys’ fees and court costs in addition to any other
relief.
 
9.15 Market Rate Projects. None of the provisions herein relating to tax
credits, housing bonds or affordable housing shall apply to the Market Rate
Projects.
 
9.16 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.
 
Remainder of this Page Intentionally Left Blank
 
Signature Pages Follow

- 75 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
PURCHASER:


GIN HOUSING PARTNERS I, L.L.C., a Delaware limited liability company


By: †, a Delaware limited liability company, a Member


By:___________________________________________
Name:_________________________________________
Title:_________________________________________
 
 
 
Remainder of this Page Intentionally Left Blank
 
Seller Signature Pages Follow
 
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------




SELLERS:



†, a Florida limited partnership    
By:
†, a Florida limited
liability company, its general partner
 
By: ________________________________________     
†, Manager
†
By:
__________________________________________________________________________       
†, Trustee
 
†
By:
__________________________________________________________________________       
†, Trustee
 
†
By:
__________________________________________________________________________       
†, Trustee     
  †, a Delaware limited partnership    
By: 
†, a Florida corporation, its general partner
 
By: ________________________________________ 
†, President
    †, a Florida limited partnership    
By:
†, a Florida corporation, its general partner
 
By: ________________________________________ 
†, President
   
†, a Delaware limited partnership
   
By: 
†, a Florida corporation, its general partner
 
By: ________________________________________ 
†, President



Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------







†, a Florida limited partnership    
By:
†, a Florida corporation,
its general partner
 
By: ________________________________________ 
†, President
   
†, a Florida corporation
 
By:
__________________________________________________________________________       
†, President
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager

 
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------


 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager

 
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------


 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager

 
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------


 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager

 
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------






†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
    †, a Florida limited partnership  
By
†, a Florida corporation, its managing
general partner
 
 
By: ________________________________________ 
†, Chief Executive Officer
    †, a Florida limited partnership     By:
†, a Florida corporation, its managing
general partner
     
By: ________________________________________ 
†, Chief Executive Officer
    †, a Florida limited partnership   By:
†, a Florida corporation, its managing
general partner
     
By: ________________________________________ 
†, Chief Executive Officer



Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------





†, a Florida limited partnership    
By:
†, a Florida corporation, its
general partner
 
 
By: ________________________________________ 
†, Vice President
    †, a Florida limited partnership     By:
†, a Florida corporation, its
managing general partner
     
By: ________________________________________ 
†, President
    †, a Florida limited partnership     By:
†, a Florida corporation, its
managing general partner
     
By: ________________________________________ 
†, President
†, a Florida limited partnership     By:
†, a Florida corporation, its
managing general partner
     
By: ________________________________________ 
†, President
†, a Florida limited partnership     By:
†, a Florida corporation, its
managing general partner
     
By: ________________________________________ 
†, President
    †, a Florida limited partnership   By:
†, a Florida corporation, its managing
general partner
     
By: ________________________________________ 
†, Manager

 
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------


 

†, a Florida limited partnership    
By:
†, a Florida corporation, its
managing general partner
 
 
By: ________________________________________ 
†, President
    †, a Florida limited partnership  
By:
†, a Florida corporation, its
managing general partner
     
By: ________________________________________ 
†, President
    †, a Florida limited partnership    
By:
†, a Florida corporation, its
managing general partner
     
By: ________________________________________ 
†, President
   
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager
 
†, a Florida limited liability company
 
By:
__________________________________________________________________________       
†, Manager

 
Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------


 

†, a Florida limited liability company   By:
†, a Florida corporation, its
managing general partner
     
By: ________________________________________ 
†, President
    †, a Florida limited liability company  
By:
__________________________________________________________________________       
†, Manager
  †, a Florida corporation  
By:
__________________________________________________________________________       
†, Vice President
    †, a Florida limited partnership     By:
†, a Florida corporation, its managing
general partner
     
By: ________________________________________ 
†, Chief Executive Officer
    †, a Florida limited partnership     By:
†, a Florida corporation, its
managing general partner
     
By: ________________________________________ 
†, President
    †, a Florida limited partnership     By:  †, a Florida corporation, its
general partner      
By: ________________________________________ 
†, President
    By: †, a Florida corporation, its general   partner      
By: ________________________________________ 
†, President



Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------


 

†,      
By:
__________________________________________________________________________       
†, Trustee
 
By:
__________________________________________________________________________       
†, Trustee
    †, a Florida limited partnership   By: †, a Florida limited liability
company, its general partner
     
By: ________________________________________ 
†, Manager
    †, a Florida limited partnership     By: †, a Florida corporation, its
general partner
     
By: ________________________________________ 
†, President
        †, a Florida limited liability company    
By:
__________________________________________________________________________       
†, Manager
    †, a Florida corporation    
By:
__________________________________________________________________________       
†, President
 
By:
__________________________________________________________________________       
†, Trustee
    †, a Florida limited liability company    
By: ____________________________________________________________________       
†, Manager
    †, a Florida limited partnership     By: †, a Florida corporation, its
managing general partner
     
By: ________________________________________ 
†, President



Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------






†, a Florida corporation
 
By:
__________________________________________________________________________       
†, President





The undersigned † hereby joins the foregoing Agreement solely for the purpose of
agreeing to be bound by the provisions of Sections 7.5(c) and 6.5(b) hereof.
 


______________________________
†

Signature Page to Purchase and Sale Agreement

--------------------------------------------------------------------------------



EXHIBIT A
 
DEFINED TERMS
 
“Actual Knowledge” shall mean (a) the actual current recollection of (i) the
party making the representation or warranty and of (ii) any one or more of †, †,
†, † or † as of the date such representation or warranty is made, or (b) the
information contained in a written notice to a Seller or Project Partnership or
† Management Company from a Limited Partner, Governmental Entity, Lender or
third party claimant which is contrary to the applicable representation or
warranty. For purposes of (a)(i) above, if the party making the representation
is an entity, then (a)(i) above shall be deemed to refer to the actual current
recollection of the president, manager or member of such entity.
 
Affiliate” shall mean a Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
another Person.
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Allocated Value” shall mean, with respect to any Project, the portion of the
Base Price attributed thereto as shown on Schedule E.
 
“Assignment and Assumption of Partnership Interest” shall have the meaning set
forth in Section 1.7(a).
 
“Assignment and Assumption of Fee Agreement” shall have the meaning set forth in
Section 1.7(c).
 
“Assumed Obligations” shall have the meaning set forth in Section 1.1.
 
“Assumption” shall have the meaning set forth in Section 1.8(i).
 
“Available Funds” shall have the meaning set forth in Section 5.15(a).
 
“Base Price” shall have the meaning set forth in Section 1.2.
 
“Business” shall have the meaning set forth in the Recitals.
 
“Claim Notice” shall have the meaning set forth in Section 7.3(a).
 
“Closing” shall have the meaning set forth in Section 1.6(a) and shall apply to
the initial Closing and/or any Subsequent Closing, as the context may require.
 
“Closing Date” shall have the meaning set forth in Section 1.6(a).
 
“Closing Payment” shall have the meaning set forth in Section 1.6(b).
 
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

A - 1

--------------------------------------------------------------------------------



 
“Code” means the Internal Revenue Code of 1986, as amended, any successor
statute thereto, and the rules and regulations promulgated thereunder.
 
“Compliance Period” shall mean, with respect to a building in a Project, the
period specified in Section 42(i)(1) of the Code with respect to such building
and when used with respect to the Project as a whole, means the period starting
with the beginning of the first period under Section 42(i)(1) to start for any
building in such Project and ending with the end of the last period under
Section 42(i)(1) to end for any building in such Project.
 
“† Management Liability” shall have the meaning set forth in Section 7.1(f).
 
“† Management Liability Expiration Date” shall have the meaning set forth in
Section 7.8(a).
 
“† Management Letter of Credit” means a clean, irrevocable letter of credit
which (i) is in the amount of $5,000,000, (ii) is in form and substance and from
an issuing bank reasonably satisfactory to Purchaser, (iii) allows for partial
draws, and (iv) has an expiry date no earlier than 30 days after the †
Management Expiration Date.
 
“† Management Company” means † Management, Ltd., a Florida limited partnership.
 
“Confidentiality Provisions” shall have the meaning set forth in Section 5.4.
 
“Consent Removal Projects” shall have the meaning set forth in Section 1.6(d).
 
“Construction Contracts” shall have the meaning set forth in Section 3.19.
 
“Construction Obligations” shall have the meaning set forth in Section 3.19.
 
“Credits” shall mean the low income housing tax credits provided for under
Section 42 of the Code, including the seventy percent (70%) present value credit
and/or the thirty percent (30%) present value credit, as applicable.
 
“Defense Notice” shall have the meaning set forth in Section 7.3(b).
 
“Development Agreement” shall have the meaning set forth in the Recitals.
 
“DOJ” shall mean the United States Department of Justice.
 
“Drop Dead Date” shall mean the date which is six (6) months following the
expiration of the Due Diligence Period (subject to extension pursuant to the
terms of Section 8.4(e)).
 
“Due Diligence Period” shall mean the 120 day period after the Effective Date,
subject to extension to the extent expressly provided in Section 2.18.
 
“Due Diligence Termination Notice” shall have the meaning set forth in Section
6.2(a).

A - 2

--------------------------------------------------------------------------------



“Due Diligence Termination Option” shall have the meaning set forth in Section
6.2(a).
 
“Earnest Money” shall have the meaning set forth in Section 1.3(a).
 
“Earnest Money Escrow Agent” shall have the meaning ascribed to that term in the
Earnest Money Escrow Agreement.
 
“Earnest Money Escrow Agreement” shall have the meaning set forth in Section
1.3(a).
 
“Economic Interests” shall have the meaning set forth in the Recitals.
 
“Effective Date” shall mean the last date on which this Agreement has been fully
executed by Seller and Purchaser and a fully executed copy has been received by
Seller and Purchaser.
 
“Employee” shall have the meaning set forth in Section 5.12.
 
“Employee Benefit Plan” means any pension, retirement, savings, disability,
medical, dental, health, life, death benefit, group insurance, profit sharing,
deferred compensation, stock option, equity compensation, bonus, incentive,
vacation pay, tuition reimbursement, severance pay, employment continuation,
change of control, fringe benefit or other employee benefit plan, trust,
agreement, contract, policy or commitment (including without limitation, any
employee pension benefit plan, as defined in Section 3(2) of ERISA and the rules
and regulations promulgated thereunder, and any employee welfare benefit plan as
defined in Section 3(1) of ERISA, whether any of the foregoing is funded,
insured or self-funded, written or oral.
 
“Environmental Laws” shall have the meaning set forth in the definition of
Hazardous Materials.
 
“Environmental Reports” shall mean any environmental assessment report prepared
with respect to any Project (which shall not include reliance letters).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
any successor statute thereto, and the rules and regulations promulgated
thereunder.
 
“ERISA Affiliate” means (a) a member of any “controlled group” (as defined in
section 414(b) of the Code) of which a Person is a member, (b) a trade or
business, whether or not incorporated, under common control (within the meaning
of section 414(c) of the Code) with a Person, or (c) a member of any affiliated
service group (within the meaning of section 4.14(m) of the Code) of which a
Person is a member.
 
“Excluded Economic Interests” shall have the meaning set forth in the Section
2.2.
 
“Exhibit” shall mean any exhibit attached hereto.

A - 3

--------------------------------------------------------------------------------



“Extended Use Agreement” shall mean any agreement entered into between a Project
Partnership and any state tax credit agency as required pursuant to
Section 42(h)(6) of the Code.
 
“Final Determination” shall mean, with respect to any Tax basis, Tax allocation
or other Tax determination made before Closing that is alleged to have been
improper, the first to occur of: (i) a decision, judgment, decree or other order
issued by any court of competent, or assessment by a Tax authority, reflecting
an inconsistent treatment, which decision, judgment, decree, other order or
assessment has become final (i.e., all allowable appeals have been exhausted);
or (ii) any binding settlement in writing is made in accordance with the
provisions of Section 7.3(f) between the applicable person and the Tax authority
reflecting an inconsistent treatment.
 
“Financial Statements” shall have the meaning set forth in Section 2.6(a).
 
“Fiscal Year” shall mean the calendar year or such other year that a Project
Partnership is required by the Code to use as its taxable year.
 
“FTC” shall mean the United Stated Federal Trade Commission.
 
“Fully Covered Casualty” shall have the meaning set forth in Section 5.15(a).
 
“GAAP” shall mean generally accepted accounting principles, consistently applied
with such principles as applied with respect to the Financial Statements.
 
“General Liability Cap” shall have the meaning set forth in Section 7.5(c).
 
“General Partner” shall mean any Person who owns a general partner or managing
member Interest in any Project Partnership.
 
“†” shall mean †, an individual.
 
“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.
 
"Hazardous Materials" shall mean any of the following: "toxic substances,"
"toxic materials," "hazardous waste," "hazardous substances," "pollutants," or
"contaminants" [as those terms are defined in the Resource, Conservation and
Recovery Act of 1976, as amended ("RCRA") (42 U.S.C. § 6901 et. seq.), the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended (42 U.S.C. § 9601 et. seq.), the Hazardous Materials Transportation Act,
as amended (49 U.S.C. § 1801 et. seq.), the Toxic Substances Control Act of
1976, as amended (15 U.S.C. § 2601 et. seq.), the Clean Air Act, as amended (42
U.S.C. § 1251 et. seq.) and any other federal, state or local law, statute,
ordinance, rule, regulation, code, order, approval, policy and authorization
relating to health, safety or the environment (said laws being hereafter
referred to collectively as "Environmental Laws"); asbestos or
asbestos-containing materials; lead or lead-containing materials; oils;
petroleum-derived compounds; pesticides; or polychlorinated biphenyls.

A - 4

--------------------------------------------------------------------------------



“Holdback Escrow Agreement” shall have the meaning set forth in Section 1.6(c).
 
“Home Office” shall have the meaning set forth in the Recitals.
 
“Home Office Landlord” shall have the meaning set forth in the Recitals.
 
“Home Office Lease” shall have the meaning set forth in the Recitals.
 
“HSR Act” shall have the meaning set forth in Section 5.3.
 
“Income Tax” means any Tax imposed on, or measured by, net income.
 
“Indebtedness” means the following liabilities and obligations of Seller or any
Project Partnership as they relate solely to a Project or a Project Partnership:
(a) all indebtedness for borrowed money or for the deferred purchase price of
property or services in respect of which the applicable party is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current working capital liabilities incurred in the ordinary course of
business); (b) all indebtedness guaranteed in any manner; (c) all obligations
under capitalized leases in respect of which the applicable party is liable,
contingently or otherwise, as obligor, guarantor or otherwise, and (d) all
obligations under any interest rate cap, swap, collar or similar transaction or
currency hedging transactions.
 
“Indemnified Party” shall have the meaning set forth in Section 7.3(a).
 
“Indemnifying Party” shall have the meaning set forth in Section 7.3(a).
 
“Indemnity Notice” shall have the meaning set forth in Section 7.4.
 
“Interest” shall mean any partnership or membership interest in a Project
Partnership or † Management Company.
 
“IRS” shall mean the United States Internal Revenue Service.
 
“Law(s)” means any federal, state and foreign laws, statutes, regulations,
rules, ordinances, decrees, orders and judgments.
 
“Leases” shall have the meaning set forth in Section 3.5.
 
“Leased Personal Property” shall mean all of the Personal Property leased by
Seller or † Management Company.
 
“Leased Spaces” shall have the meaning set forth in the Recitals.
 
“Lender” shall mean each lender under any Loan Documents.

A - 5

--------------------------------------------------------------------------------



“Liability” means any obligation or liability, absolute or contingent, known or
unknown, liquidated or unliquidated, whether due or to become due and regardless
of when or by whom asserted.
 
“Lien(s)” shall mean any mortgage, pledge, lien or security interest.
 
“Limited Partners” shall have the meaning set forth in the Recitals.
 
“Loan Documents” any loan agreements, notes, bonds, mortgages, indentures,
assignments, guarantees or other agreements evidencing or securing any
Indebtedness of any Project Partnership or pursuant to which all or any portion
of any Project secures any Indebtedness.
 
“Losses” shall have the meaning set forth in Section 7.1.
 
“Management Company Interests” shall mean all of the ownership interests in †
Management Company.
 
“Market Rate Projects” shall mean those Projects owned by † and †.
 
“Material Adverse Effect” means, with respect to any Seller, any Project
Partnership or any Project, any change, event or effect (a) that is materially
adverse to the business, assets, condition (financial or otherwise), liabilities
or results of operations of Seller, any Project Partnership or any Project, or
(b) that would have a material adverse effect on, or materially impair or delay,
the ability of Seller to consummate the transactions contemplated by this
Agreement or to perform its respective obligations hereunder.
 
“Material Condition” shall mean: (i) a Material Title or Survey Condition; (ii)
a Material Physical Condition; (iii) a Material Credit Reduction; (iv) Material
Litigation; (v) a Material Representation Breach.
 
“Material Credit Reduction” shall mean an actual or expected reduction of
Credits available to the Limited Partners in the Project Partnerships resulting
in either (x) a 15% or greater reduction (as compared to the projections set
forth on Schedule 3.25(a)) as to any one Project Partnership or (y) a $2,500,000
or greater reduction (as compared to the projections set forth on Schedule
3.25(a)) as to all Project Partnerships on an aggregate basis, all as reasonably
determined by Purchaser (it being agreed that Purchaser may not dispute any
final determinations previously made by the IRS with respect to Credits).
 
“Material Litigation” shall mean any pending or threatened litigation that could
result in a material reduction in the economic value of the Purchased Interests
or material increase in amounts which may be owed by Purchaser under any Assumed
Obligations, each as reasonably determined by Purchaser, which litigation was
not disclosed to Purchaser on a Schedule to this Agreement.

A - 6

--------------------------------------------------------------------------------



“Material Physical Condition” shall mean an environmental condition, physical
condition, zoning, design or construction code compliance issue (including
local, state and federal design and construction standards) with respect to any
particular Project the monetary consequence of which (as reasonably determined
by Purchaser) exceeds the applicable reserves, if any, for that particular
Project that are designated or available for the cure of such a condition (as
reasonably determined by Purchaser) (the difference between such monetary
consequence and such reserve amount being a “Required Physical Cure Amount”, and
if there are no applicable reserves designated or available for the cure of such
a condition, then the Required Physical Cure Amount shall be the monetary
consequence (as reasonably determined by Purchaser) of the applicable
condition).
 
“Material Representation Breach” shall mean the material breach by Seller of any
representation or warranty made by Seller under this Agreement (as made on the
Effective Date, without regard to any later updating).
 
“Material Title or Survey Condition” shall mean a title or survey matter
objectionable to Purchaser that is not (a) a recorded instrument securing
existing financing, (b) a recorded instrument required to be filed pursuant to
an existing Project Partnership Agreement, (c) a recorded instrument required by
a Governmental Entity in connection with the issuance of low income housing tax
credits or housing bonds (such as a restrictive covenant agreement) or (d) an
easement customarily filed of record against a multi-family project (such as a
public utility easement) that would not reasonably be expected to have a
material adverse impact on use or value.
 
“Normal Casualty Repair Process” shall have the meaning set forth in Section
5.15(a).
 
“Other Assets” shall have the meaning set forth in Section 2.1(d).
 
“Other Fee Agreements” shall have the meaning set forth in the Recitals.
 
“Owned Personal Property” shall mean all of the Personal Property owned by
Seller.
 
“Partnership Amendments” shall have the meaning set forth in Section 1.7(b).
 
“Partnership Interests” shall have the meaning set forth in the Recitals.
 
“Party” or “Parties” shall mean a party or the parties to this Agreement as set
forth on the signature page.
 
“Pending Warranty Claim” shall mean any claim related to, arising out of or in
connection with subcontractor work at any Project which was paid for by †..
 
“Permitted Interest Liens” shall have the meaning set forth in Section 1.1.
 
“Permitted Tax Liens” shall mean statutory Liens or Liens for Taxes, in each
case which are not yet due and payable, and are incurred in the normal, ordinary
course.

A - 7

--------------------------------------------------------------------------------



“Person” shall mean any individual, partnership, corporation, company, limited
liability company, trust or other entity.
 
“Personal Property” shall have the meaning set forth in the Recitals.
 
“Personal Property Lease” shall mean any lease of any Leased Personal Property.
 
“Post-Closing Employee Obligations” means all obligations and liabilities,
actual or contingent, with respect to Purchaser Employees arising from the
employment relationship with Purchaser, any Affiliate of Purchaser or †
Management Company from and after the Closing, including any and all obligations
or liabilities: (i) for wages, salaries, accrued vacation, medical insurance,
fringe benefits, and payroll taxes; (ii) for workers' compensation claims based
on any real or alleged occurrence; (iii) for benefits and employer contributions
to Employee Benefit Plans; and (iv) for claims or penalties under applicable
laws governing employer/employee relations (including the National Labor
Relations Act and other labor relations laws, wages, hours and employment
standards laws, fair employment practices and anti-discrimination laws, the WARN
Act, the State WARN Act, and any other similar state or local regulations, ERISA
and COBRA). The term Post-Closing Employee Obligations expressly excludes any
and all statutory or contractual successorship liabilities in connection with
any Employee Benefit Plan of any Seller or any Affiliate of Seller other than †
Management Company.
 
“Pre-Closing Employee Obligations” means all obligations and liabilities, actual
or contingent, with respect to Employees arising from their employment
relationship with Seller or † Management Company prior to the Closing, including
any and all obligations or liabilities: (i) for wages, salaries, accrued
vacation, medical insurance, fringe benefits, and payroll taxes; (ii) for
workers' compensation claims based on any real or alleged occurrence; (iii) for
benefits and employer contributions to Employee Benefit Plans; and (iv) for
claims or penalties under applicable laws governing employer/employee relations
(including the National Labor Relations Act and other labor relations laws,
wage, hours and employment standards laws, fair employment practices and
anti-discrimination laws, the WARN Act, State WARN, ERISA and COBRA). The term
Pre-Closing Employee Obligations includes any and all statutory and contractual
liabilities in connection with any Employee Benefit Plan of any Seller or
Affiliate of Seller other than † Management Company.
 
“Projects” shall have the meaning set forth in the Recitals.
 
“Project Documents” shall mean the following documents with respect to any
Project: construction contracts, plans and specifications, agreements with
architects, engineers, environmental abatement consultants and contractors and
other third party contractors agreements with the management agent, agreements
with the General Partner and its Affiliates, any guaranty, the Extended Use
Agreement, the Project Partnership Documents, the Loan Documents, the Fee
Agreements, the Standalone Economic Guarantees, and any other document or
instrument executed in connection with any of the aforesaid documents.
 
“Project Partnerships” shall have the meaning set forth in the Recitals.

A - 8

--------------------------------------------------------------------------------



“Project Partnership Agreement” shall have the meaning set forth in Recital B.
 
“Project Partnership Documents” means, with respect to any Project, the Project
Partnership Agreement or other organizational documents of a Project Partnership
and all amendments thereto.
 
“Project Partnership Interest” shall have the meaning set forth in Recital B.
 
“Project Removal” shall have the meaning set forth in Section 6.2(b).
 
“Project Removal Option” shall have the meaning set forth in Section 6.2(b).
 
“Project Under Construction” shall have the meaning set forth in Section
3.19(a).
 
“Property Management Agreement” shall have the meaning set forth in Recital C.
 
“Proration Adjustment” shall have the meaning set forth in Section 1.4.
 
“Purchase Price” shall have the meaning set forth in Section 1.2.
 
“Purchased Interests” shall have the meaning set forth in the Recitals.
 
“Purchaser” shall have the meaning set forth in the Preamble.
 
“Purchaser Employees” means the Employees employed by Purchaser, any Affiliate
of Purchaser or any manager designated by Purchaser to employ such employees
from and after the Closing.
 
“Purchaser Indemnity Expiration Date” shall have the meaning set forth in
Section 7.8.
 
“Purchaser Indemnified Parties” and “Purchaser Indemnified Party” shall have the
meanings set forth in Section 7.1.
 
“Purchaser Material Adverse Effect” shall mean a material adverse effect on the
ability of Purchaser to consummate the transactions contemplated by this
Agreement.
 
“Purchaser Repair Obligations” shall have the meaning set forth in Section 6.1.
 
“Purchaser Upper Tier Entities” shall have the meaning set forth in the
Recitals.
 
“Recitals” shall mean the recitals set forth on the first page of this
Agreement.
 
“Regulatory Agreements” means the Extended Use Agreements, Declaration of
Restrictive Covenants and regulatory agreements encumbering the Projects for the
benefit of the Lenders or Governmental Entities and providing for the use of a
Project as low income housing.
 
“Remaining Insurance Shortfall” shall have the meaning set forth in Section
5.15(b).

A - 9

--------------------------------------------------------------------------------



“Removed Project” shall have the meaning set forth in Section 6.2(b).
 
“Rent Roll” shall have the meaning set forth in Section 3.5.
 
“Required Consents” means all required consents, waivers, authorizations and
approvals from any Governmental Entities, Lenders, Limited Partners or any other
Persons in connection with the execution, delivery and performance by Seller of
this Agreement, the Transaction Documents and the transactions contemplated
hereby and thereby.
 
“Required Physical Cure Amount” shall have the meaning set forth in the
definition of Material Physical Condition.
 
“Retained Claims” shall have the meaning set forth in Section 1.1(b).
 
“Scheduled Documents” shall mean any document listed on Schedules A, B, C or D
attached hereto, as updated during the Due Diligence Period.
 
“Schedules” shall mean the disclosure schedules attached hereto and incorporated
herein by reference.
 
“Seller” shall have the meaning set forth in the Preamble.
 
“Seller Benefit Plan” shall have the meaning set forth in Section 2.14(b).
 
“Seller General Liability Basket” shall mean $2,500,000; provided that if there
are Removed Projects, then (x) the amount of the Seller General Liability Basket
shall initially equal $2,500,000 multiplied by a fraction (i) having as its
numerator the aggregate Allocated Values of all of the Projects which are the
subject of the initial Closing and (ii) having as a denominator the sum of the
aggregate Allocated Values of all of the Projects which are the subject of the
initial Closing plus the aggregate Allocated Values of all of the Removed
Projects, and (y) at each Subsequent Closing (if any), the amount of the Seller
General Liability Basket shall be increased to equal $2,500,000 multiplied by a
fraction (i) having as its numerator the aggregate Allocated Values of all of
the Projects which are the subject of any Closing (i.e. those covered by the
initial Closing plus those covered by each Subsequent Closing) and (ii) having
as a denominator the sum of the aggregate Allocated Values of all of the
Projects which are covered by any Closing plus the aggregate Allocated Values of
all of the remaining Removed Projects.
 
“Seller Guarantor” shall have the meaning set forth in Section 6.4.
 
“Seller Indemnified Parties” and “Seller Indemnified Party” shall have the
meanings set forth in Section 7.2.
 
“Seller Indemnity Expiration Date” shall have the meaning set forth in Section
7.8.

A - 10

--------------------------------------------------------------------------------



“Seller Indemnity Letter of Credit” means a clean, irrevocable letter of credit
which (i) is in the amount of $25,000,000 (subject to adjustment as described
below), (ii) is in form and substance and from an issuing bank reasonably
satisfactory to Purchaser, (iii) allows for partial draws, and (iv) has an
expiry date no earlier than 30 days after the Seller Indemnity Expiration Date.
If there are Removed Projects, then the amount of the Seller Indemnity Letter of
Credit posted at the initial Closing shall equal $25,000,000 multiplied by a
fraction (i) having as its numerator the aggregate Allocated Values of all of
the Projects which are the subject of the initial Closing and (ii) having as a
denominator the sum of the aggregate Allocated Values of all of the Projects
which are the subject of the initial Closing plus the aggregate Allocated Values
of all of the Removed Projects. At each Subsequent Closing (if any), Seller
shall cause the amount of the Seller Indemnity Letter of Credit to be increased
to equal $25,000,000 multiplied by a fraction (i) having as its numerator the
aggregate Allocated Values of all of the Projects which are the subject of any
Closing (i.e. those covered by the initial Closing plus those covered by each
Subsequent Closing) and (ii) having as a denominator the sum of the aggregate
Allocated Values of all of the Projects which are covered by any Closing plus
the aggregate Allocated Values of all of the remaining Removed Projects.
 
“Seller Obligations” shall have the meaning set forth in the Recitals.
 
“Service Contracts” means all contracts relating to any Project pursuant to
which third parties render services or provide products to any Project.
 
“Space Leases” shall have the meaning set forth in Section 2.8(d).
 
“Standalone Economic Guarantees” shall have the meaning set forth in Recital D.
 
“Subsequent Closing” shall have the meaning set forth in Section 1.6(d).
 
“Tax” and “Taxes” means any federal, state, local or foreign net income,
alternative or add-on minimum, gross income, gross receipts, property, sales,
use, transfer, gains, goods and services, value-added, registration, stamp,
recording, commodity, documentary, franchise, license, excise, employment,
employee health, payroll, withholding or minimum tax, or any other tax of any
kind whatsoever, together with any interest or any penalty, addition to tax or
additional amount imposed by any Governmental Entity.
 
“Tax Return(s)” means any return, report or similar statement required to be
filed with respect to any Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.
 
“Third Party Claim” shall have the meaning set forth in Section 7.3(a).
 
“Title Policy” means the most recently dated title insurance policy issued by a
title insurance company in favor of a Project Partnership with respect to a
Project Property and in the possession or control of the Seller.
 
“Transaction Documents” means this Agreement, and all other agreements,
instruments, certificates and other Closing documents entered into or delivered
by any Party on or after the Effective Date pursuant to the terms of this
Agreement.

A - 11

--------------------------------------------------------------------------------



“Treasury Regulations” shall mean the regulations promulgated under the Code.
 
“UCC” shall mean the Uniform Commercial Code.
 
“Units” shall mean the individual units of residential rental housing located at
a Project.
 
“WARN Act” shall have the meaning set forth in Section 2.14(a).
 
“† Adjustment” shall have the meaning set forth in Section 1.5.

A - 12

--------------------------------------------------------------------------------


 